Name: Commission Implementing Decision (EU) 2019/19 of 14 December 2018 adopting the twelfth update of the list of sites of Community importance for the Atlantic biogeographical region (notified under document C(2018) 8529)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  natural environment;  regions and regional policy
 Date Published: 2019-01-09

 9.1.2019 EN Official Journal of the European Union L 7/287 COMMISSION IMPLEMENTING DECISION (EU) 2019/19 of 14 December 2018 adopting the twelfth update of the list of sites of Community importance for the Atlantic biogeographical region (notified under document C(2018) 8529) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Atlantic biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of Ireland, the Netherlands and the United Kingdom, and parts of the Union territories of Belgium, Denmark, Germany, Spain, France and Portugal as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Atlantic biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2004/813/EC (2). That list was last updated by Commission Implementing Decision (EU) 2018/40 (3). (3) The sites included in the list of sites of Community importance for the Atlantic biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 19 June 2017 and 2 March 2018 Member States have proposed additional sites of Community importance for the Atlantic biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Atlantic biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Atlantic biogeographical region should be adopted. Articles 4(4) and 6 of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2018/40 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The twelfth update of the list of sites of Community importance for the Atlantic biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2018/40 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2004/813/EC of 7 December 2004 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Atlantic biogeographical region (OJ L 387, 29.12.2004, p. 1). (3) Commission Implementing Decision (EU) 2018/40 of 12 December 2017 adopting an eleventh update of the list of sites of Community importance for the Atlantic biogeographical region (OJ L 15, 19.1.2018, p. 125). ANNEX Twelfth update of the list of sites of Community importance for the Atlantic biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Belgium, Denmark, Germany, Ireland, Spain, France, Netherlands, Portugal and the United Kingdom. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude BE1000001 La ForÃ ªt de Soignes avec lisiÃ ¨res et domaines boisÃ ©s avoisinants et la VallÃ ©e de la Woluwe  complexe ForÃ ªt de Soignes  VallÃ ©e de la Woluwe * 2066 0 4,4306 50,7833 BE1000002 Zones boisÃ ©es et ouvertes au Sud de la RÃ ©gion bruxelloise  complexe Verrewinkel  Kinsendael * 134 0 4,3549 50,7879 BE1000003 Zones boisÃ ©es et zones humides de la VallÃ ©e du Molenbeek dans le Nord-Ouest de la RÃ ©gion bruxelloise * 116 0 4,3055 50,8825 BE2100015 Kalmthoutse Heide 2064 0 4,4167 51,4 BE2100016 Klein en Groot Schietveld * 2288 0 4,5833 51,3667 BE2100017 Bos- en heidegebieden ten oosten van Antwerpen * 5240 0 4,7444 51,2667 BE2100019 Het Blak, Kievitsheide, Ekstergoor en nabijgelegen Kamsalamanderhabitats * 697 0 4,8 51,3333 BE2100020 Heesbossen, Vallei van Marke en Merkske en Ringven met valleigronden langs de Heerlese Loop * 678 0 4,7444 51,3694 BE2100024 Vennen, heiden en moerassen rond Turnhout * 3627 0 4,9667 51,3667 BE2100026 Valleigebied van de Kleine Nete met brongebieden, moerassen en heiden * 4884 0 5,0833 51,25 BE2100040 Bovenloop van de Grote Nete met Zammelsbroek, Langdonken en Goor. * 4307 0 5,1833 51,1611 BE2100045 Historische fortengordels van Antwerpen als vleermuizenhabitat. * 359 0 4,4833 51,2167 BE2200028 De Maten * 536 0 5,45 50,95 BE2200029 Vallei- en brongebied van de Zwarte Beek, Bolisserbeek en Dommel met heide en vengebieden. * 8306 0 5,3333 51,1167 BE2200030 Mangelbeek en heide- en vengebieden tussen Houthalen en Gruitrode * 3768 0 5,4333 51,05 BE2200031 Valleien van de Laambeek, Zonderikbeek, Slangebeek en Roosterbeek met vijvergebieden. * 3627 0 5,3 50,9833 BE2200032 Hageven met Dommelvallei, Beverbeekse Heide, Warmbeek en Wateringen * 1980 0 5,5 51,2833 BE2200033 Abeek met aangrenzende moerasgebieden * 2523 0 5,7 51,175 BE2200034 Itterbeek met Brand, Jagersborg en Schootsheide en Bergerven * 1869 0 5,7306 51,1 BE2200035 Mechelse Heide en vallei van de Ziepbeek * 3741 0 5,6333 50,95 BE2200036 Plateau van Caestert met hellingbossen en mergelgrotten. * 132 0 5,6833 50,8139 BE2200037 Uiterwaarden langs de Limburgse Maas met Vijverbroek * 778 0 5,7667 51,0333 BE2200038 Bossen en kalkgraslanden van Haspengouw * 2604 0 5,2667 50,8167 BE2200041 Jekervallei en bovenloop van de Demervallei * 633 0 5,5167 50,85 BE2200042 Overgang Kempen-Haspengouw * 689 0 5,5667 50,9097 BE2200043 Bosbeekvallei en aangrenzende bos- en heidegebieden te As-Opglabbeek-Maaseik * 573 0 5,6167 51,0583 BE2300005 Bossen en heiden van zandig Vlaanderen: oostelijk deel * 3377 0 3,45 51,15 BE2300006 Schelde- en DurmeÃ «stuarium van de Nederlandse grens tot Gent * 8957 0 4,1919 51,1531 BE2300007 Bossen van de Vlaamse Ardennen en andere Zuidvlaamse bossen. * 5548 0 3,75 50,7917 BE2300044 Bossen van het zuidoosten van de Zandleemstreek * 1793 0 4,25 50,9583 BE2400008 ZoniÃ «nwoud * 2761 0 4,4167 50,75 BE2400009 Hallerbos en nabije boscomplexen met brongebieden en heiden * 1832 0 4,2833 50,7083 BE2400010 Valleigebied tussen Melsbroek, Kampenhout, Kortemberg en Veltem. * 1445 0 4,5833 50,9167 BE2400011 Valleien van de Dijle, Laan en IJse met aangrenzende bos- en moerasgebieden * 4068 0 4,6833 50,8083 BE2400012 Valleien van de Winge en de Motte met valleihellingen. * 2244 0 4,8667 50,9333 BE2400014 Demervallei * 4910 0 4,9833 51,0028 BE2500001 Duingebieden inclusief Ijzermonding en Zwin. * 3782 0 2,8681 51,195 BE2500002 Polders * 1866 0 3,1003 51,2417 BE2500003 Westvlaams Heuvelland * 1878 0 2,7667 50,775 BE2500004 Bossen, heiden en valleigebieden van zandig Vlaanderen: westelijk deel * 3064 0 3,32 51,1 BE31001C0 Affluents brabanÃ §ons de la Senne * 709,5762 0 4,2526 50,6657 BE31002C0 VallÃ ©es de l'Argentine et de la Lasne * 821,522 0 4,4379 50,7335 BE31003C0 VallÃ ©e de la Lasne * 431,0107 0 4,5508 50,7201 BE31004C0 VallÃ ©e de la Dyle en aval d'Archennes * 141,244 0 4,6444 50,7711 BE31005C0 VallÃ ©e de la Nethen * 194,6652 0 4,679826 50,78993 BE31006C0 VallÃ ©e de la Dyle Ã Ottignies * 304,5974 0 4,5966 50,678 BE31007C0 VallÃ ©e du Train * 488,6304 0 4,706911 50,70095 BE31008C0 CarriÃ ¨re de Dongelberg 9,6443 0 4,8196 50,695 BE31009B0 CarriÃ ¨res souterraines d'Orp-Jauche 12,3688 1,6 4,9427 50,667 BE31010C0 Sources de la Dyle * 728,2849 0 4,4959 50,6382 BE31011C0 VallÃ ©e de la Thyle * 1 112,3159 0 4,5335 50,5962 BE31012C0 VallÃ ©e de la Dyle de Wavre Ã Archennes * 85,0401 0 4,6465 50,7447 BE32001C0 VallÃ ©e de la Lys * 404,2262 0 2,8973 50,7365 BE32002C0 VallÃ ©e de l'Escaut en aval de Tournai * 363,6272 0 3,3564 50,6643 BE32003C0 Pays des Collines * 132,9427 0 3,5096 50,7585 BE32004C0 VallÃ ©e de la Rhosnes * 191,7365 0 3,745547 50,76969 BE32005C0 VallÃ ©es de la Dendre et de la Marcq * 534,9537 0 3,643501 50,70626 BE32006C0 Bois d'Enghien et de Silly * 534,5405 0 3,9738 50,6394 BE32007C0 Bois de la HoussiÃ ¨re * 711,8023 0 4,187514 50,61644 BE32008B0 Bois d'Arpes et de l'HÃ ´pital * 139,3308 0 4,27353 50,59209 BE32010C0 Marais de la Verne * 102,0778 0 3,5694 50,5227 BE32011C0 ForÃ ªt de Bon-Secours * 386,7204 0 3,6277 50,4918 BE32012C0 Bord nord du bassin de la Haine * 2 214,5146 0 3,7358 50,509 BE32014C0 VallÃ ©e de la Haine en amont de Mons * 485,7836 0 4,0608 50,4565 BE32015B0 Canal souterrain de la BÃ ªte Refaite 1,0883 1,27 4,290256 50,50327 BE32016C0 ForÃ ªt de Mariemont * 153,6496 0 4,2454 50,4681 BE32017C0 VallÃ ©e de la Haine en aval de Mons * 1 789,4082 0 3,6805 50,4622 BE32018C0 Bois de Colfontaine * 836,674 0 3,8413 50,384 BE32019C0 VallÃ ©e de la Trouille * 1 280,2266 0 3,9822 50,4172 BE32020C0 VallÃ ©e de la Princesse * 132,5409 0 4,225903 50,39589 BE32021C0 Haute-Sambre en aval de Thuin * 718,7647 0 4,301736 50,35723 BE32025C0 Haut-Pays des Honnelles * 585,1827 0 3,7134 50,3488 BE32026C0 Haute-Sambre en amont de Thuin * 394,1453 0 4,2404 50,3236 BE32044C0 Bassin de l'Escaut en amont de Tournai * 193,5639 0 3,5143 50,4941 BE32045C0 VallÃ ©e de l'Aubrecheuil * 36,6316 0 4,019947 50,50272 BE32046C0 VallÃ ©e du PiÃ ©ton * 55,6067 0 4,301417 50,48502 BE33001B0 Sources du Geer * 42,3707 0 5,1459 50,6626 BE33002B0 Basse vallÃ ©e du Geer * 544,5084 0 5,6464 50,774 BE33003C0 Montagne Saint-Pierre * 241,6443 0 5,6776 50,782 BE33008C0 VallÃ ©e de la Burdinale * 291,8088 0 5,1365 50,5735 BE33009C0 VallÃ ©e de la Mehaigne * 226,5797 0 5,1942 50,5938 BE33010C0 VallÃ ©e de la Meuse Ã Huy et vallon de la SoliÃ ¨res * 491,5381 0 5,192 50,5062 BE35002C0 VallÃ ©e de l'Orneau * 324,6002 0 4,6831 50,4782 BE35004C0 VallÃ ©e de la Meuse de Dave Ã Marche-les-Dames * 491,511 0 4,9495 50,4895 BE35006C0 VallÃ ©e de la Meuse de Marche-les-Dames Ã Andenne * 353,9865 0 5,0499 50,5013 BEMNZ0001 Vlaamse Banken 109 939,9 0 2,5489 51,3339 BEMNZ0005 Vlakte van de Raan 1925 0 3,2431 51,4411 DE0916391 NTP S-H Wattenmeer und angrenzende KÃ ¼stengebiete * 452101 0 8,4614 54,5333 DE0916392 DÃ ¼nen- und Heidelandschaften Nord-Sylt * 1916 0 8,3894 55,0172 DE1003301 Doggerbank 169895 0 4,1675 55,5958 DE1016392 DÃ ¼nen- und Heidelandschaften Nord- und Mittel-Sylt * 642 0 8,3306 54,955 DE1115301 NSG Rantumbecken 567 0 8,3172 54,8736 DE1115391 DÃ ¼nenlandschaft SÃ ¼d-Sylt * 741 0 8,2911 54,8061 DE1116391 KÃ ¼stenlandschaft Ost-Sylt * 380 0 8,4019 54,8839 DE1118301 RuttebÃ ¼ller See 55 0 8,7636 54,8953 DE1119303 SÃ ¼derlÃ ¼gumer BinnendÃ ¼nen * 809 0 8,9558 54,8692 DE1121304 EichenwÃ ¤lder der BÃ ¶xlunder Geest 84 0 9,2331 54,7889 DE1121391 NSG FrÃ ¶slev-Jardelunder Moor 224 0 9,2356 54,8217 DE1209301 Sylter AuÃ enriff 531429 0 7,1842 54,7831 DE1219301 Leckfeld * 111 0 8,9644 54,7953 DE1219391 GewÃ ¤sser des Bongsieler Kanal-Systems * 585 0 9,0161 54,7069 DE1219392 Heide- und Magerrasenlandschaft am Ochsenweg und im Soholmfeld * 298 0 8,9836 54,7464 DE1220301 WÃ ¤lder an der Lecker Au * 50 0 9,04 54,7722 DE1315391 KÃ ¼sten- und DÃ ¼nenlandschaften Amrums * 2158 0 8,3361 54,6497 DE1316301 Godelniederung / FÃ ¶hr * 149 0 8,4372 54,6981 DE1319301 NSG Bordelumer Heide und Langenhorner Heide mit Umgebung * 201 0 8,9547 54,6556 DE1320302 LÃ ¼tjenholmer und Bargumer Heide * 313 0 9,0022 54,6839 DE1320303 Schirlbusch 14 0 9,0961 54,6222 DE1320304 LÃ ¶wenstedter Sandberge * 21 0 9,1511 54,6286 DE1321302 PobÃ ¼ller Bauernwald * 152 0 9,2531 54,6086 DE1321303 DÃ ¼nen am Rimmelsberg * 17 0 9,2725 54,6233 DE1322391 Treene Winderatter See bis Friedrichstadt und Bollingstedter Au * 2906 0 9,4797 54,7039 DE1420301 StandortÃ ¼bungsplatz Husum * 150 0 9,0675 54,505 DE1420302 Moorweiher im Staatsforst Drelsdorf 6 0 9,1064 54,5964 DE1420391 Quell- und Niedermoore der Arlauniederung * 56 0 9,0908 54,5519 DE1421301 Immenstedter Wald * 155 0 9,1978 54,5464 DE1421303 WÃ ¤lder im SÃ ¼derhackstedtfeld * 76 0 9,2856 54,5825 DE1421304 AhrenviÃ ¶lfelder Westermoor 69 0 9,2653 54,5439 DE1422301 Wald Rumbrand * 60 0 9,3497 54,5233 DE1422303 Gammellunder See 36 0 9,4494 54,5642 DE1423393 Idstedtweger Geestlandschaft * 98 0 9,4925 54,5572 DE1521391 WÃ ¤lder der Ostenfelder Geest * 733 0 9,3111 54,4892 DE1522301 Kalkquellmoor bei Klein Rheide 19 0 9,4611 54,4633 DE1617301 DÃ ¼nen St. Peter * 153 0 8,6083 54,3203 DE1620302 Lundener Niederung 902 0 9,0678 54,2953 DE1621301 WÃ ¤lder bei Bergenhusen * 145 0 9,3075 54,3925 DE1622308 GrÃ ¤ben der nÃ ¶rdlichen Alten Sorge 769 0 9,3639 54,3833 DE1622391 Moore der Eider-Treene-Sorge-Niederung * 3499 0 9,4761 54,3094 DE1623303 Fockbeker Moor 375 0 9,5908 54,3294 DE1623304 Wald Ã ¶stlich Hohn 11 0 9,5331 54,3042 DE1623306 Owschlager See * 44 0 9,6044 54,3881 DE1623351 Ã bergangsmoor im Kropper Forst 18 0 9,5106 54,3989 DE1623392 BinnendÃ ¼nen- und Moorlandschaft im Sorgetal * 958 0 9,5342 54,3508 DE1714391 Steingrund 17450 0 8,1117 54,2361 DE1719391 Untereider 3606 0 8,8969 54,2819 DE1720301 WeiÃ es Moor 69 0 9,0322 54,25 DE1721301 Wald bei WelmbÃ ¼ttel * 105 0 9,2361 54,205 DE1721302 Wald bei Hollingstedt * 30 0 9,2086 54,2925 DE1721309 Kleiner GeestrÃ ¼cken sÃ ¼dlich DÃ ¶rpling 42 0 9,3131 54,2422 DE1722301 Wald westlich Wrohm * 26 0 9,3567 54,2161 DE1723301 Gehege Osterhamm-Elsdorf * 646 0 9,5575 54,2731 DE1723302 Dachsberg bei Wittenmoor 48 0 9,5469 54,2883 DE1724334 DÃ ¼nen bei Kattbek * 152 0 9,75 54,2169 DE1813391 Helgoland mit HelgolÃ ¤nder Felssockel * 5509 0 7,8972 54,2086 DE1820302 NSG Fieler Moor 258 0 9,1414 54,1592 DE1820303 Ehemaliger Fuhlensee 86 0 9,135 54,1203 DE1821304 Gieselautal * 94 0 9,3031 54,1358 DE1821391 Riesewohld und angrenzende FlÃ ¤chen * 435 0 9,2183 54,1367 DE1823301 WÃ ¤lder der nÃ ¶rdlichen Itzehoer Geest * 711 0 9,6889 54,1528 DE1823304 Haaler Au * 432 0 9,5447 54,1522 DE1920301 Windberger Niederung * 363 0 9,1467 54,0547 DE1922301 WÃ ¤lder Ã ¶stlich Mehlbek * 60 0 9,4622 54,0108 DE1922391 Iselbek mit Lindhorster Teich * 117 0 9,355 54,0711 DE1923301 Schierenwald * 588 0 9,6661 54,0175 DE1923302 Reher Kratt 92 0 9,5983 54,0558 DE1923304 Moore bei Christinenthal 37 0 9,5656 54,0361 DE1923305 Quellhangmoor Lohfiert 8,6 0 9,5589 54,0125 DE1924391 WÃ ¤lder im Aukrug * 879 0 9,7892 54,0481 DE1927301 Kiebitzholmer Moor und Trentmoor * 535 0 10,2189 54,0044 DE1927352 Tarbeker Moor * 131 0 10,3058 54,0275 DE2016301 Hamburgisches Wattenmeer * 13750 0 8,2833 53,8833 DE2018331 Unterelbe * 18 789,7 0 9,4297 53,7269 DE2020301 Klev- und Donnlandschaft bei St. Michaelisdonn * 222 0 9,1375 53,9772 DE2021301 Kudensee 104 0 9,2064 53,9553 DE2022302 Vaaler Moor und Herrenmoor 964 0 9,3617 53,9764 DE2023303 Rantzau-Tal * 215 0 9,5919 53,9544 DE2024301 Heiden und DÃ ¼nen bei StÃ ¶rkathen * 59 0 9,7483 53,9725 DE2024308 MÃ ¼hlenbarbeker Au und angrenzendes Quellhangmoor * 58 0 9,6842 53,9825 DE2024391 Mittlere StÃ ¶r, Bramau und BÃ ¼nzau * 211 0 9,7722 53,9883 DE2024392 Moore der Breitenburger Niederung 514 0 9,68 53,905 DE2025303 Hasenmoor 275 0 10,0081 53,9292 DE2026303 Osterautal * 320 0 10,0219 53,95 DE2026304 Barker Heide * 186 0 10,1531 53,9158 DE2026305 AltwaldbestÃ ¤nde im Segeberger Forst 154 0 10,1394 53,9617 DE2026307 Moorweiher im Segeberger Forst 42 0 10,1486 53,9375 DE2104301 Borkum-Riffgrund 62548 0 6,4139 53,8706 DE2117331 KÃ ¼stenheiden und KrattwÃ ¤lder bei Cuxhaven * 953,51 0 8,6161 53,8361 DE2123301 BinnendÃ ¼nen Nordoe * 390 0 9,5022 53,8897 DE2124301 Klein Offenseth-Bokelsesser Moor * 473 0 9,6814 53,8289 DE2125334 Kaltenkirchener Heide * 510,59 0 9,8972 53,8297 DE2126303 Pfeifengraswiese nÃ ¶rdlich Seth 8 0 10,165 53,8706 DE2126391 WÃ ¤lder im Kisdorfer Wohld und angrenzende FlÃ ¤chen * 472 0 10,0708 53,8056 DE2127302 Birkenmoor bei GroÃ  Niendorf * 32 0 10,2286 53,8414 DE2218301 Ahlen-Falkenberger Moor, Seen bei Bederkesa * 2877 0 8,7647 53,6775 DE2218302 AÃ bÃ ¼tteler und Herrschaftliches Moor * 288 0 8,7564 53,7611 DE2220301 Balksee und Randmoore, Nordahner Holz * 1513 0 9,0219 53,6831 DE2221301 Oederquarter Moor * 84 0 9,2536 53,7692 DE2222321 Wetternsystem in der Kollmarer Marsch 26 0 9,4914 53,7547 DE2224305 Staatsforst Rantzau Ã ¶stlich Tornesch 113 0 9,7653 53,7053 DE2224306 Obere KrÃ ¼ckau 73,8 0 9,7122 53,7681 DE2224391 Himmelmoor, Kummerfelder Gehege und angrenzende FlÃ ¤chen * 766 0 9,8328 53,7336 DE2225303 Pinnau / Gronau * 56,6 0 9,8644 53,7142 DE2226302 Wohldorfer Wald * 278 0 10,1408 53,7039 DE2226303 Duvenstedter Brook * 785 0 10,1678 53,725 DE2226306 Glasmoor 140 0 10,0447 53,7144 DE2226307 Wittmoor * 51 0 10,0769 53,7064 DE2226391 Alstersystem bis Itzstedter See und Nienwohlder Moor * 1165 0 10,1031 53,7728 DE2227303 Hansdorfer Brook mit Ammersbek * 292 0 10,1919 53,7136 DE2227304 Neuenteich und Binnenhorster Teiche 36 0 10,24 53,7667 DE2227351 NÃ ¶rdlich Tiergarten 51 0 10,3039 53,6992 DE2306301 Nationalpark NiedersÃ ¤chsisches Wattenmeer * 276 956,22 0 6,9203 53,6036 DE2311331 Ochsenweide, Schafhauser Wald und Feuchtwiesen bei Esens * 214,12 0 7,6081 53,6236 DE2312331 Teichfledermaus-Habitate im Raum Wilhelmshaven 308,74 0 7,9897 53,4692 DE2316331 Unterweser * 3 512,14 0 8,4978 53,4244 DE2317302 Dorumer Moor * 211 0 8,6406 53,6619 DE2317331 Extensivweiden nÃ ¶rdlich Langen * 4,27 0 8,6144 53,6303 DE2320331 Westerberge bei Rahden * 186,67 0 9,0947 53,6681 DE2320332 Osteschleifen zwischen Kranenburg und Nieder-Ochtenhausen 49,55 0 9,1631 53,5592 DE2322301 Schwingetal * 1961 0 9,4275 53,5531 DE2322331 Wasserkruger Moor und Willes Heide * 56,73 0 9,3553 53,6656 DE2323392 Schleswig-Holsteinisches ElbÃ ¤stuar und angrenzende FlÃ ¤chen * 19 279,7 0 8,8681 53,8769 DE2324302 Schnaakenmoor 60 0 9,7611 53,6033 DE2324303 Holmer Sandberge und Buttermoor * 231 0 9,6986 53,6181 DE2324304 NSG TÃ ¤vsmoor / Haselauer Moor * 154,65 0 9,7131 53,6453 DE2325301 Ohmoor 51 0 9,9689 53,6539 DE2326301 Wittmoor 139 0 10,0683 53,6972 DE2327301 Kammolchgebiet HÃ ¶ltigbaum / Stellmoor 605 0 10,2228 53,6542 DE2327302 Stellmoorer Tunneltal/HÃ ¶ltigbaum * 480 0 10,205 53,6256 DE2408331 Teichfledermaus-GewÃ ¤sser im Raum Aurich 57,95 0 7,5514 53,545 DE2410301 Ewiges Meer, GroÃ es Moor bei Aurich * 1138 0 7,4383 53,5383 DE2413331 Upjever und Sumpfmoor Dose * 118,81 0 7,8897 53,5258 DE2417370 Weser bei Bremerhaven 1682 0 8,5583 53,5833 DE2418301 Sellstedter See und Ochsentriftmoor * 527 0 8,7031 53,5344 DE2418331 Niederung von Geeste und Grove * 495,18 0 8,8875 53,5197 DE2421331 Hohes Moor * 853,96 0 9,2514 53,5528 DE2423301 Feerner Moor * 179 0 9,5069 53,5381 DE2424302 MÃ ¼hlenberger Loch/NeÃ sand * 804 0 9,7825 53,5444 DE2424303 Rapfenschutzgebiet Hamburger Stromelbe 340 0 9,7919 53,5567 DE2426301 Boberger DÃ ¼ne und Hangterrassen * 50 0 10,1514 53,5103 DE2427302 Talwald Hahnenkoppel * 33 0 10,3031 53,5725 DE2427391 Bille * 217 0 10,3606 53,5725 DE2428393 WÃ ¤lder im Sachsenwald und Schwarze Au * 1534 0 10,4394 53,5411 DE2429301 Birkenbruch sÃ ¼dlich GroÃ  Pampau * 11 0 10,5569 53,5142 DE2507301 Hund und Paapsand 2557 0 6,9392 53,3819 DE2507331 Unterems und AuÃ enems * 7 376,81 0 7,1739 53,3281 DE2509331 GroÃ es Meer, Loppersumer Meer 891,07 0 7,2925 53,4264 DE2510331 Ihlower Forst * 327,48 0 7,4492 53,405 DE2511331 Fehntjer Tief und Umgebung * 2 496,99 0 7,4625 53,3728 DE2511332 Kollrunger Moor und Klinge * 479,85 0 7,7017 53,4383 DE2513301 Schwarzes Meer * 16 0 7,8869 53,4139 DE2513331 Neuenburger Holz * 664,39 0 7,9833 53,3853 DE2516331 Nebenarme der Weser mit Strohauser Plate und Juliusplate * 1 637,34 0 8,4797 53,3942 DE2517301 Placken-, KÃ ¶nigs- und Stoteler Moor * 481 0 8,6022 53,4214 DE2517331 Teichfledermaus-GewÃ ¤sser im Raum Bremerhaven/Bremen * 448,63 0 8,5764 53,4531 DE2518301 Silbersee, Laaschmoor, BÃ ¼lter See, BÃ ¼lter Moor * 406 0 8,7792 53,4811 DE2518331 Niederungen von Billerbeck und Oldendorfer Bach * 400,19 0 8,7933 53,3822 DE2519301 Wollingster See mit Randmoor * 133 0 8,8711 53,4558 DE2519331 Malse * 80,2 0 8,965 53,4697 DE2519332 Franzhorn * 143,55 0 9,0056 53,4236 DE2520331 Oste mit NebenbÃ ¤chen * 3 720,15 0 9,1433 53,3689 DE2520332 Spreckenser Moor 63,35 0 9,0986 53,4589 DE2522301 Auetal und NebentÃ ¤ler * 753 0 9,5381 53,4692 DE2522302 Braken * 639 0 9,4956 53,4233 DE2522331 Hahnenhorst * 65,24 0 9,3653 53,4139 DE2523331 Neuklosterholz * 240,64 0 9,6411 53,4747 DE2524331 Este, BÃ ¶tersheimer Heide, GlÃ ¼singer Bruch und Osterbruch * 1 127,75 0 9,7239 53,3456 DE2524332 Este-Unterlauf 7,03 0 9,7136 53,4911 DE2525301 Fischbeker Heide * 763 0 9,8519 53,4506 DE2525302 BuchenwÃ ¤lder in Rosengarten 257 0 9,8497 53,4106 DE2526302 Heuckenlock/Schweenssand * 129 0 10,0469 53,4719 DE2526303 Die Reit 63 0 10,1108 53,4764 DE2526304 Kirchwerder Wiesen 858 0 10,1636 53,4342 DE2526305 Hamburger Unterelbe * 739 0 10,0994 53,4533 DE2526331 Seeve * 884,11 0 9,9867 53,33 DE2526332 Elbe zwischen Geesthacht und Hamburg * 573,41 0 10,1053 53,4289 DE2527302 NSG Dalbekschlucht * 74 0 10,2969 53,4731 DE2527303 Borghorster Elblandschaft * 225 0 10,2939 53,435 DE2527391 Besenhorster Sandberge und Elbinsel * 250 0 10,3286 53,4436 DE2528301 GKSS-Forschungszentrum Geesthacht 0,2 0 10,4272 53,4103 DE2529306 GÃ ¼lzower Holz 448 0 10,5028 53,4819 DE2611331 Heseler Wald 26,81 0 7,6211 53,3019 DE2613301 Lengener Meer, Stapeler Moor, Baasenmeers-Moor * 1560 0 7,8706 53,3481 DE2616331 Dornebbe, Braker Sieltief und Colmarer Tief 13,35 0 8,3997 53,3417 DE2617331 Kuhlmoor, Tiefenmoor * 40,75 0 8,615 53,3019 DE2619302 Springmoor, Heilsmoor * 244 0 8,8494 53,3347 DE2620301 Huvenhoopssee, Huvenhoopsmoor * 139 0 9,1047 53,3739 DE2626331 GewÃ ¤ssersystem der Luhe und unteren Neetze * 2 479,4 0 10,1953 53,2478 DE2627301 Zollenspieker/Kiebitzbrack * 109 0 10,1989 53,4008 DE2627331 Birken-Eichenwald bei Sangenstedt 36,07 0 10,2633 53,3478 DE2628331 Ilmenau mit NebenbÃ ¤chen * 5 381,85 0 10,5714 53,0925 DE2710331 Wolfmeer * 33,2 0 7,5056 53,2886 DE2711331 Magerwiese bei Potshausen * 3,26 0 7,6192 53,2019 DE2712331 Holtgast 35,55 0 7,7111 53,2203 DE2713331 Wittenheim und Silstro * 94,22 0 7,9517 53,2933 DE2713332 Garnholt * 31,58 0 8,0044 53,2458 DE2714331 Mansholter Holz, Schippstroht * 289,63 0 8,1264 53,2239 DE2714332 Elmendorfer Holz * 28,18 0 8,03 53,2183 DE2715301 Ipweger Moor, Gellener TorfmÃ ¶Ã ¶rte * 316 0 8,3336 53,2169 DE2715331 Eichenbruch, Ellernbusch * 131,44 0 8,2408 53,2428 DE2715332 FunchsbÃ ¼sche, Ipweger BÃ ¼sche * 93,8 0 8,2703 53,2244 DE2716331 Mittlere und Untere Hunte (mit BarnefÃ ¼hrer Holz und Schreensmoor) 573,99 0 8,2011 53,1156 DE2717301 Heide und Heideweiher auf der Rekumer Geest 23 0 8,55 53,2042 DE2717331 Garlstedter Moor und Heidhofer Teiche * 307,78 0 8,6664 53,2717 DE2717332 Brundorfer Moor * 11,26 0 8,6678 53,2439 DE2718301 Reithbruch * 73 0 8,7658 53,2203 DE2718331 SchÃ ¶nebecker Aue * 97,14 0 8,7053 53,22 DE2718332 Untere WÃ ¼mmeniederung, untere Hammeniederung mit Teufelsmoor * 4 153,32 0 8,8456 53,2367 DE2720331 Hepstedter BÃ ¼sche 109,26 0 9,0847 53,2769 DE2721301 Bullensee, Hemelsmoor * 292 0 9,2256 53,2417 DE2721331 Borstgrasrasen bei Badenstedt * 6,93 0 9,1875 53,2717 DE2722331 Sotheler Moor * 66,99 0 9,4389 53,2175 DE2723301 GroÃ es Moor bei Wistedt * 157 0 9,6439 53,2836 DE2723331 WÃ ¼mmeniederung * 8 578,95 0 9,4653 53,1639 DE2724331 Kauers Wittmoor * 33,36 0 9,6733 53,2625 DE2725301 LÃ ¼neburger Heide * 23286 0 9,9347 53,15 DE2726331 Garlstorfer und Toppenstedter Wald * 416,04 0 10,0628 53,2261 DE2727331 LaubwÃ ¤lder am Einemhof und Kranichmoor 94,05 0 10,265 53,2767 DE2809331 Ems * 8 216,66 0 7,2822 52,7056 DE2811331 Barger Meer 7 0 7,6675 53,1903 DE2812331 Godensholter Tief 85,26 0 7,8289 53,1694 DE2812332 Glittenberger Moor * 28,61 0 7,8194 53,1108 DE2813331 Fintlandsmoor und DÃ ¤nikhorster Moor * 240,05 0 7,8981 53,1717 DE2814331 Haaren und Wold bei Wechloy * 200,47 0 8,1294 53,1608 DE2814332 Everstenmoor * 112,4 0 8,14 53,1156 DE2815331 Sager Meer, Ahlhorner Fischteiche und Lethe * 868,95 0 8,1236 52,9494 DE2817301 Werderland 393 0 8,65 53,1417 DE2817331 Untere Delme, Hache, Ochtum und Varreler BÃ ¤ke 82,42 0 8,6619 53,1033 DE2817370 Weser zwischen OchtummÃ ¼ndung und Rekum 447 0 8,5917 53,1744 DE2818301 Grambker Feldmarksee 22,6 0 8,7289 53,1556 DE2818302 Zentrales Blockland 1080 0 8,8042 53,1375 DE2818304 Lesum 108 0 8,6917 53,1653 DE2819301 Untere WÃ ¼mme 445 0 8,8667 53,1333 DE2819302 Kuhgrabensee 32,3 0 8,8458 53,1194 DE2819370 Hollerland * 290,9 0 8,8708 53,1222 DE2820301 Wiestetal, Glindbusch, Borchelsmoor * 837 0 9,2433 53,1481 DE2822331 Stellmoor und Weichel * 219,8 0 9,3908 53,1408 DE2824331 Schwarzes Moor und Seemoor * 82,52 0 9,7342 53,1217 DE2830331 Buchen- und EichenwÃ ¤lder in der GÃ ¶hrde (mit Breeser Grund) * 805,08 0 10,8297 53,1222 DE2830332 Rotbauchunken-Vorkommen Strothe/Almstorf 202,6 0 10,7036 53,0975 DE2910301 Krummes Meer, Aschendorfer Obermoor * 784 0 7,4394 53,0239 DE2911301 Leegmoor 461 0 7,5553 52,9992 DE2911302 Esterweger Dose * 1236 0 7,6175 53,0778 DE2912331 Lahe 34,34 0 7,9619 53,0417 DE2912332 Ohe 22,68 0 7,6581 52,9825 DE2913331 Sandgrube Pirgo 1,73 0 7,9022 53,0486 DE2915331 Tannersand und Gierenberg * 29,65 0 8,2953 53,02 DE2916301 Hasbruch * 627,9 0 8,4917 53,0719 DE2916331 StÃ ¼he * 209,18 0 8,4783 53,0067 DE2917331 Delmetal zwischen Harpstedt und Delmenhorst * 476,06 0 8,5592 52,9783 DE2917332 Stenumer Holz * 93,89 0 8,5656 53,0831 DE2918302 Binnensalzstelle Rethriehen * 9 0 8,7569 53,0458 DE2918331 Steller Heide 76,25 0 8,6831 53,0158 DE2918370 Niedervieland-Stromer Feldmark 424,5 0 8,6833 53,0958 DE2918371 Bremische Ochtum 50 0 8,7583 53,0542 DE2919331 Sandtrockenrasen Achim 57,23 0 8,9944 53,0206 DE2919370 Krietes Wald (Im Holze) * 6 0 8,9611 53,0611 DE2919371 Parks in Oberneuland * 27 0 8,9389 53,0972 DE2921331 Wolfsgrund * 43,36 0 9,3236 53,0242 DE2921332 Wedeholz 182,52 0 9,3356 53,01 DE2922301 GroÃ es und WeiÃ es Moor * 435 0 9,3975 53,0572 DE2923331 Moor am Schweinekobenbach * 63,78 0 9,5572 53,0433 DE2924301 BÃ ¶hme * 1 711,71 0 9,7528 52,8869 DE2924331 Riensheide * 140,83 0 9,7458 53,0106 DE2928331 Bobenwald 212,58 0 10,4628 53,0183 DE2929301 Lohn 175 0 10,5619 53,0586 DE2929331 Kammmolch-Biotop MÃ ¼hrgehege/Oetzendorf 108,07 0 10,6419 53,0344 DE2932301 Maujahn * 37 0 11,0431 53,0947 DE3010331 StillgewÃ ¤sser bei Kluse 52,11 0 7,3642 52,9181 DE3011331 Windelberg 15,14 0 7,5114 52,9292 DE3012301 Markatal mit Bockholter Dose * 268 0 7,8258 52,9289 DE3012331 Langelt 50,1 0 7,7839 52,9289 DE3013301 Heiden und Moore an der Talsperre ThÃ ¼lsfeld * 434 0 7,9403 52,9136 DE3014302 NSG Baumweg * 57 0 8,1422 52,8969 DE3015331 DÃ ¶hler Wehe 68,22 0 8,2558 52,9817 DE3016301 Poggenpohlsmoor * 114 0 8,3467 52,9583 DE3018331 Hachetal * 248,33 0 8,8331 52,865 DE3018332 Kammmolch-Biotop bei Syke * 159,97 0 8,7664 52,9206 DE3019301 Amphibienbiotop Friedeholzer Schlatt 17 0 8,8492 52,9278 DE3019331 Okeler Sandgrube 3,53 0 8,8864 52,9472 DE3021331 Aller (mit Barnbruch), untere Leine, untere Oker * 18 030,69 0 10,0964 52,6258 DE3021332 Sandgrube bei Walle 5,31 0 9,2747 52,9839 DE3021333 DÃ ¼nengebiet bei NeumÃ ¼hlen * 54,3 0 9,2467 52,9408 DE3021334 Poggenmoor * 14,48 0 9,2839 52,9781 DE3021335 Mausohr-Habitate nÃ ¶rdlich Nienburg 175,1 0 9,2789 52,77 DE3021336 Mausohr-Jagdgebiet Lindhoop 31,76 0 9,3036 52,9381 DE3022331 Lehrde und Eich * 762,76 0 9,4522 52,9139 DE3023301 Grundloses Moor * 290 0 9,5456 52,9006 DE3026301 Ã rtze mit NebenbÃ ¤chen * 1772 0 10,0933 52,8289 DE3026302 Moor- und Heidegebiete im TruppenÃ ¼bungsplatz Munster-SÃ ¼d * 2932 0 10,0592 52,9531 DE3031331 Konau bei Braudel 46,73 0 10,8928 52,9942 DE3110301 Tinner Dose, Sprakeler Heide * 3955 0 7,3836 52,7972 DE3115301 BÃ ¤ken der Endeler und Holzhauser Heide * 508 0 8,3319 52,885 DE3116301 Herrenholz * 281 0 8,3686 52,7922 DE3116302 Pestruper GrÃ ¤berfeld 34 0 8,45 52,8775 DE3117331 Bassumer Friedeholz 56,72 0 8,6361 52,8672 DE3118331 Geestmoor und Klosterbachtal * 376,86 0 8,7397 52,7839 DE3118332 Kammmolch-Biotop bei Bassum 4,54 0 8,6908 52,8556 DE3120331 BurckhardtshÃ ¶he 104,95 0 9,0617 52,8153 DE3120332 HÃ ¤gerdorn 57,12 0 9,1164 52,8267 DE3122301 Vehmsmoor * 256 0 9,4978 52,8631 DE3124301 Moor- und Heidegebiete im TruppenÃ ¼bungsplatz Bergen-Hohne * 7101 0 9,8047 52,8017 DE3125301 GroÃ es Moor bei Becklingen * 783 0 9,9539 52,8747 DE3126331 Heiden und Magerrasen in der SÃ ¼dheide * 630,59 0 10,1703 52,8114 DE3127331 Lutter, Lachte, Aschau (mit einigen NebenbÃ ¤chen) * 5 113,62 0 10,3492 52,7153 DE3127332 LÃ ¼nsholz 171,77 0 10,3311 52,8367 DE3129301 Bullenkuhle * 2,55 0 10,5181 52,8144 DE3130331 Kammmolch-Biotop nordÃ ¶stlich LangenbrÃ ¼gge * 72,16 0 10,7331 52,8056 DE3210301 Stadtveen, Kesselmoor, SÃ ¼d-Tannenmoor * 30 0 7,4561 52,7528 DE3210302 Untere Haseniederung * 2119 0 7,4178 52,6786 DE3216301 Goldenstedter Moor * 638 0 8,4086 52,7311 DE3217331 Wietingsmoor * 2 815,59 0 8,6475 52,7092 DE3218331 Rathloser GehÃ ¤ge 116,27 0 8,7436 52,7036 DE3218332 Pastorendiek und AmphibiengewÃ ¤sser nÃ ¶rdlich SchwafÃ ¶rden * 44,06 0 8,8192 52,7531 DE3221331 Lichtenmoor * 359,01 0 9,3439 52,7225 DE3224331 MeiÃ endorfer Teiche, Ostenholzer Moor * 3 299,16 0 9,7731 52,7294 DE3226301 Bornriethmoor * 113 0 10,1022 52,7753 DE3226331 Entenfang Boye und Bruchbach * 297,41 0 10,0131 52,6917 DE3227301 Breites Moor * 121 0 10,1786 52,7019 DE3227331 KleingewÃ ¤sser bei Dalle * 5,21 0 10,3128 52,7858 DE3229331 Ise mit NebenbÃ ¤chen 272,34 0 10,5992 52,6367 DE3230331 Ohreaue * 199,55 0 10,8547 52,6814 DE3231301 Diesdorfer Wohld * 136 0 10,8903 52,7728 DE3309331 Esterfelder Moor bei Meppen * 1,31 0 7,2569 52,6989 DE3311301 Hahnenmoor, Hahlener Moor, Suddenmoor * 1205 0 7,6603 52,6533 DE3312331 BÃ ¤che im Artland * 1 481,21 0 7,8228 52,5967 DE3312332 BÃ ¶rsteler Wald und Teichhausen * 140,61 0 7,7169 52,6497 DE3314331 Wald bei Burg Dinklage * 118,31 0 8,1497 52,6572 DE3315331 Diepholzer Moor * 459,24 0 8,3194 52,6 DE3317301 NeustÃ ¤dter Moor * 1989 0 8,6622 52,5883 DE3318331 Swinelake bei Barenburg 19,8 0 8,8369 52,6156 DE3319331 Hohes Moor bei Kirchdorf * 630 0 8,8869 52,5894 DE3319332 Teichfledermaus-GewÃ ¤sser im Raum Nienburg * 687,09 0 9,0992 52,5172 DE3320331 Marklohe 7,03 0 9,1497 52,6711 DE3321331 Nienburger Bruch * 112,48 0 9,2022 52,6022 DE3322331 Fledermauslebensraum bei Rodewald 393,62 0 9,4567 52,6672 DE3324331 Hellern bei Wietze * 65,83 0 9,8142 52,6106 DE3326331 Henneckenmoor bei Scheuen * 36 0 10,1256 52,6867 DE3329301 RÃ ¶ssenbergheide-KÃ ¼lsenmoor, Heiliger Hain * 418 0 10,5711 52,6542 DE3329331 Teichgut in der Oerreler Heide 52,23 0 10,5256 52,6289 DE3329332 GroÃ es Moor bei Gifhorn * 2 630,34 0 10,6469 52,5719 DE3406301 Itterbecker Heide 109 0 6,7892 52,5167 DE3409331 Moorschlatts und Heiden in Wachendorf 109,9 0 7,2167 52,5506 DE3410331 Lingener MÃ ¼hlenbach und Nebenbach 19,18 0 7,3647 52,5458 DE3411331 Pottebruch und Umgebung * 158,81 0 7,6528 52,5058 DE3411332 Swatte Poele 4,09 0 7,6428 52,55 DE3414331 Dammer Berge * 772,24 0 8,1636 52,5408 DE3415301 DÃ ¼mmer * 2965 0 8,335 52,4992 DE3416301 Rehdener Geestmoor * 1737 0 8,5025 52,5747 DE3416302 Oppenweher Moor * 394 0 8,5069 52,5175 DE3417301 Oppenweher Moor * 471,51 0 8,5247 52,5022 DE3418301 Renzeler Moor * 467 0 8,7475 52,5778 DE3420331 Steinhuder Meer (mit Randbereichen) * 5 371,31 0 9,3706 52,4844 DE3421301 Rehburger Moor * 1188 0 9,235 52,5225 DE3421331 HÃ ¤fern 50,42 0 9,2969 52,5281 DE3423331 Helstorfer, Otternhagener und Schwarzes Moor * 1 663,61 0 9,6067 52,5253 DE3424301 Bissendorfer Moor * 583 0 9,6872 52,5072 DE3424331 Quellwald bei BennemÃ ¼hlen * 15,5 0 9,7206 52,5717 DE3425301 Trunnenmoor * 171 0 9,8806 52,5347 DE3426301 Brand * 464 0 10,1 52,5236 DE3427301 Bohlenbruch 171 0 10,2339 52,5319 DE3427331 Erse * 75,68 0 10,2372 52,4689 DE3430301 Vogelmoor * 273 0 10,7697 52,5486 DE3431302 Obere Ohre * 7 0 10,9822 52,5594 DE3431331 DrÃ ¶mling * 4 224,26 0 10,9183 52,4886 DE3433301 Jeggauer Moor * 54 0 11,1717 52,5436 DE3507301 HÃ ¼gelgrÃ ¤berheide Halle-Hesingen 20 0 6,8789 52,4517 DE3508301 Heseper Moor, Engdener WÃ ¼ste 795 0 7,1931 52,4356 DE3508331 Tillenberge * 94,03 0 7,1264 52,4022 DE3511301 Koffituten * 20,27 0 7,6683 52,4406 DE3512301 Finkenfeld und Wiechholz * 269,68 0 7,6786 52,4489 DE3513331 Darnsee * 15,8 0 8,0003 52,4219 DE3514331 GehÃ ¶lze bei Epe 7,18 0 8,0314 52,4372 DE3515331 Grenzkanal 0,35 0 8,3156 52,4067 DE3516301 Stemweder Berg 268,08 0 8,46 52,4589 DE3516302 Grabensystem Tiefenriede 15,4 0 8,3147 52,4083 DE3517301 Schnakenpohl 6,61 0 8,5511 52,4175 DE3517302 GroÃ e Aue * 231,16 0 8,6419 52,4931 DE3517303 Kirche in Rahden mit Wochenstube des GroÃ en Mausohr 0,06 0 8,6147 52,4347 DE3518301 WeiÃ es Moor * 45,56 0 8,6942 52,4314 DE3518302 Osterwald 112,63 0 8,7003 52,3936 DE3518331 Feuchtwiese bei Diepenau * 0,53 0 8,7708 52,3997 DE3520331 SÃ ¼ndern bei Loccum * 306,34 0 9,1564 52,4419 DE3520332 Schaumburger Wald 1 496,92 0 9,1636 52,3897 DE3522331 Feuchtgebiet «Am WeiÃ en Damm » * 20,4 0 9,4511 52,4017 DE3525331 AltwarmbÃ ¼chener Moor * 1 221,67 0 9,9183 52,4222 DE3526331 Fuhse-Auwald bei Uetze (Herrschaft) * 149,99 0 10,1822 52,4867 DE3527332 Kammmolch-Biotop Plockhorst 40,29 0 10,2886 52,4461 DE3528301 Fahle Heide, Gifhorner Heide * 355,5 0 10,4894 52,4731 DE3528331 MaaÃ el 188,56 0 10,4931 52,4003 DE3531301 Stauberg nÃ ¶rdlich Oebisfelde 12 0 10,9947 52,4675 DE3532301 Grabensystem DrÃ ¶mling 779 0 11,1275 52,4675 DE3533301 DrÃ ¶mling * 4328 0 11,0108 52,5125 DE3608301 Syen-Venn * 201 0 7,1122 52,3636 DE3608302 Bentheimer Wald * 780 0 7,1675 52,3231 DE3608331 Weiher am Syenvenn 9,52 0 7,1139 52,3533 DE3609301 Berger Keienvenn 5,7 0 7,2672 52,3717 DE3609302 Ahlder Pool * 37 0 7,2692 52,345 DE3609303 Samerrott 313 0 7,2775 52,3075 DE3610301 Gutswald Stovern 114 0 7,3422 52,3108 DE3611301 Heiliges Meer  Heupen 230,57 0 7,6572 52,3569 DE3612301 Mettinger und Recker Moor * 426,26 0 7,75 52,385 DE3614331 Mausohr-Wochenstubengebiet OsnabrÃ ¼cker Raum 0,1 0 8,0628 52,3881 DE3615331 Hunte bei Bohmte 8,87 0 8,3256 52,3547 DE3618302 Mindenerwald 519,68 0 8,8092 52,3892 DE3619301 Heisterholz * 467,85 0 8,9411 52,3508 DE3622331 Mausohr-Wochenstube bei Barsinghausen 0,06 0 9,4761 52,3661 DE3623331 Binnensalzstelle am Kaliwerk Ronnenberg * 1,74 0 9,6503 52,3133 DE3623332 LaubwÃ ¤lder sÃ ¼dlich Seelze * 473,56 0 9,58 52,3578 DE3624331 Leineaue zwischen Hannover und Ruthe * 967,84 0 9,8014 52,2858 DE3625331 Bockmerholz, Gaim 1 094,92 0 9,8842 52,325 DE3625332 Mergelgrube bei Hannover 18,05 0 9,8703 52,3828 DE3626301 Hahnenkamp 45 0 10,0175 52,3453 DE3626331 HÃ ¤meler Wald 1 019,67 0 10,0836 52,3481 DE3627331 Binnensalzstelle Klein Oedesse * 6,74 0 10,2233 52,3842 DE3627332 Meerdorfer Holz 363,01 0 10,3247 52,3694 DE3629301 Eichen-HainbuchenwÃ ¤lder zwischen Braunschweig und Wolfsburg * 1324 0 10,6472 52,3597 DE3630301 Beienroder Holz * 547 0 10,7133 52,3317 DE3630331 Rieseberger Moor * 159,75 0 10,8083 52,2931 DE3630332 Sundern bei Boimstorf 176,73 0 10,7853 52,3069 DE3631331 Pfeifengras-Wiesen und Binnensalzstelle bei Grasleben * 100,94 0 10,9858 52,3097 DE3633301 Spetze und Krummbek im Ohre-Aller-HÃ ¼gelland 23 0 11,1783 52,3742 DE3633302 Silberkuhle bei Bodendorf 0,01 0 11,2886 52,3033 DE3634301 KlÃ ¼dener Pax-Wanneweh Ã ¶stlich CalvÃ ¶rde * 1162 0 11,3392 52,3939 DE3634302 Kirche in BÃ ¼lstringen 0,01 0 11,345 52,3197 DE3708302 Gildehauser Venn * 645 0 7,0975 52,2581 DE3708303 RÃ ¼enberger Venn * 25,43 0 7,0744 52,2422 DE3708331 KleingewÃ ¤sser Achterberg 2,77 0 7,07 52,2819 DE3709301 Harskamp 73,63 0 7,2161 52,2514 DE3709302 Salzbrunnen am Rothenberg * 0,48 0 7,2689 52,2339 DE3709303 Schnippenpohl 5,48 0 7,2414 52,2356 DE3709304 Feuchtwiese Ochtrup * 11,71 0 7,18 52,2522 DE3709305 Stollen im Rothenberg bei Wettringen 0,33 0 7,2664 52,2206 DE3710301 Zachhorn 21,49 0 7,5008 52,2742 DE3711301 Emsaue <MS, ST> * 2 721,33 0 7,4872 52,2494 DE3724331 Hallerburger Holz 171,29 0 9,7058 52,1919 DE3724332 Linderter und Stamstorfer Holz 105,06 0 9,6828 52,27 DE3727331 Klein Lafferder Holz 89,34 0 10,2869 52,2331 DE3729301 Pfeifengras-Wiese bei Schapen, Schapener Forst 89 0 10,6267 52,2886 DE3729331 WÃ ¤lder und KleingewÃ ¤sser zwischen Mascherode und Cremlingen * 659,32 0 10,6339 52,24 DE3729332 RiddagshÃ ¤user Teiche * 496,2 0 10,5919 52,2736 DE3730301 Rieseberg * 177 0 10,7683 52,2875 DE3730303 Nordwestlicher Elm * 1460 0 10,7728 52,2139 DE3730331 Pfeifengraswiese Wohld 85,22 0 10,6867 52,2917 DE3730332 Roter Berg (mit Lenebruch, Heiligenholz und FÃ ¼nfgemeindeholz) * 134,46 0 10,7306 52,2697 DE3730333 Lutterlandbruch 83,73 0 10,8389 52,2856 DE3731331 Dorm * 677,2 0 10,8811 52,2753 DE3732301 Lappwald sÃ ¼dwestlich Walbeck * 512 0 11,0525 52,2622 DE3732302 Bartenslebener Forst im Aller-HÃ ¼gelland 204 0 11,1219 52,2644 DE3732303 WÃ ¤lder und Pfeifengras-Wiesen im sÃ ¼dl. Lappwald * 728 0 11,0519 52,2469 DE3732304 Zisterne Weferlingen 0,01 0 11,0297 52,295 DE3732305 Marienborn 81 0 11,1039 52,2033 DE3733301 WÃ ¤lder am Flechtinger HÃ ¶henzug 1031 0 11,1947 52,2839 DE3806301 LÃ ¼ntener Fischteich u. Ammeloer Venn * 287,58 0 6,7839 52,1169 DE3807301 Amtsvenn u. HÃ ¼ndfelder Moor * 894,38 0 6,9622 52,1639 DE3807302 Witte Venn, Krosewicker Grenzwald * 28,73 0 6,7231 52,0747 DE3807303 Graeser Venn  Gut Moorhof * 79,08 0 6,9908 52,1542 DE3808301 Eper-Graeser Venn/ Lasterfeld * 210,57 0 7,0219 52,1489 DE3809301 Alter Bierkeller bei Ochtrup 0,15 0 7,1794 52,1925 DE3809302 Vechte * 139,38 0 7,2231 52,0825 DE3810301 Emsdettener Venn und Wiesen am Max-Clemens-Kanal * 478,72 0 7,4714 52,17 DE3810302 Bagno mit Steinfurter Aa * 466,38 0 7,3572 52,1158 DE3811301 EltingmÃ ¼hlenbach * 309,06 0 7,6642 52,1314 DE3811302 Wentruper Berge 61,71 0 7,5986 52,1125 DE3811303 Hanfteich 4,42 0 7,6525 52,1692 DE3823331 Hallerbruch * 212,44 0 9,5936 52,1864 DE3824331 Limberg bei Elze * 169,5 0 9,69 52,1311 DE3824332 Leineaue unter dem Rammelsberg * 189,14 0 9,7653 52,1158 DE3824333 Saale mit NebengewÃ ¤ssern * 39,83 0 9,5906 52,0608 DE3825332 Mausohr-Wochenstubengebiet Hildesheimer Bergland 0,24 0 9,7772 52,0856 DE3827331 Berelries 124,24 0 10,2153 52,1756 DE3829301 Asse * 648 0 10,6647 52,1403 DE3830301 Heeseberg-Gebiet * 277 0 10,8497 52,0889 DE3833301 Salzstelle Wormsdorf * 3 0 11,1914 52,14 DE3906301 Zwillbrocker Venn u. Ellewicker Feld * 245,84 0 6,7047 52,0461 DE3907301 Schwattet Gatt 61,33 0 6,8656 52,0847 DE3907303 Wacholderheide HÃ ¶rsteloe 8,67 0 6,9103 52,0983 DE3908301 Liesner Wald 205,07 0 7,0119 52,0139 DE3909301 Herrenholz und SchÃ ¶ppinger Berg 193,34 0 7,2733 52,1086 DE3909302 Wald bei Haus Burlo 132,07 0 7,2594 52,0422 DE3910301 Steinfurter Aa 31,23 0 7,3953 52,0644 DE3911302 Hanseller Floth 16,22 0 7,5717 52,0572 DE3912301 GroÃ e Bree * 63,01 0 7,7103 52,0314 DE3915301 Ruthebach, Laibach, Loddenbach, Nordbruch 473,89 0 8,2806 52,0328 DE3915302 BarrelpÃ ¤ule 6,53 0 8,2528 52,0142 DE3915303 Tatenhauser Wald bei Halle * 188,84 0 8,3286 52,0469 DE3929331 Harly, Ecker und Okertal nÃ ¶rdlich Vienenburg * 681,91 0 10,5172 51,9733 DE3930301 Fallsteingebiet nÃ ¶rdlich Osterwieck 1390 0 10,7194 52,0094 DE3930331 Grabensystem GroÃ es Bruch 76,31 0 10,9392 52,0606 DE3932301 GroÃ es Bruch bei Wulferstedt 86 0 11,1481 52,0286 DE3933301 Hohes Holz bei Eggenstedt * 825 0 11,2242 52,0869 DE4006301 Burlo-Vardingholter Venn und Entenschlatt * 100,22 0 6,7475 51,905 DE4008301 Berkel * 728,13 0 7,1922 51,9764 DE4008302 FÃ ¼rstenkuhle im Weissen Venn 87,98 0 7,0511 51,9086 DE4008304 Felsbachaue * 13,29 0 7,1297 51,9725 DE4009301 Roruper Holz mit Kestenbusch * 255,2 0 7,2456 51,9189 DE4009303 Sundern * 11,57 0 7,22 51,9917 DE4010301 Bombecker Aa * 149,02 0 7,3469 51,9906 DE4010302 Baumberge 396,47 0 7,3994 51,9558 DE4010303 Brunnen Meyer 2,11 0 7,3769 51,9667 DE4012301 Wolbecker Tiergarten 287,67 0 7,7456 51,9103 DE4012302 Heidbusch 106,99 0 7,8403 51,9481 DE4013301 Emsaue, Kreise Warendorf und GÃ ¼tersloh * 1 307,95 0 7,7883 51,9861 DE4013303 Wartenhorster Sundern sÃ ¼dÃ ¶stlich von Everswinkel 76,26 0 7,8808 51,9125 DE4014301 Tiergarten, Erweiterung Schachblumenwiese * 90,71 0 8,0597 51,9911 DE4014302 Wald Ã ¶stlich Freckenhorst 50,66 0 8,0122 51,9292 DE4029301 Ecker- und Okertal * 267 0 10,6511 51,8914 DE4029302 Stimmecke bei Suderode * 5,7 0 10,6217 51,9808 DE4029331 Stimmecke bei Suderode (niedersÃ ¤chsischer Teil) 0,4 0 10,6281 51,9569 DE4031301 Huy nÃ ¶rdlich Halberstadt * 2005 0 10,9814 51,9572 DE4101301 Wyler Meer (TeilflÃ ¤che des NSG DÃ ¼ffel) * 25,54 0 5,9567 51,8197 DE4102302 NSG Salmorth, nur TeilflÃ ¤che * 932,07 0 6,1231 51,8403 DE4103301 Dornicksche Ward * 143,36 0 6,2803 51,82 DE4103302 NSG Emmericher Ward * 248,29 0 6,1972 51,8386 DE4103303 NSG Kellener Altrhein, nur TeilflÃ ¤che, mit Erweiterung * 19,49 0 6,1789 51,8033 DE4104301 NSG Hetter-Millinger Bruch, mit Erweiterung 660,77 0 6,345 51,8469 DE4104302 NSG Bienener Altrhein, Millinger u. Hurler Meer u. NSG Empeler M. * 648,65 0 6,3492 51,8142 DE4104304 Klevsche Landwehr, Anholt. Issel, Feldschlaggr. u. Regnieter Bach 3,82 0 6,4094 51,8558 DE4108301 Schwarzes Venn * 39,54 0 7,0153 51,8661 DE4108303 WeiÃ es Venn / Geisheide * 1 298,02 0 7,1767 51,8175 DE4109301 Teiche in der Heubachniederung * 331,92 0 7,2219 51,8117 DE4111301 Venner Moor * 147,43 0 7,5419 51,8597 DE4111302 Davert * 2 226,29 0 7,6264 51,855 DE4112301 Waldgebiet Brock 76,24 0 7,7222 51,8364 DE4113301 BrÃ ¶ckerholz 36,45 0 7,9497 51,82 DE4113302 Waldgebiet Kettelerhorst 155,7 0 7,8636 51,8792 DE4114301 Bergeler Wald * 104,65 0 8,1631 51,8097 DE4114302 Vellerner Brook und Hoher Hagen 145,87 0 8,0703 51,8069 DE4114303 Geisterholz 299,06 0 8,1119 51,835 DE4115302 Stadtholz in Rheda 52,5 0 8,2631 51,8467 DE4117301 SennebÃ ¤che * 95,69 0 8,5961 51,8842 DE4117302 Holter Wald * 313,76 0 8,5764 51,8975 DE4118301 Senne mit Stapelager Senne * 11 735,02 0 8,6914 51,8064 DE4118303 Strotheniederung 93,87 0 8,8422 51,8197 DE4129301 Rohnberg, Westerberg und KÃ ¶hlerholz bei Ilsenburg * 448 0 10,6658 51,8656 DE4131301 Ziegenberg, Augstberg und Horstberg bei Benzingerode * 146 0 10,8939 51,8275 DE4131302 Heers bei Blankenburg 109 0 10,9628 51,8178 DE4132301 Harslebener Berge und Steinholz nordwestlich Quedlinburg * 261 0 11,0903 51,8272 DE4132302 Hoppelberg bei Langenstein 55 0 11,0056 51,8392 DE4132303 Sand-Silberscharten-Standorte bei Quedlinburg * 12,88 0 11,11 51,8058 DE4202301 NSG Kranenburger Bruch 118,47 0 6,0381 51,7878 DE4202302 Reichswald 582,74 0 6,0556 51,7492 DE4203301 Wisseler DÃ ¼nen 70,97 0 6,3025 51,7706 DE4203302 Kalflack * 61,96 0 6,2425 51,7914 DE4203303 NSG Grietherorter Altrhein * 472,28 0 6,3303 51,7975 DE4204301 NSG Reeser Schanz * 71,13 0 6,4117 51,7439 DE4204302 NSG Lohwardt/Reckerfeld, HÃ ¼bsche GrÃ ¤ndort, nur Teilfl., mit Erw. * 121,44 0 6,4161 51,7206 DE4204303 NSG Altrhein Reeser Eyland, mit Erweiterung * 45,35 0 6,4353 51,7581 DE4204305 NSG Sonsfeldsche Bruch, Hagener Meer und DÃ ¼ne, mit Erweiterung 60,97 0 6,4828 51,7542 DE4204306 NSG Gut Grindt u. NSG Rheinaue zw. Km 830,7  833,2 , nur Teilfl. * 115,96 0 6,4314 51,7067 DE4205301 Grosses Veen 90,28 0 6,5575 51,7153 DE4205302 Diersfordter Wald/ Schnepfenberg * 579,75 0 6,5433 51,7092 DE4206301 DÃ ¤mmer Wald 209,82 0 6,8028 51,7186 DE4207301 Lichtenhagen * 99,9 0 6,8408 51,7108 DE4207302 Ã fter Mark 33,9 0 6,9003 51,7406 DE4207303 Kranenmeer 9,79 0 6,95 51,7858 DE4207304 Wienbecker MÃ ¼hle 1,62 0 6,9961 51,7244 DE4208301 Bachsystem des Wienbaches 40,5 0 6,9558 51,7264 DE4208302 Holtwicker Wacholderheide 5,66 0 7,1275 51,7514 DE4209301 Gagelbruch Borkenberge * 88,3 0 7,2717 51,7767 DE4209302 Lippeaue * 2 415,85 0 7,0544 51,6878 DE4209303 Westruper Heide 77,96 0 7,2369 51,7375 DE4209304 TruppenÃ ¼bungsplatz Borkenberge * 1 715,69 0 7,2828 51,7683 DE4210302 Stever 14,78 0 7,4044 51,7108 DE4211301 WÃ ¤lder Nordkirchen * 325,63 0 7,5569 51,7378 DE4212301 Oestricher Holt 299,47 0 7,8333 51,7383 DE4213301 Lippeaue zwischen Hangfort und Hamm 613,84 0 7,9108 51,7019 DE4213302 Uentroper Wald * 242,85 0 7,9722 51,7258 DE4213303 Am Vinckewald / DÃ ¼ppe * 8,93 0 7,9847 51,7906 DE4214301 Stockumer Holz 369,93 0 8,0469 51,7089 DE4214302 Steinbruch Vellern * 13,68 0 8,0519 51,7911 DE4214303 Liese- und Boxelbachtal * 50,19 0 8,1272 51,755 DE4216301 Margarethensee 19,91 0 8,3608 51,6989 DE4216302 Scheelenteich 2,87 0 8,4475 51,7289 DE4218301 Tallewiesen 49,77 0 8,76 51,7558 DE4218302 Langenbergteich 1,61 0 8,6922 51,7939 DE4232301 Teufelsmauer nÃ ¶rdlich Thale * 18 0 11,0725 51,7617 DE4232303 Kalkflachmoor im Helsunger Bruch 20 0 11,0156 51,7831 DE4232304 MÃ ¼nchenberg bei Stecklenberg * 96 0 11,0975 51,7394 DE4232305 Marktkirche Quedlinburg 0,01 0 11,1419 51,7903 DE4303301 ErlenwÃ ¤lder bei Gut Hovesaat 7,79 0 6,2064 51,6681 DE4304301 Uedemer Hochwald 422,67 0 6,3636 51,6742 DE4304302 NSG Rheinaue Bislich-Vahnum, nur TeilflÃ ¤che 67,08 0 6,4828 51,6756 DE4305301 NSG Bislicher Insel, nur TeilflÃ ¤che * 1 002,02 0 6,5075 51,6514 DE4305302 NSG Weseler Aue * 31,03 0 6,5983 51,6786 DE4305303 NSG Rheinvorland bei Perrich * 51,17 0 6,5767 51,6561 DE4305304 Schwarzes Wasser 100,28 0 6,5836 51,6972 DE4305305 NSG Droste Woy und NSG Westerheide * 17,11 0 6,5158 51,6717 DE4306301 NSG Lippeaue bei Damm u. Bricht und NSG Loosenberge, nur Teilfl. * 582,75 0 6,7975 51,6678 DE4306302 NSG  Komplex In den Drevenacker DÃ ¼nen, mit Erweiterung * 304,78 0 6,6908 51,6536 DE4306303 Kaninchenberge 104,08 0 6,6961 51,6272 DE4306304 Gartroper MÃ ¼hlenbach * 143,39 0 6,8464 51,6469 DE4306305 Stollbach * 15,78 0 6,7592 51,6211 DE4307301 Postwegmoore u. RÃ ¼tterberg-Nord 94,65 0 6,9164 51,6508 DE4307302 Steinbach 13,36 0 6,8494 51,6686 DE4309301 Die Burg * 143,32 0 7,1728 51,6614 DE4311301 In den KÃ ¤mpen, Im Mersche und Langerner Hufeisen * 127,63 0 7,5383 51,6125 DE4311302 Disselkamp, Lippeaue sÃ ¼dlich Waterhues und Unterlauf Beverbach 103,78 0 7,5986 51,6406 DE4311303 Beversee * 99,41 0 7,6386 51,6389 DE4311304 WÃ ¤lder bei Cappenberg * 672,9 0 7,5531 51,6631 DE4312301 Lippe zwischen Hamm und Werne * 117,64 0 7,6736 51,6619 DE4313301 Geithe 118,58 0 7,9136 51,6817 DE4313302 WÃ ¤lder um Welver 281,25 0 7,9664 51,63 DE4314301 Ahsewiesen 372,13 0 8,0442 51,6361 DE4314302 Teilabschnitte Lippe- Unna, Hamm, Soest, Warendorf * 1 122,14 0 7,6039 51,6406 DE4314303 Berkenkamp und Quabbeaue 211,12 0 8,1022 51,6919 DE4315301 Lusebredde, HellinghÃ ¤user Wiesen und Klostermersch 591,64 0 8,2836 51,6686 DE4315302 Manninghofer Bach sowie Gieseler und Muckenbruch 120,82 0 8,3522 51,6392 DE4315304 Woeste und Eichenbuchenwald bei Ostinghausen 61,45 0 8,1931 51,6386 DE4315305 Haus DÃ ¼sse 0,07 0 8,1931 51,6386 DE4317302 Rabbruch und Osternheuland 586,09 0 8,4867 51,6586 DE4317303 Heder mit ThÃ ¼ler Moorkomplex * 450,23 0 8,5517 51,7 DE4404301 Fleuthkuhlen * 583,99 0 6,3347 51,555 DE4404302 Niederkamp 145,98 0 6,4919 51,5228 DE4405301 Rhein-Fischschutzzonen zwischen Emmerich und Bad Honnef * 2 335,76 0 6,6156 51,5764 DE4405302 NSG Rheinvorland nÃ ¶rdl. der Ossenberger Schleuse, nur TeilflÃ ¤che 16,56 0 6,5903 51,5781 DE4405303 NSG Rheinvorland im Orsoyer Rheinbogen, mit Erweiterung * 397,01 0 6,6386 51,5686 DE4406301 NSG Rheinaue Walsum * 521,14 0 6,6992 51,5431 DE4407301 Kirchheller Heide und Hiesfelder Wald * 708,93 0 6,8353 51,5808 DE4407302 KÃ ¶llnischer Wald 187,31 0 6,8989 51,5561 DE4407303 Heidesee in der Kirchheller Heide 54,28 0 6,8772 51,5808 DE4413302 Laubwald bei Haus Westrich * 2,65 0 7,8672 51,5489 DE4414301 BÃ ¼ecke und Hiddingser Schledde 190,89 0 8,1142 51,5286 DE4416301 PÃ ¶ppelsche Tal * 449,87 0 8,3731 51,5636 DE4416302 Eringerfelder Wald und PrÃ ¶venholz 396,97 0 8,5061 51,5942 DE4503301 Hangmoor Damerbruch * 8,91 0 6,2364 51,4119 DE4504301 Staatsforst Rheurdt / Littard 144,68 0 6,4978 51,4592 DE4504302 Tote Rahm * 94,53 0 6,4714 51,4033 DE4603301 Krickenbecker Seen  Kl. De Witt-See * 1 255,41 0 6,2472 51,3178 DE4604301 Nette bei Vinkrath 9,81 0 6,3286 51,4022 DE4605301 Latumer Bruch mit Buersbach, StadtgrÃ ¤ben und Wasserwerk * 297,74 0 6,6547 51,3181 DE4605302 Egelsberg 72,15 0 6,5828 51,3894 DE4606301 Die Spey * 106,35 0 6,7022 51,3358 DE4606302 Ueberanger Mark 327,56 0 6,7997 51,3369 DE4702301 Elmpter Schwalmbruch * 285,7 0 6,1167 51,2289 DE4702302 WÃ ¤lder und Heiden bei BrÃ ¼ggen-Bracht * 1 611,78 0 6,1444 51,2708 DE4703301 Tantelbruch mit Elmpter Bachtal und Teilen der Schwalmaue * 236,09 0 6,2178 51,2369 DE4706301 Ilvericher Altrheinschlinge * 311,27 0 6,6681 51,2794 DE4802301 LÃ ¼sekamp und Boschbeek * 253,41 0 6,0825 51,1781 DE4802302 Meinweg mit Ritzroder DÃ ¼nen 188,38 0 6,17 51,1758 DE4803301 Schwalm, Knippertzbach, Raderveekes u. LÃ ¼ttelforster Bruch * 718,72 0 6,2808 51,1767 DE4803302 Schaagbachtal * 149,87 0 6,1847 51,125 DE4803303 Helpensteiner Bachtal-Rothenbach * 162,66 0 6,1958 51,1478 DE4806303 Knechtstedener Wald mit Chorbusch 1 177,64 0 6,7489 51,085 DE4806304 NSG Uedesheimer Rheinbogen * 91,97 0 6,7772 51,1833 DE4806305 Wahler Berg 8,68 0 6,8122 51,1244 DE4807301 Urdenbach  Kirberger Loch  Zonser Grind * 705,77 0 6,8597 51,1383 DE4807302 Hilden  SpÃ ¶rkelnbruch * 107,79 0 6,9547 51,1903 DE4807303 Ohligser Heide * 136,41 0 6,9733 51,1597 DE4807304 Further Moor * 43,44 0 6,9825 51,1069 DE4907301 Worringer Bruch * 163,66 0 6,8575 51,0503 DE5002301 Teverener Heide 447,94 0 6,0278 50,9447 DE5003301 Kellenberg und Rur zwischen Flossdorf und Broich * 213,25 0 6,3097 50,9525 DE5004301 Lindenberger Wald 103,02 0 6,4281 50,9186 DE5006301 KÃ ¶nigsdorfer Forst 329,34 0 6,7433 50,9433 DE5008301 Thielenbruch * 62,49 0 7,0842 50,9872 DE5102301 Wurmtal sÃ ¼dlich Herzogenrath * 436,9 0 6,1028 50,8372 DE5102302 Wurmtal nÃ ¶rdlich Herzogenrath * 18,84 0 6,0778 50,89 DE5104301 IndemÃ ¼ndung * 91,76 0 6,3686 50,8994 DE5105301 Dickbusch, Loersfelder Busch, Steinheide 448,03 0 6,6628 50,8833 DE5105302 NÃ ¶rvenicher Wald 224,33 0 6,6617 50,8264 DE5106301 Kerpener Bruch und Parrig * 328,85 0 6,7033 50,8986 DE5107302 Waldseenbereich Theresia 41,05 0 6,845 50,8756 DE5107304 Heider Bergsee und Schluchtsee in der Ville-Seenkette 26,28 0 6,8644 50,8267 DE5107305 Ober-, Mittel- und Untersee in der Ville-Seenkette 58,19 0 6,8511 50,8142 DE5108301 Wahner Heide * 2 864,52 0 7,1792 50,865 DE5109303 Sandgrube Seligenthal 23,32 0 7,2764 50,8047 DE5205301 Drover Heide * 598,47 0 6,5353 50,7314 DE5207301 Waldville 1 129,12 0 6,9561 50,6761 DE5207303 Altwald Ville 66,2 0 6,8481 50,7947 DE5207304 VillewÃ ¤lder bei Bornheim 724,62 0 6,8719 50,7789 DE5208301 Siegaue und SiegmÃ ¼ndung * 564,36 0 7,1214 50,7778 DE5305305 Ginnicker Bruch 3,01 0 6,5739 50,6961 DK009X061 Kongens Mose og Draved Skov * 783 0 8,9525 55,01556 DK009X070 FrÃ ¸slev Mose * 409 0 9,262222 54,82333 DK009X179 Lindet skov, HÃ ¸nning Mose, HÃ ¸nning Plantage og Lovrup Skov * 2325 0 8,93 55,16028 DK009X181 SÃ ¸lsted Mose * 155 0 8,849722 55,03111 DK009X182 VidÃ ¥ med tillÃ ¸b, RudbÃ ¸l SÃ ¸ og Magisterkogen * 603 0 8,959444 54,94083 DK009X281 Mandbjerg Skov * 59 0 9,060833 55,15694 DK009X346 Brede Ã * 36 0 8,7822 55,0908 DK00AX048 HedeomrÃ ¥der ved Store RÃ ¥bjerg * 623 0 9,031389 55,72333 DK00AX054 Vejen Mose * 461 0 9,089722 55,50528 DK00AX172 BlÃ ¥bjerg Egekrat, Lyngbos Hede og HennegÃ ¥rds Klitter * 694 0 8,190833 55,75361 DK00AX173 KallesmÃ ¦rsk Hede, GrÃ ¦rup LangsÃ ¸, FiilsÃ ¸ og KÃ ¦rgÃ ¥rd Klitplantage * 11636 0 8,191111 55,64611 DK00AX174 NÃ ¸rrebÃ ¦k ved Tvilho * 42 0 8,906111 55,5675 DK00AX175 NÃ ¸rholm Hede, NÃ ¸rholm Skov og Varde Ã Ã ¸st for Varde * 991 0 8,598333 55,6725 DK00AX177 Sneum Ã og Holsted Ã dal * 570 0 8,992778 55,52111 DK00AX178 KongeÃ ¥ * 805 0 8,963611 55,42917 DK00AX291 Alslev Ã dal * 457 0 8,503611 55,58694 DK00AY176 Vadehavet med Ribe Ã , Tved Ã og Varde Ã vest for Varde * 134760 0 8,552778 55,19639 DK00BX170 Ãvre Grejs Ã dal * 886 0 9,457222 55,74333 DK00BX289 Ringive Kommuneplantage * 145 0 9,101111 55,79611 DK00BX290 Egtved Ã dal * 1043 0 9,278333 55,63833 DK00BX293 Holtum Ã dal, Ã ¸vre del * 168 0 9,351944 55,96444 DK00BY165 Harrild Hede, Ulvemosen og heder i NÃ ¸rlund Plantage * 2349 0 9,183889 56,03556 DK00BY171 RandbÃ ¸l Hede og klitter i FrederikshÃ ¥b Plantage * 958 0 9,155556 55,66167 DK00CX037 Borris Hede * 4750 0 8,695833 55,9175 DK00CX042 SÃ ¸nder Feldborg Plantage 120 0 8,964722 56,32333 DK00CX158 SkÃ ¥nsÃ ¸ og Tranemose * 84 0 8,840556 56,51583 DK00CX159 Heder og klitter pÃ ¥ Skovbjerg BakkeÃ ¸ * 1720 0 8,511389 56,26306 DK00CX160 Nissum Fjord * 10967 0 8,333611 56,36778 DK00CX161 Stadil Fjord og Vest Stadil Fjord * 6903 0 8,205278 56,18917 DK00CX162 Skjern Ã * 2580 0 8,868889 55,95833 DK00CX164 Mose ved Karstoft Ã 26 0 9,084167 55,88028 DK00CX259 KimmelkÃ ¦r Landkanal 3 0 8,2625 56,18417 DK00CX270 Husby SÃ ¸ og NÃ ¸rresÃ ¸ 352 0 8,210278 56,26222 DK00CX277 LÃ ¸nborg Hede * 353 0 8,457222 55,86444 DK00CX278 Husby klit * 493 0 8,1325 56,25917 DK00CX285 Flynder Ã og heder i Klosterhede Plantage * 561 0 8,368889 56,47806 DK00CX286 Idom Ã og Ormstrup Hede * 494 0 8,500833 56,31278 DK00CX292 Ovstrup Hede med RÃ ¸jen BÃ ¦k * 484 0 8,93 56,24639 DK00CY040 VenÃ ¸, VenÃ ¸ Sund * 2926 0 8,651111 56,55 DK00CY157 SkÃ ¸rsÃ ¸ 12 0 8,854167 56,54833 DK00CY163 RingkÃ ¸bing Fjord og NymindestrÃ ¸mmen * 27684 0 8,273056 55,92111 DK00DY294 Stenholt Skov og Stenholt Mose * 340 0 9,368611 56,20222 DK00DZ153 Sepstrup Sande, Vrads Sande, Velling Skov og PalsgÃ ¥rd Skov * 5572 0 9,464167 56,03556 DK00EX017 Ã lvand Klithede og FÃ ¸rby SÃ ¸ * 838 0 8,424444 56,94472 DK00EX025 VangsÃ ¥ Hede * 1408 0 8,456111 57,00444 DK00EX026 DrÃ ¥by Vig * 1678 0 8,866389 56,86806 DK00EX129 Vullum SÃ ¸ * 132 0 8,7975 57,08194 DK00EX130 Hanstholm Reservatet, Nors SÃ ¸ og Vandet SÃ ¸ * 5738 0 8,587778 57,06028 DK00EX132 Hvidbjerg Ã , Ove SÃ ¸ og Ãrum SÃ ¸ * 1572 0 8,421944 56,85611 DK00EX135 KÃ ¥s Hoved * 396 0 8,695 56,61417 DK00EX258 MÃ ¥gerodde og Karby Odde * 497 0 8,557222 56,77083 DK00EX265 Klitheder mellem Stenbjerg og Lodbjerg * 2918 0 8,297778 56,84306 DK00EX266 Lild Strand og Lild StrandkÃ ¦r * 749 0 8,911944 57,12833 DK00EX268 KorsÃ ¸ knude * 20 0 8,773611 57,07417 DK00EX283 Hanstholmknuden * 388 0 8,729167 57,10083 DK00EX284 Risum Enge og Selde Vig * 322 0 9,016389 56,79194 DK00EX287 Kongenshus Hede * 1570 0 9,135278 56,38028 DK00EY124 LÃ ¸gstÃ ¸r Bredning, Vejlerne og Bulbjerg * 44768 0 9,0425 57,0025 DK00EY133 Agger Tange, Nissum Bredning, Skibsted Fjord og AgerÃ ¸ * 25583 0 8,609722 56,66167 DK00EY136 SÃ ¸nder Lem Vig og Geddal Strandenge * 1115 0 8,784167 56,55639 DK00EY144 Karup Ã * 1108 0 9,002778 56,43667 DK00EY145 Hjelm Hede, FlyndersÃ ¸ og StubbergÃ ¥rd SÃ ¸ * 2170 0 8,900278 56,475 DK00EY288 Hessellund Hede * 1123 0 9,099167 56,32167 DK00FX121 SvinklÃ ¸v Klitplantage og GrÃ ¸nne Strand * 1094 0 9,300556 57,14278 DK00VA257 Jyske Rev, Lillefiskerbanke 24083 0 6,745833 56,84972 DK00VA258 Store Rev 10892 0 9,271944 57,705 DK00VA259 Gule Rev 47059 0 8,176666 57,31638 DK00VA301 LÃ ¸nstrup RÃ ¸dgrund 9283 0 9,666388 57,45472 DK00VA302 Knudegrund 748 0 9,905555 57,5955 DK00VA340 Sandbanker ud for ThyborÃ ¸n 6325 0 8,025 56,74 DK00VA341 Sandbanker ud for Thorsminde 6364 0 8,054444 56,3455 DK00VA347 Sydlige NordsÃ ¸ 246296 0 7,434166 55,3633 DK00VA348 ThyborÃ ¸n Stenvolde 7804 0 7,759722 56,6375 ES0000001 Illas CÃ ­es * 990,35 0 -8,9044 42,2167 ES0000003 Picos de Europa * 23 777,54 0 -4,9553 43,1526 ES0000054 Somiedo * 29 144,946 0 -6,2492 43,0971 ES0000122 Aritzakun-Urritzate-Gorramendi * 6 032,48 0 -1,4294 43,2288 ES0000210 Alto Sil * 43 768,18 0 -6,3641 42,9171 ES0000317 Penarronda-Barayo * 4 267,0563 86,66 -6,7998 43,5619 ES0000319 RÃ ­a de Ribadesella-RÃ ­a de Tinamayor * 5 787,8812 88 -4,6541 43,407 ES1110001 Ortigueira  Mera * 3 867,81 0 -7,8352 43,7031 ES1110002 Costa Ã rtabra * 7 545,87 0 -7,9548 43,7181 ES1110003 Fragas do Eume * 9 127,11 0 -7,9934 43,3812 ES1110004 Encoro de Abegondo  Cecebre * 528,56 0 -8,2628 43,2715 ES1110005 Costa da Morte * 11 809,36 0 -9,2448 42,8683 ES1110006 Complexo hÃ ºmido de Corrubedo * 9 262,87 0 -9,0903 42,5306 ES1110007 Betanzos  Mandeo * 1 020,09 0 -8,1173 43,2519 ES1110008 Carnota  Monte Pindo * 4 673,85 0 -9,1189 42,8902 ES1110009 Costa de Dexo * 346,53 0 -8,3275 43,3991 ES1110010 Estaca de Bares * 851,54 0 -7,6967 43,7683 ES1110011 Esteiro do Tambre * 1 581,5 0 -8,9019 42,8078 ES1110012 Monte e lagoa de Louro * 1 095,75 0 -9,1149 42,7609 ES1110013 Xubia  Castro * 2 074,33 0 -8,0241 43,4797 ES1110014 Serra do CareÃ ³n * 6 661,68 0 -7,9556 42,9214 ES1110015 RÃ ­o AnllÃ ³ns * 161,98 0 -8,8371 43,2319 ES1110016 RÃ ­o Tambre * 583,25 0 -8,4401 42,963 ES1120001 Ancares  Courel * 102 634,51 0 -6,9657 42,8758 ES1120002 RÃ ­o Eo * 982,06 0 -7,0455 43,5208 ES1120003 Parga  Ladra  TÃ ¡moga * 4 939,08 0 -7,5689 43,1648 ES1120004 A Marronda * 1 239,06 0 -7,2157 43,1024 ES1120005 As Catedrais * 297,46 0 -7,1226 43,5531 ES1120006 Carballido * 4 827,93 0 -7,1523 43,2856 ES1120007 Cruzul  AgÃ ¼eira * 651,63 0 -7,1542 42,8467 ES1120008 Monte Faro * 2 988,13 0 -7,8906 42,6288 ES1120009 Monte Maior * 1 247,11 0 -7,5364 43,6415 ES1120010 Negueira * 4 547,23 0 -6,8693 43,1355 ES1120011 RÃ ­a de Foz  Masma * 643,21 0 -7,2604 43,5483 ES1120012 RÃ ­o Landro * 127,19 0 -7,6175 43,6287 ES1120013 RÃ ­o Ouro * 108,92 0 -7,4217 43,5318 ES1120015 Serra do Xistral * 22 963,9 0 -7,5767 43,4564 ES1120016 RÃ ­o Cabe * 1 786,92 0 -7,4006 42,6441 ES1120017 Costa da MariÃ ±a occidental * 491,24 0 -7,6297 43,7237 ES1130001 Baixa Limia * 33 921,45 0 -7,9855 41,9004 ES1130002 Macizo Central * 46 985,65 0 -7,2858 42,2175 ES1130003 Bidueiral de Montederramo * 1 983,82 0 -7,4912 42,2229 ES1130004 Pena Veidosa * 2 321,07 0 -7,9303 42,5286 ES1130005 RÃ ­o TÃ ¡mega * 630,46 0 -7,4149 41,9235 ES1130006 Veiga de PonteliÃ ±ares * 159,75 0 -7,8504 42,0423 ES1140001 Sistema fluvial Ulla  Deza * 1 633,2 0 -8,4957 42,7569 ES1140002 RÃ ­o LÃ ©rez * 149,55 0 -8,604 42,4519 ES1140003 A Ramallosa * 91,98 0 -8,8191 42,1177 ES1140004 Complexo Ons  O Grove * 7 606,64 0 -8,9099 42,382 ES1140005 Monte Aloia * 782,89 0 -8,68 42,0822 ES1140006 RÃ ­o Tea * 356,38 0 -8,4373 42,212 ES1140007 Baixo MiÃ ±o * 2 870,95 0 -8,7096 42,9829 ES1140008 BraÃ ±as de Xestoso * 1 077,12 0 -8,3286 42,6784 ES1140009 Cabo Udra * 623,03 0 -8,8284 42,324 ES1140010 Costa da Vela * 1 418,85 0 -8,868 42,2773 ES1140011 GÃ ¡ndaras de BudiÃ ±o * 727,09 0 -8,6291 42,0622 ES1140012 Illas Estelas * 725,26 0 -8,8597 42,15 ES1140013 Serra do CandÃ ¡n * 10 699,06 0 -8,243 42,5715 ES1140014 Serra do Cando * 5 458,33 0 -8,3887 42,466 ES1140015 Sobreirais do Arnego * 1 123,6 0 -8,0893 42,7677 ES1140016 Enseada de San SimÃ ³n * 2 218,32 0 -8,6383 42,3121 ES1200001 Picos de Europa (Asturias) * 25 184,419 0 -4,8183 43,2234 ES1200002 Muniellos * 5 559,4134 0 -6,6979 43,0124 ES1200006 RÃ ­a de Villaviciosa * 1 249,4288 0 -5,3924 43,5196 ES1200007 Cueva Rosa * 127,0071 3,5 -5,1321 43,443 ES1200008 Redes * 37 804,982 0 -5,3571 43,1683 ES1200009 Ponga-Amieva * 28 100,991 0 -5,1594 43,2064 ES1200010 Montovo-La Mesa * 14 927,067 0 -6,1738 43,155 ES1200011 PeÃ ±a UbiÃ ±a * 13 284,837 0 -5,9215 43,0615 ES1200012 Caldoveiro * 12 709,775 0 -6,0992 43,2275 ES1200014 Sierra de los Lagos * 10 778,438 0 -6,6698 43,1933 ES1200016 RÃ ­a del Eo * 1 901,3089 0 -7,0202 43,545 ES1200022 Playa de Vega * 37,067 0 -5,1359 43,4806 ES1200023 RÃ ­o Eo (Asturias) * 107,4012 23 -7,1329 43,4221 ES1200024 RÃ ­o PorcÃ ­a * 64,5189 9 -6,8775 43,5309 ES1200025 RÃ ­o Navia * 95,6107 8 -6,7231 43,485 ES1200026 RÃ ­o Negro * 44,8829 17 -6,5578 43,5031 ES1200027 RÃ ­o Esva * 192,4951 35 -6,4359 43,4864 ES1200028 RÃ ­o Esqueiro * 13,2049 4,5 -6,2263 43,5618 ES1200029 RÃ ­o NalÃ ³n * 560,2454 47 -6,009 43,3928 ES1200030 RÃ ­o Narcea * 374,1502 32 -6,1563 43,3646 ES1200031 RÃ ­o PigÃ ¼eÃ ±a * 45,4036 8,5 -6,2159 43,3246 ES1200032 RÃ ­o Sella * 500,618 78,25 -5,1747 43,3829 ES1200033 RÃ ­o Las Cabras-BedÃ ³n * 36,3505 7,25 -4,8908 43,4192 ES1200034 RÃ ­o PurÃ ³n * 22,4192 6 -4,6988 43,3851 ES1200035 RÃ ­o Cares-Deva * 261,9686 55 -4,7067 43,3165 ES1200036 Alcornocales del Navia 47,4799 0 -6,8264 43,2887 ES1200037 Aller-Lena * 13 266,401 0 -5,5885 43,0467 ES1200038 Carbayera de El TragamÃ ³n * 4,1619 0 -5,6216 43,5195 ES1200039 Cuencas Mineras * 13 226,145 0 -5,6049 43,2133 ES1200040 Meandros del Nora * 65,2067 0 -5,9628 43,3798 ES1200041 PeÃ ±a Manteca-Genestaza * 7 870,9456 0 -6,3005 43,2409 ES1200042 Sierra Plana de la Borbolla * 1 028,9194 0 -4,6405 43,3871 ES1200043 Sierra del Sueve * 3 408,8833 0 -5,2489 43,4261 ES1200044 Turbera de la Molina * 32,8203 0 -6,3301 43,3818 ES1200045 Turbera de Las DueÃ ±as * 26,3368 0 -6,1702 43,5616 ES1200046 Valgrande * 4 752,77 0 -5,8175 42,9864 ES1200047 Yacimientos de Icnitas * 3 542,4051 44,15 -5,5022 43,5531 ES1200048 Alto Navia * 74,5374 11,5 -6,9619 43,0207 ES1200049 Cuenca del AgÃ ¼eira * 174,3678 44,5 -6,9238 43,2213 ES1200050 Cuenca del Alto Narcea * 318,7529 68,6 -6,5512 43,1753 ES1200051 RÃ ­o Ibias * 171,4365 29,5 -6,7923 42,987 ES1200052 RÃ ­o Trubia * 81,1843 14,5 -5,9892 43,28 ES1200053 RÃ ­o del Oro * 54,9128 18 -6,7542 43,1984 ES1200054 RÃ ­os Negro y Aller * 135,6733 32,75 -5,5969 43,1483 ES1200055 Cabo Busto-Luanco * 11 600,372 140,88 -6,1276 43,5628 ES1200056 Fuentes del Narcea, DegaÃ ±a e Ibias * 52 132,249 0 -6,57 42,991 ES1300001 LiÃ ©bana * 42547 0 -4,6532 43,0571 ES1300002 MontaÃ ±a oriental * 21679 0 -3,6123 43,25 ES1300003 Rias occidentales y Duna de Oyambre * 1 272,62 0 -4,4082 43,3828 ES1300004 Dunas de Liencres y Estuario del Pas * 544,21 0 -3,9348 43,4702 ES1300005 Dunas del Puntal y Estuario del Miera * 675,04 0 -3,7466 43,4345 ES1300006 Costa central y RÃ ­a de Ajo * 444,48 0 -3,6319 43,4966 ES1300007 Marismas de SantoÃ ±a, Victoria y Joyel * 3702 0 -3,4929 43,3708 ES1300008 Rio Deva * 397,91 0 -4,677 43,1544 ES1300009 RÃ ­o Nansa * 569,86 0 -4,409 43,25 ES1300010 RÃ ­o Pas * 957,29 0 -3,8628 43,0644 ES1300011 RÃ ­o AsÃ ³n * 530,49 0 -3,5188 43,1844 ES1300012 RÃ ­o AgÃ ¼era * 214,48 0 -3,2962 43,3266 ES1300013 RÃ ­o y Embalse del Ebro * 7 684,83 0 -4,0815 42,7893 ES1300014 RÃ ­o Camesa * 245,66 0 -4,1837 42,8612 ES1300015 RÃ ­o Miera * 395,53 0 -3,6882 43,3454 ES1300016 Sierra del Escudo * 3 198,15 0 -3,9228 43,0807 ES1300017 Cueva La RogerÃ ­a 112,27 0 -4,1242 43,395 ES1300019 Cueva del Rejo * 180 0 -4,4786 43,3399 ES1300020 RÃ ­o Saja * 321,28 0 -4,2492 43,1604 ES1300021 Valles altos del Nansa y Saja y Alto Campoo * 51 098,51 0 -4,3086 42,9868 ES1300022 Sierra del Escudo de CabuÃ ©rniga * 787,02 0 -4,3628 43,2812 ES2110003 Urkabustaizko irla-hariztiak / Robledales isla de Urkabustaiz 276,76 0 -2,8794 42,9422 ES2110004 Arkamu-Gibillo-Arrastaria * 11 648,9 0 -2,9733 42,9068 ES2110006 Baia ibaia / RÃ ­o Baia * 448,44 48,03 -2,8796 42,926 ES2110009 Gorbeia * 20 226,45 0 -2,8127 43,0274 ES2110010 Zadorra ibaia / RÃ ­o Zadorra * 334,08 60,08 -2,7206 42,8609 ES2110011 Zadorraren sistemako urtegiak / Embalses del sistema del Zadorra * 2 716,78 0 -2,5697 42,9223 ES2110013 Arabako lautadako irla-hariztiak / Robledales isla de la llanada alavesa 246,01 0 -2,3502 42,8689 ES2110014 Salburua * 217,46 0 -2,6373 42,8579 ES2110015 Gasteizko mendi garaiak / Montes altos de Vitoria * 2 227,7 0 -2,6104 42,7916 ES2110016 Aldaiako mendiak / Montes de Aldaia * 1 121,03 0 -2,4742 42,8971 ES2110017 Barrundia ibaia / RÃ ­o Barrundia * 98,06 19,3 -2,4981 42,9104 ES2110018 Arabako hegoaldeko mendilerroak / Sierras meridionales de Ã lava * 18 515,02 0 -2,6672 42,6162 ES2110019 Izki * 9 482,1 0 -2,4941 42,7037 ES2110020 Ega-Berron ibaia / RÃ ­o Ega-Berron * 226,45 40,3 -2,4348 42,734 ES2110022 Entzia * 10 006,41 0 -2,3421 42,7916 ES2110023 Arakil ibaia / RÃ ­o Arakil * 30,07 6,04 -2,2753 42,8698 ES2120001 Arno 1 121,58 0 -2,3968 43,2777 ES2120002 Aizkorri-Aratz * 15 937,41 0 -2,3797 42,9575 ES2120003 Izarraitz * 1 605,52 0 -2,297 43,2112 ES2120004 Urolako itsasadarra / RÃ ­a del Urola * 111,97 0 -2,2454 43,2856 ES2120005 Oria Garaia / Alto Oria * 152,07 29,9 -2,296 42,9682 ES2120006 Pagoeta * 1 365,19 0 -2,1758 43,2345 ES2120007 Garate-Santa Barbara 160,53 0 -2,1937 43,2868 ES2120008 Hernio-Gazume * 2 216,76 0 -2,1437 43,1728 ES2120009 IÃ ±urritza * 81,28 0 -2,1559 43,2892 ES2120010 Oriako itsasadarra / RÃ ­a del Oria 189,48 9 -2,0943 43,2757 ES2120011 Aralar * 10 953,81 0 -2,1114 42,9956 ES2120012 Araxes ibaia / RÃ ­o Araxes * 64,23 12,7 -2,0279 43,0848 ES2120013 Leitzaran ibaia / RÃ ­o Leitzaran * 91,91 55,4 -1,9615 43,1662 ES2120014 Ulia * 42,22 0 -1,9713 43,3345 ES2120015 Urumea ibaia / RÃ ­o Urumea * 73,3 11 -1,9418 43,2423 ES2120016 Aiako harria * 6 806,33 0 -1,8372 43,2602 ES2120017 Jaizkibel * 2 469,82 0 -1,8549 43,3576 ES2120018 Txingudi-Bidasoa * 139,0516 0 -1,7612 43,344 ES2130001 ArmaÃ ±Ã ³n * 3 004,07 0 -3,3166 43,2748 ES2130002 Ordunte * 4 343,49 0 -3,3353 43,1788 ES2130003 Barbadungo Itsasadarra / RÃ ­a del Barbadun * 49,76 1,09 -3,1155 43,3452 ES2130004 Astondoko haremunak / Dunas de Astondo * 5,19 0 -2,9445 43,42 ES2130005 Gaztelugatxeko Doniene / San Juan de Gaztelugatxe 157,76 0 -2,7773 43,4478 ES2130006 Urdaibaiko ibai sarea / Red fluvial de Urdaibai * 1 327,8 440 -2,6317 43,2858 ES2130007 Urdaibaiko itsasertzak eta padurak / Zonas litorales y marismas de Urdaibai * 1 009,62 0 -2,6768 43,3676 ES2130008 Urdaibaiko artadi kantauriarrak / Encinares cantÃ ¡bricos de Urdaibai * 1 582,8 0 -2,6621 43,3816 ES2130009 Urkiola * 6 020,53 0 -2,6509 43,0973 ES2130010 Lea ibaia / RÃ ­o Lea * 110,4 17,8 -2,5124 43,3414 ES2130011 Artibai ibaia / RÃ ­o Artibai * 138,96 23,2 -2,4759 43,3023 ES2200010 Artikutza * 3 638,55 0 -1,7934 43,204 ES2200014 RÃ ­o Bidasoa * 387,04 0 -1,6419 43,1314 ES2200015 Regata de Orabidea y turbera de Arxuri * 191,04 0 -1,532 43,2469 ES2200017 SeÃ ±orÃ ­o de BÃ ©rtiz * 2 052,32 0 -1,5905 43,1811 ES2200018 Belate * 26 067,44 0 -1,6689 43,0617 ES2200019 Monte Alduide * 9 028,69 0 -1,4561 43,0307 ES2200020 Sierra de Aralar * 14 648,9 0 -1,9119 42,9576 ES2200021 Urbasa y Andia * 27 857,68 0 -2,079 42,8409 ES2200022 Sierra de Lokiz * 13 145,69 0 -2,1962 42,7255 ES2200023 RÃ ­o Baztan y Regata Artesiaga * 76,04 0 -1,5879 43,1417 ES2200024 RÃ ­os Ega-Urederra * 531,49 0 -2,1746 42,6504 ES2200043 Robledales de Ultzama y Basaburua * 2 274,65 0 -1,6906 42,9917 ES4120025 Ojo GuareÃ ±a * 13 010,16 0 -3,6202 43,047 ES4120028 Monte Santiago * 2 646,45 0 -3,0407 42,9632 ES4120049 Bosques del Valle de Mena * 6 480,6 0 -3,3851 43,1259 ES4120051 Riberas del Zadorra * 175,62 0 -2,8372 42,7564 ES4120052 Riberas del Ayuda * 507,49 0 -2,6886 42,6829 ES4120088 Montes de Valnera * 2 228,82 0 -3,659 43,1418 ES4120089 Hoces del Alto Ebro y RudrÃ ³n * 46 275,62 0 -3,7817 42,791 ES4120090 Embalse del Ebro  Monte Hijedo * 7 300,5 0 -3,9159 42,9746 ES4130003 Picos de Europa en Castilla y LeÃ ³n * 101 219,46 0 -5,0508 42,9982 ES4130010 Sierra de los Ancares * 55 408,48 0 -6,7167 42,8166 ES4130035 Valle de San Emiliano * 55 892,36 0 -6,0205 42,9553 ES4130037 Hoces de Vegacervera * 5 343,03 0 -5,5401 42,904 ES4130050 MontaÃ ±a Central de LeÃ ³n * 34 608,33 0 -5,6467 42,9685 ES4130149 OmaÃ ±a * 20 054,98 0 -6,184 42,8134 ES4140011 Fuentes Carrionas y Fuente Cobre-MontaÃ ±a Palentina * 78 224,61 0 -4,5759 42,937 ES4140027 Covalagua * 2 381,81 0 -4,1202 42,7707 ES90ATL01 El Cachucho 234 950,34 0 -4,85 44,0423 ESZZ12001 Banco de Galicia 1 023 511,8 0 -11,7952 42,7338 ESZZ12003 Sistema de caÃ ±ones submarinos de AvilÃ ©s 338 961,03 80,4 -6,1001 43,8712 FR1100795 Massif de Fontainebleau * 28063 2,66667 48,41667 FR1100796 ForÃ ªt de Rambouillet * 1991 1,70917 48,71222 FR1100797 Coteaux et boucles de la seine * 1 414,83 1,64917 49,08528 FR1100798 La BassÃ ©e * 1403 3,28333 48,45 FR1100799 Haute vallÃ ©e de l'Essonne * 971 2,41333 48,33861 FR1100800 Pelouses calcaires de la haute vallÃ ©e de la Juine * 103 2,15889 48,35111 FR1100801 Basse vallÃ ©e du Loing * 76,84 2,78028 48,32417 FR1100802 Pelouses calcaires du gÃ ¢tinais * 310 2,31389 48,36861 FR1100803 TourbiÃ ¨res et prairies tourbeuses de la forÃ ªt d'Yveline * 818,62 1,97167 48,68028 FR1100805 Marais des basses vallÃ ©es de la Juine et de l'Essonne * 397 2,39389 48,55722 FR1100806 Buttes grÃ ©seuses de l'Essonne 24,56 2,46167 48,5025 FR1100810 ChampignonniÃ ¨res d'Etampes 1 2,18139 48,43028 FR1100812 L'Yerres de sa source a Chaumes-en-Brie * 18 2,955 48,68194 FR1100814 Le Petit Morin de Verdelot Ã Saint-Cyr-sur-Morin * 3589 3,26909 48,88452 FR1100819 Bois de Vaires-sur-Marne 96,63 2,64694 48,88 FR1102004 RiviÃ ¨re du dragon 24,26 3,21361 48,5375 FR1102005 RiviÃ ¨res du Loing et du Lunain * 400 2,79417 48,2775 FR1102006 Bois des rÃ ©serves, des usages et de MontgÃ © 863 3,1325 49,03667 FR1102007 RiviÃ ¨re du Vannetin 63,3 3,17167 48,77778 FR1102008 CarriÃ ¨re de Mocpoix 3,8 2,73944 48,1625 FR1102009 CarriÃ ¨re de Darvault 27,05 2,745 48,27028 FR1102013 CarriÃ ¨re de Guerville 79,89 1,76361 48,96389 FR1102014 VallÃ ©e de l'Epte francilienne et ses affluents * 3 715,09 1,67361 49,16028 FR1102015 Sites chiroptÃ ¨res du Vexin franÃ §ais 22,3 1,77972 49,17528 FR1102016 CarriÃ ¨re saint Nicolas 6,51 2,96222 48,39194 FR2100262 Pelouses de la barbarie Ã Savigny-sur-Ardres * 105 3,80889 49,25472 FR2100268 Landes et mares de sezanne et de vindey 97 3,69944 48,70528 FR2100271 PÃ ¢tis de Damery 93 3,85944 49,0875 FR2100274 Marais et pelouses du tertiaire au nord de Reims * 381 3,85389 49,27194 FR2100283 Le Marais de Saint-Gond * 1744 3,86944 48,81444 FR2100314 Massif forestier d'Epernay et Ã ©tangs associÃ ©s * 2847 3,77917 48,99861 FR2200346 Estuaires et littoral picards (baies de Somme et d'Authie) * 15646 1,58667 50,23333 FR2200347 Marais arriÃ ¨re-littoraux picards * 1623 1,67167 50,31167 FR2200348 VallÃ ©e de l'Authie * 742 1,86167 50,33333 FR2200349 Massif forestier de CrÃ ©cy-en-Ponthieu 894 1,81667 50,24139 FR2200350 Massif forestier de Lucheux * 275 2,40222 50,21472 FR2200352 RÃ ©seau de coteaux calcaires du Ponthieu oriental * 93 2,15944 50,10417 FR2200353 RÃ ©seau de coteaux calcaires du Ponthieu mÃ ©ridional * 41 2,02222 50,04694 FR2200354 Marais et monts de Mareuil-Caubert * 894 1,84611 50,06944 FR2200355 Basse vallÃ ©e de la Somme de Pont-RÃ ©my Ã Breilly * 1453 2,06722 49,99 FR2200356 Marais de la moyenne Somme entre Amiens et Corbie * 525 2,37889 49,88472 FR2200357 Moyenne vallÃ ©e de la Somme * 1825 2,62472 49,91361 FR2200359 TourbiÃ ¨res et marais de l'Avre * 322 2,42389 49,82056 FR2200362 RÃ ©seau de coteaux et vallÃ ©e du bassin de la Selle * 618 1,94667 49,72056 FR2200363 VallÃ ©e de la Bresle * 1016 1,58861 49,96694 FR2200369 RÃ ©seau de coteaux crayeux du bassin de l'Oise aval (Beauvaisis) * 415 1,98778 49,525 FR2200371 Cuesta du Bray * 774 1,99806 49,36167 FR2200372 Massif forestier du Haut Bray de l'Oise * 645 1,95222 49,46083 FR2200373 Landes et forÃ ªts humides du Bas Bray de l'Oise * 230 1,82944 49,45528 FR2200376 CavitÃ © de Larris Millet Ã Saint-Martin-le-NÃ ud 1,64 2,05972 49,40944 FR2200377 Massif forestier de Hez-Froidmont et Mont CÃ ©sar * 851 2,2725 49,38694 FR2200378 Marais de Sacy-le-Grand * 1368 2,55972 49,33667 FR2200379 Coteaux de l'Oise autour de Creil * 102 2,45278 49,23861 FR2200380 Massifs forestiers d'Halatte, de Chantilly et d'Ermenonville * 2393 2,63778 49,28056 FR2200382 Massif forestier de CompiÃ ¨gne * 3185 2,86444 49,32917 FR2200383 Prairies alluviales de l'Oise de la FÃ ¨re Ã Sempigny * 3010 3,22361 49,5975 FR2200386 Massif forestier d'Hirson * 1016 4,15861 49,94778 FR2200387 Massif forestier du Regnaval * 133 3,85333 49,91833 FR2200390 Marais de la Souche * 2747 3,84194 49,60278 FR2200391 Landes de Versigny * 239 3,45806 49,63778 FR2200392 Massif forestier de Saint-Gobain * 434 3,41583 49,55583 FR2200395 Collines du Laonnois oriental * 1376 3,72361 49,52722 FR2200396 TourbiÃ ¨re et coteaux de CessiÃ ¨res Montbavin * 679 3,515 49,54528 FR2200398 Massif forestier de Retz * 847 3,18333 49,275 FR2200399 Coteaux calcaires du Tardenois et du Valois * 329 3,53444 49,26389 FR2200401 Domaine de Verdilly * 595 3,4425 49,07056 FR2200566 Coteaux de la vallÃ ©e de l'Automne * 625 2,84028 49,29694 FR2300121 Estuaire de la Seine * 11341 0,13472 49,41889 FR2300122 Marais Vernier, Risle Maritime * 7652 0,45556 49,41722 FR2300123 Boucles de la Seine Aval * 5486 0,94083 49,42472 FR2300124 Boucles de la Seine Amont, Coteaux de Saint-Adrien * 423 1,14889 49,38333 FR2300125 Boucles de la Seine Amont, Coteaux d'Orival * 99,29 1,00806 49,32167 FR2300126 Boucles de la Seine Amont d'Amfreville Ã Gaillon * 2 099,34 1,26806 49,29333 FR2300128 VallÃ ©e de l'Eure * 2 697,22 1,14694 49,17611 FR2300131 Pays de Bray humide * 3332 1,59806 49,54806 FR2300132 Bassin de l'Arques * 338 1,17694 49,77222 FR2300133 Pays de Bray  Cuestas Nord et Sud * 1195 1,41194 49,50861 FR2300136 La forÃ ªt d'Eu et les pelouses adjacentes * 778 1,5625 49,9425 FR2300137 L'YÃ ¨res * 963 1,46833 49,93167 FR2300139 Littoral Cauchois * 6303 0,27833 49,73778 FR2300145 ForÃ ªt de Lyons * 788 1,40528 49,39028 FR2300146 Bois de la Roquette 3,36 0,64167 49,75083 FR2300147 Val Eglantier * 9,94 0,46167 49,49389 FR2300149 Corbie 28,6 0,41861 49,32389 FR2300150 Risle, Guiel, Charentonne * 4 747,49 0,6 49,08528 FR2300152 VallÃ ©e de l'Epte * 946,26 1,51389 49,08667 FR2302001 rÃ ©seau de cavitÃ ©s du nord-ouest de la Seine-Maritime 26,65 0,3025 49,68583 FR2302002 ForÃ ªt d'Eawy 691 1,27194 49,70667 FR2302004 les cavitÃ ©s de Beaumont-le-Roger 0,55 0,77611 49,08278 FR2302005 L'Abbaye de JumiÃ ¨ges 0,07 0,82056 49,43167 FR2302006 Iles et berges de la Seine en Seine-Maritime * 236 1,1275 49,355 FR2302007 Iles et berges de la Seine dans l'Eure * 327 1,25111 49,30361 FR2302008 Les grottes du Mont Roberge 0,79 1,49139 49,10528 FR2302009 Le Haut Bassin de la Calonne * 779,54 0,40833 49,21167 FR2302010 La VallÃ ©e de l'Iton au lieu-dit Le Hom 31 1,11694 49,12583 FR2302011 les cavitÃ ©s de TilliÃ ¨res-sur-Avre 16,12 1,04806 48,75694 FR2302012 Les Ã ©tangs et mares des forÃ ªts de Breteuil et Conches * 121 0,82944 48,81972 FR2400516 CarriÃ ¨res de Bourges 10 2,42667 47,05917 FR2400517 Coteaux Calcaires du Sancerrois * 195 2,7431 47,26557 FR2400518 Massifs forestiers et riviÃ ¨res du Pays-Fort * 3104 2,43818 47,29759 FR2400520 Coteaux, bois et marais calcaires de la Champagne Berrichonne * 5008 2,50477 46,88245 FR2400521 Basse vallÃ ©e de l'Arnon * 1334 2,28478 46,69411 FR2400522 VallÃ ©es de la Loire et de l'Allier * 4069 3,00217 47,18834 FR2400523 VallÃ ©e de l'Essonne et vallons voisins * 837 2,36105 48,22885 FR2400524 ForÃ ªt d'OrlÃ ©ans et pÃ ©riphÃ ©rie * 2251 2,47256 47,80126 FR2400525 Marais de Bordeaux et Mignerette * 62,79 2,56889 48,10833 FR2400526 Lande Ã genÃ ©vriers de Nogent-sur-Vernisson 8 2,76417 47,84472 FR2400527 Ã tangs de la Puisaye * 403 2,87306 47,69583 FR2400528 VallÃ ©e de la Loire de Tavers Ã Belleville-sur-Loire * 7120 2,29522 47,78861 FR2400530 Coteaux calcaires ligÃ ©riens entre Ouzouer-sur-Loire et Briare 9,98 2,70694 47,64 FR2400531 Ã lots de marais et coteaux calcaires au Nord-Ouest de la Champagne Berrichonne * 376 1,94775 46,87325 FR2400533 Site Ã chauves-souris de Valencay-Lye 0,4 1,56194 47,15639 FR2400534 Grande Brenne * 58052 1,25519 46,75131 FR2400535 VallÃ ©e de l'Anglin et affluents * 4139 1,23766 46,50526 FR2400536 VallÃ ©e de la Creuse et affluents * 5283 1,57915 46,53111 FR2400537 VallÃ ©e de l'Indre * 2147 1,21107 46,96253 FR2400540 Les puys du Chinonais * 127,18 0,24248 47,19044 FR2400541 Complexe forestier de Chinon, landes du Ruchard * 1214 0,4439 47,19046 FR2400548 La Loire de Candes Saint Martin Ã Mosnes * 5556 0,48028 47,34611 FR2400550 Arc forestier du Perche d'Eure-et-Loir * 522 0,98139 48,58 FR2400551 Cuesta cÃ ©nomanienne du Perche d'Eure-et-Loir * 350 1,0025 48,35167 FR2400552 VallÃ ©e de l'Eure de Maintenon Ã Anet et vallons affluents * 751 1,41333 48,77417 FR2400553 VallÃ ©e du Loir et affluents aux environs de ChÃ ¢teaudun * 1310 1,40472 48,11472 FR2400556 Nord-ouest Sologne 1337 1,73796 47,75169 FR2400558 Domaine de Chambord * 4676 1,54731 47,61411 FR2400559 Bois de Sudais * 260 1,18833 47,42556 FR2400561 VallÃ ©e du Cher et coteaux, forÃ ªt de Grosbois * 1700 1,47071 47,25744 FR2400562 VallÃ ©e de la Cisse en amont de Saint-Lubin * 336 1,28972 47,66222 FR2400564 Coteaux calcaires riches en chiroptÃ ¨res des environs de Montoire-sur-le-Loir 21 0,80472 47,77778 FR2400565 VallÃ ©e de la Loire de Mosnes Ã Tavers * 2278 1,37183 47,60695 FR2402001 Sologne * 346184 1,98222 47,53649 FR2402002 Site Ã chauves-souris de Charly 1,5 2,75389 46,89778 FR2402003 Site Ã chauves-souris de La Guerche-sur-l'Aubois 0,01 2,94972 46,95194 FR2402004 Site Ã chauves-souris de ChÃ ¢rost 0,01 2,1175 46,99444 FR2402005 Site Ã chauves-souris de Vignoux-sur-Barangeon 0,01 2,17278 47,20167 FR2402006 Sites Ã chauves-souris de l'est du Loiret 1,13 2,98528 47,95667 FR2402007 Complexe du Changeon et de la Roumer * 4564 0,1996 47,37484 FR2500076 Landes du Tertre Bizet et Fosse Arthour * 222 -0,74028 48,65361 FR2500077 Baie du Mont Saint-Michel * 39480 -1,64056 48,67472 FR2500079 Chausey 82836 -1,78611 48,8525 FR2500080 Littoral Ouest du Cotentin de BrÃ ©hal Ã Pirou * 3375 -1,57194 49 FR2500081 Havre de Saint-Germain-sur-Ay et Landes de Lessay * 4 056,37 -1,61778 49,2125 FR2500082 Littoral ouest du Cotentin de Saint-Germain-sur-Ay au Rozel * 2 314,65 -1,70028 49,32361 FR2500083 Massif dunaire de HÃ ©auville Ã Vauville * 752 -1,83167 49,59889 FR2500084 RÃ ©cifs et landes de la Hague * 9178 -1,96139 49,72278 FR2500085 RÃ ©cifs et marais arriÃ ¨re-littoraux du Cap LÃ ©vi Ã la Pointe de Saire * 15385 -1,30278 49,71167 FR2500086 Tatihou  Saint-Vaast-la-Hougue 852 -1,2425 49,59194 FR2500088 Marais du Cotentin et du Bessin  Baie des Veys * 28705 -1,15639 49,36861 FR2500090 Marais arriÃ ¨re-littoraux du Bessin * 360 -0,54917 49,34222 FR2500091 VallÃ ©e de l'Orne et ses affluents * 2115 -0,45778 48,90972 FR2500092 Marais du Grand HazÃ © * 167 -0,38861 48,69861 FR2500094 Marais alcalin de Chicheboville-Bellengreville * 154 -0,21194 49,11556 FR2500096 Monts d'Eraines * 319 -0,12528 48,94111 FR2500099 Haute vallÃ ©e de l'Orne et affluents * 20593 0,13667 48,67639 FR2500100 Sites d'Ecouves * 1381 -0,06028 48,60472 FR2500103 Haute VallÃ ©e de la Touques et affluents 1402 0,29694 48,93861 FR2500106 Forets, etangs et tourbieres du Haut-Perche * 3670 0,81861 48,55222 FR2500107 Haute VallÃ ©e de la Sarthe * 3503 0,32 48,47389 FR2500108 Bois et coteaux a l'ouest de Mortagne-au-Perche * 36,37 0,50817 48,54389 FR2500109 Bois et coteaux calcaires sous Belleme * 105 0,53515 48,3385 FR2500110 Vallee de la See 1424 -1,10722 48,72611 FR2500113 Bassin de l'Airou 709 -1,35722 48,84417 FR2500117 Bassin de la Souleuvre 5634 -0,82917 48,95556 FR2500118 Bassin de la Druance 5729 -0,64083 48,91694 FR2500119 Bassin de l'Andainette * 617 -0,50972 48,59722 FR2502001 HÃ ªtraie de Cerisy * 1 018,6 -0,87417 49,19583 FR2502002 CarriÃ ¨re de Loisail 0,17 0,59167 48,51333 FR2502003 CarriÃ ¨re de la MansonniÃ ¨re 0,17 0,76056 48,4175 FR2502004 Anciennes carriÃ ¨res de la vallÃ ©e de la Mue 24,98 0,44639 49,27583 FR2502005 Anciennes carriÃ ¨res de Beaufour-Druval 3,01 0,01889 49,21056 FR2502006 Ancienne carriÃ ¨re de la CressonniÃ ¨re 0,36 0,35778 49,02694 FR2502007 Anciennes carriÃ ¨res d'Orbec 4,5 0,40222 49,01889 FR2502008 Ancienne champignonniÃ ¨re des Petites Hayes 3,98 0,39194 48,54028 FR2502009 Anciennes mines de Barenton et de Bion 16,51 -0,79889 48,63444 FR2502010 Anciennes carriÃ ¨res souterraines d'Habloville 0,44 -0,16861 48,77472 FR2502011 Combles de la chapelle de l'Oratoire de Passais 0,04 -0,76611 48,51889 FR2502012 Coteaux calcaires et anciennes carriÃ ¨res de La Meauffe, Cavigny et Airel * 44,85 -1,10389 49,18694 FR2502013 Ancienne carriÃ ¨re souterraine de Saint-Pierre-Canivet 2,31 -0,21083 48,92806 FR2502014 Bocages et vergers du sud Pays d'Auge * 21 510,91 0,29694 48,73389 FR2502015 VallÃ ©e du Sarthon et affluents * 5255 -0,11167 48,47139 FR2502016 Combles de l'Ã ©glise de Burcy 0,03 -0,80222 48,86722 FR2502017 Combles de l'Ã ©glise d'AmayÃ ©-sur-Orne 0,05 -0,43806 49,08556 FR2502018 Banc et rÃ ©cifs de Surtainville 14053 -1,90972 49,43056 FR2502019 Anse de Vauville 13058 -1,92389 49,60833 FR2502020 Baie de Seine occidentale 45566 -1,09583 49,49417 FR2502021 Baie de Seine orientale 44402 -0,13056 49,37111 FR2502022 Nord Bretagne DH 283200 -3,47983 49,4337 FR2600965 VallÃ ©e de la Loire entre Fourchambault et Neuvy-sur-Loire * 2546 3,01417 47,17333 FR2600991 TourbiÃ ¨res, marais et forÃ ªts alluviales de la vallÃ ©e du Branlin * 537 3,22806 47,66111 FR2601005 Pelouses sÃ ¨ches Ã orchidÃ ©es sur craie de l'Yonne * 309 3,45194 48,19917 FR2601009 Landes et GÃ ¢tines de Puisaye * 88 3,13917 47,57056 FR2601011 Etangs oligotrophes Ã littorelles de Puisaye, Ã bordures paratourbeuses et landes * 551 3,005 47,62833 FR2601012 GÃ ®tes et habitats Ã chauves-souris en Bourgogne * 63307 4,61361 47,43111 FR3100474 Dunes de la plaine maritime flamande * 4420 2,45472 51,07389 FR3100475 Dunes flandriennes dÃ ©calcifiÃ ©es de Ghyvelde * 194 2,54444 51,05889 FR3100477 Falaises et pelouses du Cap Blanc Nez, du Mont d'Hubert, des Noires Mottes, du Fond de la Forge et du Mont de Couple * 728 1,71917 50,9275 FR3100478 Falaises du Cran aux Oeufs et du Cap Gris-Nez, Dunes du Chatelet, Marais de Tardinghen et Dunes de Wissant * 1059 1,6275 50,87722 FR3100479 Falaises et dunes de Wimereux, estuaire de la Slack, Garennes et Communaux d'Ambleteuse-Audresselles * 411 1,60806 50,79583 FR3100480 Estuaire de la Canche, dunes picardes plaquÃ ©es sur l'ancienne falaise, forÃ ªt d'Hardelot et falaise d'Equihen * 1661 1,59417 50,60472 FR3100481 Dunes et marais arriÃ ¨re-littoraux de la plaine maritime picarde * 1021 1,59139 50,44889 FR3100482 Dunes de l'Authie et MolliÃ ¨res de Berck * 193 1,57667 50,38833 FR3100483 Coteau de Dannes et de Camiers 97 1,63333 50,57778 FR3100484 Pelouses et bois neutrocalcicoles de la cuesta sud du Boulonnais * 420 1,80694 50,64333 FR3100485 Pelouses et bois neutrocalcicoles des cuestas du Boulonnais et du Pays de Licques et forÃ ªt de Guines 661 1,88333 50,7375 FR3100487 Pelouses, bois acides Ã neutrocalcicoles, landes nord-atlantiques du plateau d'Helfaut et systÃ ¨me alluvial de la moyenne vallÃ ©e de l'Aa * 389 2,23806 50,70361 FR3100488 Coteau de la Montagne d'Acquin et pelouses du Val de Lumbres 68 2,09361 50,73 FR3100489 Pelouses, bois, forÃ ªts neutrocalcicoles et systÃ ¨me alluvial de la moyenne vallÃ ©e de l'Authie * 115 2,05917 50,25583 FR3100491 Landes, mares et bois acides du Plateau de Sorrus Saint Josse, prairies alluviales et bois tourbeux en aval de Montreuil * 60 1,71111 50,46306 FR3100492 Prairies et marais tourbeux de la basse vallÃ ©e de l'Authie * 307 1,79333 50,36389 FR3100494 Prairies et marais tourbeux de Guines 139 1,91278 50,88 FR3100495 Prairies, marais tourbeux, forÃ ªts et bois de la cuvette audomaroise et de ses versants * 563 2,2325 50,78417 FR3100498 ForÃ ªt de Tournehem et pelouses de la cuesta du pays de Licques 443 2,02361 50,76667 FR3100499 ForÃ ªts de Desvres et de Boulogne et bocage prairial humide du Bas-Boulonnais * 1328 1,82888 50,6861 FR3100504 Pelouses mÃ ©tallicoles de la plaine de la Scarpe 17 3,08778 50,40389 FR3100505 Pelouses mÃ ©tallicoles de Mortagne du Nord 17 3,45778 50,49333 FR3100506 Bois de Flines-les-Raches et systÃ ¨me alluvial du courant des Vanneaux * 196 3,14278 50,43028 FR3100507 ForÃ ªts de Raismes / Saint Amand / Wallers et Marchiennes et plaine alluviale de la Scarpe * 1938 3,42833 50,39694 FR3100509 ForÃ ªts de Mormal et de Bois l'EvÃ ªque, Bois de la LaniÃ ¨re et Plaine alluviale de la Sambre * 987 3,78556 50,25056 FR3100512 Hautes VallÃ ©es de la Solre, de la Thure, de la Hante et leurs versants boisÃ ©s et bocagers * 244 4,15361 50,21389 FR3102001 Marais de la grenouillÃ ¨re 17 2,11389 50,40083 FR3102002 Bancs des Flandres 112919 2,15889 51,17611 FR3102003 RÃ ©cifs Gris-Nez Blanc-Nez 29156 1,5625 50,89167 FR3102004 Ridens et dunes hydrauliques du dÃ ©troit du Pas-de-Calais 68245 1,24861 50,66833 FR3102005 Baie de Canche et couloir des trois estuaires 33306 1,48833 50,34611 FR5200621 Estuaire de la Loire * 21726 -1,84951 47,24804 FR5200622 VallÃ ©e de la Loire de Nantes aux Ponts-de-CÃ © et ses annexes * 16522 -0,96333 47,37528 FR5200623 Grande BriÃ ¨re et marais de Donges * 16842 -2,24 47,37361 FR5200624 Marais de l'Erdre * 2561 -1,50536 47,36786 FR5200625 Lac de Grand-Lieu * 6292 -1,6775 47,09083 FR5200626 Marais du MÃ ¨s, baie et dunes de Pont-MahÃ ©, Ã ©tang du Pont de Fer * 2688 -2,42722 47,41333 FR5200627 Marais salants de GuÃ ©rande, traicts du Croisic et dunes de Pen-Bron * 4376 -4,81194 47,30083 FR5200628 ForÃ ªt, Ã ©tang de Vioreau et Ã ©tang de la ProvostiÃ ¨re * 281 -1,4225 47,52361 FR5200629 VallÃ ©e de la Loire des Ponts-de-CÃ © Ã Montsoreau * 5161 -0,17972 47,32417 FR5200630 Basses vallÃ ©es angevines, aval de la riviÃ ¨re Mayenne et prairies de la Baumette * 9210 -0,53472 47,55806 FR5200633 CavitÃ ©s souterraines le Buisson et la Seigneurerie (Chemellier) 10 -0,33917 47,35056 FR5200634 CavitÃ ©s souterraines de l'HÃ ´tel HervÃ © 6 -0,09861 47,48722 FR5200635 CavitÃ © souterraine de la PoinsonniÃ ¨re (Vieil BaugÃ ©) 4 -0,10722 47,53472 FR5200636 Cave Prieur et cave du ChÃ ¢teau (Cunault) 6 -0,2 47,33 FR5200639 VallÃ ©e de l'Erve en aval de Saint-Pierre-sur-Erve * 342 -0,41222 47,97861 FR5200640 ForÃ ªt de Multonne, corniche de Pail * 825 -0,15639 48,45806 FR5200645 VallÃ ©e du Rutin, coteau de Chaumiton, Ã ©tang de Saosnes et forÃ ªt de Perseigne * 719 0,25778 48,40472 FR5200646 Alpes Mancelles * 1195 -0,07611 48,36306 FR5200647 VallÃ ©e du Narais, forÃ ªt de BercÃ © et ruisseau du Dinan * 4559 0,37472 47,89306 FR5200648 Massif forestier de Vibraye 269 0,72361 48,02639 FR5200649 VallÃ ©e du Loir de Vaas Ã Bazouges * 4280 0,10611 47,69111 FR5200650 ForÃ ªt de SillÃ © * 721 -0,11306 48,21111 FR5200651 CarriÃ ¨res souterraines de la VoloniÃ ¨re 1,5 0,65194 47,76028 FR5200652 CarriÃ ¨res souterraines de Vouvray-sur-Huisne 10,38 0,55361 48,08861 FR5200653 Marais Breton, baie de Bourgneuf, Ã ®le de Noirmoutier et forÃ ªt de Monts * 52337 -2,0725 46,87361 FR5200654 CÃ ´tes rocheuses, dunes, landes et marais de l'Ã ®le d'Yeu * 1350 -2,35694 46,69528 FR5200655 Dunes de la Sauzaie et marais du Jaunay * 1138 -1,8925 46,6625 FR5200656 Dunes, forÃ ªt et marais d'Olonne * 2884 -1,81833 46,56667 FR5200657 Marais de Talmont et zones littorales entre les Sables-d'Olonne et Jard-sur-Mer * 2010 -1,645 46,4325 FR5200658 ForÃ ªt de Mervent-Vouvant et ses abords * 495 -0,74111 46,50306 FR5200659 Marais Poitevin * 47745 -1,13278 46,4175 FR5202001 La cave Billard (Puy Notre Dame) 0,02 -0,22222 47,13056 FR5202002 CavitÃ ©s Ã chiroptÃ ¨res de Saint-Michel-le-Cloucq et Pissotte 6,56 -0,78333 46,65833 FR5202003 Bocage Ã Osmoderma eremita entre SillÃ ©-le-Guillaume et la Grande-Charnie * 13445 -0,16 48,11 FR5202004 Bocage Ã Osmoderma eremita au nord de la forÃ ªt de Perseigne * 5828 0,26972 48,4575 FR5202005 ChÃ ¢taigneraies Ã Osmoderma eremita au sud du Mans * 4715 -2,03639 47,73778 FR5202006 Bocage de la forÃ ªt de la Monnaie Ã Javron-les-Chapelles * 6451 -0,24167 48,46417 FR5202007 Bocage de MontsÃ »rs Ã la forÃ ªt de SillÃ ©-le-Guillaume * 10245 -0,3875 48,18528 FR5202009 Marais de Goulaine * 1514 -1,40943 47,20285 FR5202010 Plateau du Four 4208 -2,64667 47,27639 FR5202011 Estuaire de la Loire Nord 30714 -2,36722 47,18472 FR5202012 Estuaire de la Loire Sud  Baie de Bourgneuf 49441 -2,26861 47,09528 FR5202013 Plateau rocheux de l'Ã ®le d'Yeu 11998 -2,43639 46,70472 FR5300002 Marais de Vilaine * 10 874,9 -2,1425 47,58667 FR5300003 Complexe de l'est des montagnes noires * 1 402,33 -3,51028 48,20028 FR5300004 RiviÃ ¨re le Douron * 2 904,45 -3,64472 48,58056 FR5300005 ForÃ ªt de Paimpont * 1 219,17 -2,20528 48,01806 FR5300006 RiviÃ ¨re Elle * 2 100,52 -3,46611 48,01611 FR5300007 TÃ ªtes de bassin du Blavet et de l'HyÃ ¨res * 3 596,15 -3,25333 48,35889 FR5300008 RiviÃ ¨re Leguer, forÃ ªts de Beffou, Coat an Noz et Coat an Hay * 3204 -3,43 48,59 FR5300009 CÃ ´te de Granit rose-Sept-Iles * 72 140,36 -3,48806 48,86056 FR5300010 Tregor GoÃ «lo * 91228 -3,04194 48,86278 FR5300011 Cap d'Erquy-Cap FrÃ ©hel * 55 796,39 -2,365 48,655 FR5300012 Baie de Lancieux, Baie de l'Arguenon, Archipel de Saint Malo et Dinard * 5 141,99 -2,16778 48,63472 FR5300013 Monts d'ArrÃ ©e centre et est * 10 872,4 -3,81417 48,42944 FR5300014 Complexe du Menez Hom * 1 827,73 -4,25 48,23167 FR5300015 Baie de Morlaix 26617 -3,865 48,69306 FR5300016 Anse de Goulven, dunes de Keremma * 2 064,63 -4,24806 48,65167 FR5300017 Abers  CÃ ´tes des lÃ ©gendes * 22714 -4,625 48,60611 FR5300018 Ouessant-MolÃ ¨ne * 77 113,6 -4,91194 48,3725 FR5300019 Presqu'Ile de Crozon * 4 417,43 -4,54389 48,2425 FR5300020 Cap Sizun * 2 836,99 -4,70139 48,04639 FR5300021 Baie d'Audierne * 2 455,75 -4,35556 47,87778 FR5300023 Archipel des GlÃ ©nan * 58 636,76 -4,00889 47,72944 FR5300024 RiviÃ ¨re Elorn * 2 394,43 -4,08472 48,44278 FR5300025 Complexe forestier Rennes-LiffrÃ ©-ChevrÃ ©, Ã tang et lande d'OuÃ ©e, forÃ ªt de Haute SÃ ¨ve * 1 728,03 -1,53333 48,20694 FR5300026 RiviÃ ¨re Scorff, ForÃ ªt de Pont Calleck, RiviÃ ¨re Sarre * 2 415,67 -3,2575 48,00361 FR5300027 Massif dunaire GÃ ¢vres-Quiberon et zones humides associÃ ©es * 6 818,06 -3,17222 47,61556 FR5300028 Ria d'Etel * 4259 -3,15528 47,7275 FR5300029 Golfe du Morbihan, cÃ ´te ouest de Rhuys * 20 577,43 -2,825 47,57861 FR5300030 RiviÃ ¨re de Penerf, marais de Suscinio * 4912 -2,64583 47,50472 FR5300031 Ile de Groix * 28 336,97 -3,48694 47,63139 FR5300032 Belle Ile en mer * 17 331,21 -3,14333 47,335 FR5300033 Iles Houat-Hoedic * 17 769,83 -2,96528 47,395 FR5300034 Estuaire de la Vilaine * 4 769,26 -2,50833 47,5 FR5300035 ForÃ ªt de QuÃ ©nÃ ©can, vallÃ ©e du Poulancre, landes de Liscuis et gorges du Daoulas * 924 -3,12056 48,22167 FR5300036 Landes de la Poterie * 60 -2,46528 48,48306 FR5300037 ForÃ ªt de Lorge, landes de Lanfains, cime de Kerchouan * 507 -2,83361 48,34972 FR5300039 ForÃ ªt du Cranou, Menez Meur * 1 281,02 -4,06889 48,34444 FR5300040 ForÃ ªt de Huelgoat * 112 -3,73194 48,36417 FR5300041 VallÃ ©e de l'Aulne * 3 558,97 -3,95306 48,19417 FR5300043 Guisseny * 612 -4,45389 48,635 FR5300045 Pointe de Corsen, Le Conquet * 724 -4,77528 48,39444 FR5300046 Rade de Brest, estuaire de l'Aulne 9 226,71 -4,32333 48,30444 FR5300048 Marais de Mousterlin * 479 -4,01694 47,85222 FR5300049 Dunes et cÃ ´tes de TrÃ ©vignon * 9 859,7 -3,88667 47,80639 FR5300050 Etangs du canal d'Ille et Rance * 246 -1,64667 48,34194 FR5300052 CÃ ´te de Cancale Ã ParamÃ © * 1751 -1,90333 48,69 FR5300058 VallÃ ©e de l'Arz 1 232,25 -2,34583 47,70944 FR5300059 RiviÃ ¨re LaÃ ¯ta, Pointe du Talud, Ã ©tangs du Loc'h et de Lannenec * 925 -3,49861 47,74472 FR5300061 Estuaire de la Rance * 2 784,91 -1,9675 48,55889 FR5300062 Etang du Moulin Neuf * 46 -3,56417 48,56167 FR5300066 Baie de Saint-Brieuc  Est * 14 371,51 -2,64944 48,53194 FR5300067 TourbiÃ ¨re de Lann Gazel * 136 -4,26889 48,51194 FR5302001 ChiroptÃ ¨res du Morbihan 2 -2,655 47,70389 FR5302006 CÃ ´tes de Crozon 10 197,59 -4,61528 48,21917 FR5302007 ChaussÃ ©e de Sein 41 498,94 -5,0675 48,03833 FR5302008 Roches de Penmarch 45728 -4,33333 47,75 FR5302014 VallÃ ©e du Canut * 427 -1,89472 47,97472 FR5302015 Mers Celtiques  Talus du golfe de Gascogne 6232004 -6,22 47,49 FR5400405 CÃ ´teaux calcaires entre les Bouchauds et Marsac * 222 -0,00194 45,78306 FR5400406 ForÃ ªts de la Braconne et de Bois Blanc * 4588 0,30056 45,71528 FR5400407 Grotte de Rancogne 1 0,40639 45,6975 FR5400410 Les Chaumes BoissiÃ ¨res et cÃ ´teaux de ChÃ ¢teauneuf-sur-Charente * 625 -0,09417 45,61028 FR5400411 Chaumes du Vignac et de ClÃ ©rignac * 103 0,05528 45,56444 FR5400413 VallÃ ©es calcaires pÃ ©ri-angoumoisines * 1654 0,145 45,59583 FR5400417 VallÃ ©e du NÃ © et ses principaux affluents * 4630 -0,17278 45,51306 FR5400419 VallÃ ©e de la Tude * 1557 0,11556 45,375 FR5400420 CÃ ´teaux du MontmorÃ ©lien * 323 0,255 45,43333 FR5400422 Landes de Touverac  Saint-Vallier * 2222 -0,2375 45,41111 FR5400424 Ile de RÃ ©: Fier d'Ars * 3890 -1,46194 46,22972 FR5400425 Ile de RÃ ©: dunes et forÃ ªts littorales * 534 -1,53528 46,21556 FR5400429 Marais de Rochefort * 13604 -0,97222 46,01583 FR5400430 VallÃ ©e de la Charente (basse vallÃ ©e) * 10723 -0,98028 45,92444 FR5400431 Marais de Brouage (et marais nord d'OlÃ ©ron) * 26095 -1,12556 45,87 FR5400432 Marais de la Seudre * 13983 -1,08361 45,78028 FR5400433 Dunes et forÃ ªts littorales de l'ile d'OlÃ ©ron * 2904 -1,24361 45,84861 FR5400434 Presqu'ile d'Arvert * 9725 -1,20111 45,73139 FR5400435 Chaumes de Sechebec * 39,96 -0,74028 45,89972 FR5400437 Landes de Montendre * 3141 -0,35139 45,19083 FR5400438 Marais et falaises des cÃ ´teaux de Gironde * 12508 -0,76583 45,31194 FR5400439 VallÃ ©e de l'Argenton * 738 -0,42417 46,99056 FR5400441 Ruisseau le Magot * 241 -0,04333 46,62139 FR5400442 Bassin du Thouet amont * 7079 -0,30389 46,62389 FR5400443 VallÃ ©e de l Autize 226 -0,48333 46,51194 FR5400444 VallÃ ©e du Magnerolles * 1826 -0,13083 46,41806 FR5400445 Chaumes d'Avon * 1511 -0,02972 46,37278 FR5400446 Marais Poitevin * 20323 -1,08389 46,25139 FR5400447 VallÃ ©e de la Boutonne * 7333 -0,26861 46,15806 FR5400448 CarriÃ ¨res de Loubeau 30,37 -0,14917 46,21306 FR5400450 Massif forestier de ChizÃ ©-Aulnay * 17357 -0,19222 46,04167 FR5400452 CarriÃ ¨res des Pieds Grimaud 4,71 0,61917 46,775 FR5400453 Landes du Pinail * 925 0,51389 46,70278 FR5400457 ForÃ ªt et pelouses de Lussac-les-ChÃ ¢teaux * 933 0,71139 46,42583 FR5400458 Brandes de la Pierre-La * 780 0,9375 46,48972 FR5400459 VallÃ ©e du Corchon * 62,87 1,10139 46,49583 FR5400460 Brandes de Montmorillon * 2779 0,95333 46,40861 FR5400463 VallÃ ©e de la CrochatiÃ ¨re * 19,39 0,66667 46,27056 FR5400465 Landes de Cadeuil * 575 -0,93917 45,76694 FR5400467 VallÃ ©e de Salleron * 150 1,005 46,43944 FR5400469 Pertuis Charentais * 456027 -1,58722 46,04417 FR5400471 CarriÃ ¨res de Saint-Savinien 146 -0,68556 45,8875 FR5400472 Moyenne vallÃ ©e de la Charente et Seugnes et Coran * 7106 -0,63056 45,72972 FR5400473 VallÃ ©e de l'Antenne * 1208 -0,37389 45,75861 FR5400535 VallÃ ©e de l'Anglin * 568 0,88639 46,69139 FR5402001 CarriÃ ¨re de l'Enfer 41,11 -0,97028 45,75778 FR5402002 CarriÃ ¨re de Fief de Foye 16,8 -0,80833 45,84389 FR5402003 CarriÃ ¨res de Bellevue 1,09 -0,42389 45,43194 FR5402004 Basse vallÃ ©e de la Gartempe * 674 0,83083 46,66667 FR5402008 Haute vallÃ ©e de la Seugne en amont de pons et affluents * 4342 -0,44889 45,44556 FR5402009 VallÃ ©e de la Charente entre AngoulÃ ¨me et Cognac et ses principaux affluents (SOLOIRE, BOEME, ECHELLE) * 5373 -0,2675 45,65417 FR5402010 VallÃ ©es du Lary et du Palais * 1844 -0,215 45,20472 FR5402011 Citerne de Sainte-Ouenne 0,03 -0,44167 46,44444 FR5402012 Plateau de Rochebonne 9715 -2,46778 46,20111 FR7200660 La Dordogne * 5685 -0,08278 44,83306 FR7200661 VallÃ ©e de l'Isle de PÃ ©rigueux Ã sa confluence avec la Dordogne * 7931 0,19111 45,02361 FR7200662 VallÃ ©e de la Dronne de BrantÃ ´me Ã sa confluence avec l'Isle * 5173 0,21611 45,28083 FR7200663 VallÃ ©e de la Nizonne * 3391 0,26056 45,39639 FR7200664 Coteaux calcaires de la vallÃ ©e de la Dordogne 3686 1,32895 44,86466 FR7200665 Coteaux calcaires de Proissans, Sainte-NathalÃ ¨ne et Saint-Vincent-le-Paluel 428 1,28088 44,89091 FR7200666 VallÃ ©es des Beunes * 5510 1,11194 44,91889 FR7200667 Coteaux calcaires de la vallÃ ©e de la VÃ ©zÃ ¨re 599 1,07028 45,01222 FR7200668 La VÃ ©zÃ ¨re 450 1,13528 45,03833 FR7200669 Vallon de la Sandonie * 672 0,52361 45,34167 FR7200670 Coteaux de la Dronne 272 0,52389 45,29111 FR7200671 VallÃ ©es de la Double * 4520 0,27391 45,16773 FR7200672 Coteaux calcaires du Causse de Daglan et de la VallÃ ©e du CÃ ©ou 1195 1,173 44,73154 FR7200673 Grottes d'Azerat 463 1,11361 45,16917 FR7200675 Grotte de Saint-Sulpice d'Eymet 68,79 0,43499 44,76806 FR7200676 Coteaux calcaires de BorrÃ ¨ze 416 1,4003 44,94949 FR7200677 Estuaire de la Gironde * 61080 -0,83917 45,4575 FR7200678 Dunes du littoral girondin de la Pointe de Grave au Cap Ferret * 5995 -1,24129 44,70679 FR7200679 Bassin d'Arcachon et Cap Ferret * 22639 -1,16417 44,66389 FR7200680 Marais du Bas MÃ ©doc * 15463 -0,99536 45,38863 FR7200681 Zones humides de l'arriÃ ¨re dune du littoral girondin * 10856 -1,11071 45,14481 FR7200682 Palus de Saint-Loubes et d'Izon * 1235 -2,74 44,93056 FR7200683 Marais du Haut MÃ ©doc * 5055 -0,81398 45,31768 FR7200684 Marais de Braud-et-Saint-Louis et de Saint-Ciers-sur-Gironde * 4850 -0,65389 45,23861 FR7200685 VallÃ ©e et palus du Moron * 945 -0,48528 45,04861 FR7200686 Marais du Bec d'AmbÃ ¨s * 2204 -0,5125 44,97472 FR7200687 Marais de Bruges, Blanquefort et Parampuyre * 256 -0,5975 44,90194 FR7200688 Bocage humide de Cadaujac et Saint-MÃ ©dard-d'Eyrans * 1589 -0,52756 44,76029 FR7200689 VallÃ ©es de la Saye et du Meudon * 306 -0,37028 45,09778 FR7200690 RÃ ©seau hydrographique de l'Engranne * 633 -0,17484 44,74988 FR7200691 VallÃ ©e de l'Euille * 331 -0,25861 44,67639 FR7200692 RÃ ©seau hydrographique du Dropt * 2450 0,08694 44,65278 FR7200693 VallÃ ©e du Ciron * 3379 -0,42028 44,42194 FR7200694 RÃ ©seau hydrographique de la Bassanne * 321 -0,10888 44,50349 FR7200695 RÃ ©seau hydrographique du Lisos * 940 -0,01111 44,46917 FR7200696 Domaine dÃ ©partemental d'Hostens * 413 -0,63923 44,49926 FR7200697 Boisements Ã chÃ ªnes verts des dunes du littoral girondin * 2070 -1,14713 45,04223 FR7200698 CarriÃ ¨res de CÃ ©nac 22,63 -0,45899 44,79732 FR7200699 Grottes du Trou Noir 179 -0,03694 44,66583 FR7200700 La Garonne * 6684 -0,17663 44,65074 FR7200702 ForÃ ªts dunaires de la Teste-de-Buch * 5333 -1,17186 44,57771 FR7200703 ForÃ ªt de la Pointe de Grave 302 -1,09167 45,55361 FR7200705 CarriÃ ¨res souterraines de Villegouge 960 -0,32498 44,9449 FR7200708 Lagunes de Saint-Magne et Louchats * 213 -0,6107 44,51227 FR7200709 Lagunes de Saint-Symphorien * 22 -0,56194 44,42556 FR7200710 Dunes modernes du littoral landais d'Arcachon Ã Mimizan Plage * 739 -1,25472 44,41944 FR7200711 Dunes modernes du littoral landais de Mimizan Plage au Vieux-Boucau * 593 -1,32278 44,07556 FR7200712 Dunes modernes du littoral landais de Vieux-Boucau Ã Hossegor * 176 -1,42639 43,73444 FR7200713 Dunes modernes du littoral landais de Capbreton Ã Tarnos * 439 -1,45472 43,61583 FR7200714 Zones humides de l'arriÃ ¨re dune des pays de Born et de Buch * 12915 -1,172 44,32748 FR7200715 Zones humides de l'ancien Ã ©tang de Lit-et-Mixe * 2188 -1,26222 44,05472 FR7200716 Zones humides de l'Ã tang de LÃ ©on * 1598 -1,37917 43,88352 FR7200717 Zones humides de l'arriÃ ¨re dune du Marensin * 1616 -1,3474 43,75861 FR7200718 Zones humides de Moliets, la Prade et Moisans * 100 -1,37556 43,82722 FR7200719 Zones humides associÃ ©es au marais d'Orx * 988 -1,39417 43,58833 FR7200720 Barthes de l'Adour * 12246 -1,20669 43,55188 FR7200721 VallÃ ©es de la Grande et de la Petite Leyre * 5686 -0,77528 44,43472 FR7200722 RÃ ©seau hydrographique des affluents de la Midouze * 4914 -0,43639 43,98389 FR7200723 Champ de tir de Captieux * 9284 -0,35333 44,22389 FR7200724 L'Adour * 3565 -1,20571 43,64477 FR7200725 Zone humide du MÃ ©tro * 159 -1,48556 43,56 FR7200727 TourbiÃ ¨re de MÃ ©es * 108 -1,10639 43,71806 FR7200728 Lagunes de Brocas * 6 -0,55556 44,05833 FR7200729 Coteaux de la vallÃ ©e de la LÃ ©mance * 230 0,99438 44,5881 FR7200732 Coteaux de ThÃ ©zac et de Montayral * 434 0,99317 44,45348 FR7200733 Coteaux du Boudouyssou et plateau de Lascrozes * 1228 1,02226 44,38868 FR7200736 Coteaux du ruisseau des Gascons 225 0,82639 44,16778 FR7200737 Le Boudouyssou 236 0,81499 44,38352 FR7200738 L'Ourbise * 377 0,27694 44,38333 FR7200739 VallÃ ©e de l'Avance * 179 0,1115 44,24092 FR7200741 La GÃ ©lise * 3785 0,02242 43,92104 FR7200742 Massif du Moulle de Jaout * 16600 -0,40667 43,03861 FR7200745 Massif du Montagnon * 8871 -0,51778 43,02972 FR7200749 Montagnes du BarÃ ©tous * 14600 -0,79038 43,01498 FR7200750 Montagnes de la Haute Soule * 14750 -0,89819 42,99755 FR7200751 Montagnes du Pic des Escaliers * 8600 -0,98413 43,0554 FR7200752 Massif des Arbailles * 13000 -1,01986 43,12431 FR7200754 Montagnes de Saint-Jean-Pied-de-Port * 12567 -1,19778 43,07278 FR7200756 Montagnes des Aldudes * 18474 -1,34302 43,09749 FR7200758 Massif du Baygoura * 3475 -1,29472 43,27778 FR7200759 Massif du Mondarrain et de l'Artzamendi * 5792 -1,42379 43,291 FR7200760 Massif de la Rhune et de Choldocogagna * 5385 -1,62028 43,31667 FR7200766 Vallon du ClamondÃ © * 267 -0,64861 43,47778 FR7200770 Parc boisÃ © du ChÃ ¢teau de Pau * 19 -0,38583 43,29583 FR7200771 Coteaux du Tursan 996 -0,34437 43,60387 FR7200774 Baie de Chingoudy 341 -1,77361 43,36694 FR7200775 Domaine d'Abbadia et corniche basque * 571 -1,71917 43,38833 FR7200776 Falaises de Saint-Jean-de-Luz Ã Biarritz * 1353 -1,60667 43,43417 FR7200777 Lac de Mouriscot * 21 -1,55944 43,45556 FR7200779 Coteaux de Castetpugon, de Cadillon et de Lembeye * 220 -0,23722 43,55528 FR7200781 Gave de Pau * 8212 -0,65028 43,40222 FR7200782 TourbiÃ ¨re de Louvie-Juzon * 31 -0,38306 43,09583 FR7200784 ChÃ ¢teau d'Orthez et bords du gave 4300 -0,83806 43,46917 FR7200785 La Nivelle (estuaire, barthes et cours d'eau) * 1450 -1,64167 43,37083 FR7200786 La Nive * 9473 -1,37981 43,26424 FR7200787 L'Ardanavy (cours d'eau) * 627 -1,38333 43,43722 FR7200788 La Joyeuse (cours d'eau) * 450 -1,26139 43,48528 FR7200789 La Bidouze (cours d'eau) * 2550 -1,05972 43,38278 FR7200790 Le Saison (cours d'eau) * 2200 -0,87361 43,2375 FR7200791 Le Gave d'Oloron (cours d'eau) et marais de Labastide-Villefranche * 2450 -0,85556 43,37472 FR7200792 Le Gave d'Aspe et le Lourdios (cours d'eau) * 1600 -0,60806 43,07444 FR7200793 Le Gave d'Ossau * 2300 -0,41833 43,07806 FR7200795 Tunnel de Saint-Amand-de-Coly 63 1,22556 45,04333 FR7200797 RÃ ©seau hydrographique du Gat Mort et du Saucats * 1400 -0,53484 44,61414 FR7200798 Site du Griffoul, confluence de l'Automne * 10 0,55639 44,39028 FR7200799 CarriÃ ¨res de Castelculier 26,42 0,70638 44,17748 FR7200800 Caves de NÃ ©rac 1,29 0,33363 44,1353 FR7200801 RÃ ©seau hydrographique du Brion * 326 -0,26806 44,50333 FR7200802 RÃ ©seau hydrographique du Beuve * 713 -0,15656 44,48426 FR7200803 RÃ ©seau hydrographique du Gestas * 404 -0,36278 44,83722 FR7200804 RÃ ©seau hydrographique de la Pimpinne * 100 -0,47139 44,78806 FR7200805 RÃ ©seau hydrographique des Jalles de Saint-MÃ ©dard et d'Eysines * 964 -0,7657 44,85525 FR7200806 RÃ ©seau hydrographique du Midou et du Ludon * 6533 -0,23528 43,89972 FR7200807 Tunnel d'Excideuil 4 1,03389 45,355 FR7200808 CarriÃ ¨re de Lanquais  Les Roques 269 0,67718 44,80448 FR7200809 RÃ ©seau hydrographique de la Haute Dronne * 2114 0,87333 45,57083 FR7200810 Plateau d'Argentine * 197 0,39042 45,46469 FR7200811 Panache de la Gironde et plateau rocheux de Cordouan (SystÃ ¨me Pertuis Gironde) * 95256 -1,42889 45,54944 FR7200812 Portion du littoral sableux de la cÃ ´te aquitaine * 50716 -1,33389 45,12 FR7200813 CÃ ´te basque rocheuse et extension au large 7790 -1,63958 43,45692 FR7300835 Grotte d'Aliou * 1 1,04917 42,99 FR7300836 Chars de Moulis et de LiquÃ ©, grotte d'Aubert, Soulane de BalaguÃ ¨res et de Sainte-Catherine, granges des vallÃ ©es de Sour et d'Astien * 4377 1,03778 42,96306 FR7300840 Grotte de Tourtouse 1 1,12639 43,09001 FR7300841 Queirs du Mas d'Azil et de Camarade, grottes du Mas d'Azil et de la carriÃ ¨re de Sabarat * 1629 1,33556 43,07972 FR7300847 VallÃ ©e du Tarn (de Brousse jusqu'aux gorges) * 3713 2,7425 44,04639 FR7300877 TourbiÃ ¨re du Rey * 19,21 2,00722 44,45472 FR7300879 Lande de la Borie * 117 1,96944 44,29611 FR7300884 Zones rupestres xÃ ©rothermiques du bassin de Marignac, Saint-BÃ ©at, pic du Gar, montagne de RiÃ © * 7680 0,72667 42,95 FR7300885 ChaÃ ®nons calcaires du PiÃ ©mont Commingeois * 6198 0,67139 43,02028 FR7300887 CÃ ´tes de Bieil et de MontoussÃ © * 98,32 0,64333 43,30194 FR7300889 VallÃ ©e de l'Adour * 2694 -0,01722 43,65278 FR7300891 Ã tangs d'Armagnac * 1028 -0,03083 43,89583 FR7300893 Coteaux de Lizet et de l'Osse vers Montesquiou 1865 0,35278 43,58167 FR7300897 VallÃ ©e et coteaux de la Lauze * 5399 0,69733 43,45547 FR7300898 VallÃ ©e de la Dordogne quercynoise * 5567 1,63611 44,90472 FR7300900 VallÃ ©e de la CÃ ¨re et tributaires * 3031 1,9725 44,95306 FR7300902 VallÃ ©es de l'Ouysse et de l'Alzou * 3009 1,59778 44,78889 FR7300904 Marais de la Fondial * 25,5 1,67167 45,00417 FR7300905 Vieux chÃ ªnes de Cantegrel 12,59 1,56583 44,75361 FR7300906 Vieux chÃ ªnes de la Panonnie 28,29 1,65972 44,77333 FR7300907 Vieux chÃ ªnes des Imbards 33,09 1,63806 44,85 FR7300909 Zone centrale du causse de Gramat * 6426 1,66556 44,67056 FR7300910 VallÃ ©es de la Rauze et du Vers et vallons tributaires * 4817 1,55194 44,56472 FR7300912 Moyenne vallÃ ©e du Lot infÃ ©rieure * 2554 1,64417 44,4825 FR7300913 Basse vallÃ ©e du CÃ ©lÃ © * 4702 1,77028 44,55194 FR7300914 Grotte de Fond d'Erbies 1 1,68389 44,41361 FR7300915 Pelouses de Lalbenque * 401 1,56917 44,35194 FR7300917 Serres de Saint-Paul-de-Loubressac et de Saint-BarthÃ ©lÃ ©my, et causse de Pech Tondut * 832 1,46444 44,32 FR7300919 Serres de Labastide-de-Penne et de Belfort-du-Quercy * 616 1,56472 44,26917 FR7300920 Granquet-Pibeste et Soum d'Ech * 7275 -0,15361 43,05833 FR7300922 Gaves de Pau et de Cauterets (et gorge de Cauterets) * 482 -0,0895 42,98624 FR7300936 TourbiÃ ¨re et lac de Lourdes * 73 -0,08778 43,10917 FR7300940 TourbiÃ ¨re de Clarens * 139 0,42056 43,14611 FR7300944 Montagne Noire occidentale * 1919 2,07083 43,43278 FR7300945 Causse de CaucaliÃ ¨res et LabruguiÃ ¨re * 2001 2,31389 43,54583 FR7300951 ForÃ ªt de la GrÃ ©signe * 3604 1,75194 44,02528 FR7300952 Gorges de l'Aveyron, causses proches et vallÃ ©e de la VÃ ¨re * 11660 1,71167 44,08444 FR7300953 Causse de Gaussou et sites proches 198 1,66861 44,19417 FR7301631 VallÃ ©es du Tarn, de l'Aveyron, du Viaur, de l'Agout et du Gijou * 17180 2,1975 44,16194 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 10068 1,83139 43,08389 FR7302002 CavitÃ ©s et coteaux associÃ ©s en Quercy-Gascogne 1103 0,76722 44,0675 FR7401103 VallÃ ©e de la Dordogne sur l'ensemble de son cours et affluents * 7620 2,13167 45,22694 FR7401108 Landes et pelouses serpentinicoles du sud corrÃ ¨zien * 115 1,93 44,99056 FR7401119 Pelouses calcicoles et forÃ ªts du Causse corrÃ ©zien * 140 1,48167 45,08972 FR7401120 AbÃ ®mes de la Fage 1 1,52694 45,07861 FR9101446 VallÃ ©e du Lampy 9555 2,15667 43,33167 IE0000006 Killyconny Bog (Cloghbally) SAC * 191,1447 0 -6,969195 53,78896 IE0000007 Lough Oughter and Associated Loughs SAC * 4 755,8649 0 -7,445987 54,05424 IE0000014 Ballyallia Lake SAC 182,1718 0 -8,982765 52,87372 IE0000016 Ballycullinan Lake SAC * 191,2102 0 -9,056645 52,92123 IE0000019 Ballyogan Lough SAC * 379,732 0 -8,936216 52,96603 IE0000020 Black Head-Poulsallagh Complex SAC * 7 801,9926 0 -9,268223 53,10059 IE0000030 Danes Hole, Poulnalecka SAC 38,4276 0 -8,698188 52,79633 IE0000032 Dromore Woods and Loughs SAC * 877,0417 0 -8,965119 52,92739 IE0000036 Inagh River Estuary SAC * 390,8643 0 -9,337482 52,94518 IE0000037 Pouladatig Cave SAC 3,3594 0 -9,036494 52,8322 IE0000051 Lough Gash Turlough SAC * 25,3149 0 -8,901035 52,75763 IE0000054 Moneen Mountain SAC * 6 104,8166 0 -9,130409 53,06012 IE0000057 Moyree River System SAC * 477,6747 0 -8,919008 52,95797 IE0000064 Poulnagordon Cave (Quin) SAC 0,0497 0 -8,857693 52,81379 IE0000077 Ballymacoda (Clonpriest and Pillmore) SAC 486,3263 0 -7,906733 51,90482 IE0000090 Glengarriff Harbour and Woodland SAC * 1 305,2151 0 -9,560452 51,75272 IE0000091 Clonakilty Bay SAC * 507,7647 0 -8,871552 51,60253 IE0000093 Caha Mountains SAC * 6 856,1168 0 -9,670702 51,74937 IE0000097 Lough Hyne Nature Reserve and Environs SAC 450,9426 0 -9,287208 51,49662 IE0000101 Roaringwater Bay and Islands SAC 14 253,089 0 -9,495431 51,48084 IE0000102 Sheep's Head SAC 3 133,8989 0 -9,716957 51,58975 IE0000106 St. Gobnet's Wood SAC 43,8516 0 -9,1672 51,94364 IE0000108 The Gearagh SAC * 557,714 0 -8,984193 51,88213 IE0000109 Three Castle Head to Mizen Head SAC 341,5114 0 -9,815977 51,47597 IE0000111 Aran Island (Donegal) Cliffs SAC 517,6938 0 -8,55166 55,00225 IE0000115 Ballintra SAC * 47,1833 0 -8,11359 54,56653 IE0000116 Ballyarr Wood SAC 30,012 0 -7,711694 55,02903 IE0000129 Croaghonagh Bog SAC * 248,8745 0 -7,911782 54,73994 IE0000133 Donegal Bay (Murvagh) SAC * 1 809,4704 0 -8,154986 54,6259 IE0000138 Durnesh Lough SAC * 357,2808 0 -8,194874 54,57283 IE0000140 Fawnboy Bog/Lough Nacung SAC * 1 104,9312 0 -8,160693 55,04044 IE0000142 Gannivegil Bog SAC * 2 152,7316 0 -8,267745 54,90296 IE0000147 Horn Head and Rinclevan SAC * 2 343,318 0 -7,995926 55,19877 IE0000154 Inishtrahull SAC 471,0219 0 -7,239844 55,43549 IE0000163 Lough Eske and Ardnamona Wood SAC * 860,3421 0 -8,044907 54,69583 IE0000164 Lough Nagreany Dunes SAC * 221,0588 0 -7,767829 55,22695 IE0000165 Lough Nillan Bog (Carrickatlieve) SAC * 4 156,0162 0 -8,25358 54,75909 IE0000168 Magheradrumman Bog SAC * 997,2722 0 -7,177 55,1982 IE0000172 Meenaguse/Ardbane Bog SAC * 668,2386 0 -8,156332 54,72757 IE0000173 Meentygrannagh Bog SAC * 529,7979 0 -7,977602 54,90031 IE0000174 Curraghchase Woods SAC * 358,0539 0 -8,8723 52,59561 IE0000181 Rathlin O'Birne Island SAC 811,2263 0 -8,821936 54,66833 IE0000185 Sessiagh Lough SAC 71,6045 0 -7,935409 55,17116 IE0000189 Slieve League SAC * 3 924,2727 0 -8,72637 54,66194 IE0000190 Slieve Tooey/Tormore Island/Loughros Beg Bay SAC * 9 431,4492 0 -8,6095 54,7506 IE0000191 St. John's Point SAC * 1 078,4635 0 -8,462979 54,5743 IE0000194 Tranarossan and Melmore Lough SAC * 653,3504 0 -7,813723 55,23224 IE0000197 West of Ardara/Maas Road SAC * 6 736,1547 0 -8,4029 54,8199 IE0000199 Baldoyle Bay SAC 538,7018 0 -6,111741 53,40231 IE0000202 Howth Head SAC 374,717 0 -6,06453 53,37376 IE0000204 Lambay Island SAC 405,1279 0 -6,014418 53,49108 IE0000205 Malahide Estuary SAC * 809,3435 0 -6,152072 53,46117 IE0000206 North Dublin Bay SAC * 1 474,3539 0 -6,135827 53,36869 IE0000208 Rogerstown Estuary SAC * 586,2142 0 -6,132021 53,50447 IE0000210 South Dublin Bay SAC 741,7997 0 -6,187783 53,32352 IE0000212 Inishmaan Island SAC * 792,6617 0 -9,591565 53,08157 IE0000213 Inishmore Island SAC * 14 659,776 0 -9,734597 53,13632 IE0000216 River Shannon Callows SAC * 5 853,9413 0 -8,021603 53,2535 IE0000218 Coolcam Turlough SAC * 138,629 0 -8,641605 53,68655 IE0000231 Barroughter Bog SAC * 173,9467 0 -8,310926 53,07895 IE0000238 Caherglassaun Turlough SAC * 165,583 0 -8,885907 53,10282 IE0000242 Castletaylor Complex SAC * 145,5549 0 -8,816898 53,18555 IE0000248 Cloonmoylan Bog SAC * 554,1863 0 -8,33174 53,05352 IE0000252 Coole-Garryland Complex SAC * 1 119,9322 0 -8,8519 53,087 IE0000255 Croaghill Turlough SAC * 47,3461 0 -8,613204 53,68519 IE0000261 Derrycrag Wood Nature Reserve SAC 118,3694 0 -8,386623 53,04349 IE0000268 Galway Bay Complex SAC * 14 402,773 0 -9,0382 53,1998 IE0000278 Inishbofin and Inishshark SAC * 2 794,0607 0 -10,22419 53,6166 IE0000285 Kilsallagh Bog SAC * 279,6136 0 -8,494304 53,65189 IE0000286 Kiltartan Cave (Coole) SAC 0,0088 0 -8,822594 53,09828 IE0000295 Levally Lough SAC * 57,9722 0 -8,71021 53,52913 IE0000296 Lisnageeragh Bog and Ballinastack Turlough SAC * 440,0031 0 -8,513995 53,61915 IE0000297 Lough Corrib SAC * 25 207,481 0 -9,183021 53,44131 IE0000299 Lough Cutra SAC 658,7306 0 -8,788612 53,03093 IE0000301 Lough Lurgeen Bog/Glenamaddy Turlough SAC * 1 161,6192 0 -8,526829 53,58497 IE0000304 Lough Rea SAC 365,4106 0 -8,575758 53,18812 IE0000308 Loughatorick South Bog SAC * 887,9576 0 -8,469415 52,98708 IE0000318 Peterswell Turlough SAC * 245,4676 0 -8,739662 53,12966 IE0000319 Pollnaknockaun Wood Nature Reserve SAC 80,5341 0 -8,384212 53,06378 IE0000322 Rahasane Turlough SAC * 351,4259 0 -8,786386 53,22066 IE0000324 Rosroe Bog SAC * 261,9268 0 -9,872286 53,40976 IE0000326 Shankill West Bog SAC * 136,3372 0 -8,556374 53,51867 IE0000328 Slyne Head Islands SAC 2 383,5467 0 -10,19551 53,42522 IE0000330 Tully Mountain SAC 478,9078 0 -10,01546 53,58676 IE0000332 Akeragh, Banna and Barrow Harbour SAC * 1 199,2536 0 -9,845266 52,32016 IE0000335 Ballinskelligs Bay and Inny Estuary SAC 1 628,1696 0 -10,20984 51,82997 IE0000343 Castlemaine Harbour SAC * 8 683,051 0 -9,868629 52,1181 IE0000353 Old Domestic Building, Dromore Wood SAC 123,5698 0 -9,708288 51,85948 IE0000364 Kilgarvan Ice House SAC 17,2476 0 -9,464278 51,8964 IE0000365 Killarney National Park, Macgillycuddy's Reeks and Caragh River Catchment SAC * 76 444,989 0 -9,744052 51,96528 IE0000370 Lough Yganavan and Lough Nambrackdarrig SAC * 271,6036 0 -9,884771 52,09417 IE0000375 Mount Brandon SAC * 14 349,066 0 -10,18105 52,21372 IE0000382 Sheheree (Ardagh) Bog SAC * 17,0688 0 -9,481025 52,04004 IE0000391 Ballynafagh Bog SAC * 155,2261 0 -6,7792 53,2948 IE0000396 Pollardstown Fen SAC * 266,0715 0 -6,848379 53,18982 IE0000397 Red Bog, Kildare SAC 36,4722 0 -6,535123 53,19678 IE0000404 Hugginstown Fen SAC 63,9015 0 -7,233135 52,42618 IE0000407 The Loughans SAC * 40,4489 0 -7,534121 52,72352 IE0000412 Slieve Bloom Mountains SAC * 4 877,0793 0 -7,592531 53,07599 IE0000428 Lough Melvin SAC 2 268,8696 0 -8,184708 54,43304 IE0000432 Barrigone SAC * 66,3292 0 -9,037241 52,60113 IE0000439 Tory Hill SAC * 78,1492 0 -8,686142 52,53818 IE0000440 Lough Ree SAC * 14 365,026 0 -7,976664 53,54985 IE0000448 Fortwilliam Turlough SAC * 51,4841 0 -7,978038 53,61847 IE0000453 Carlingford Mountain SAC * 3 099,8661 0 -6,271252 54,0587 IE0000455 Dundalk Bay SAC 5 234,0452 0 -6,338446 53,95857 IE0000458 Killala Bay/Moy Estuary SAC * 2 180,897 0 -9,164044 54,20456 IE0000461 Ardkill Turlough SAC * 25,5311 0 -9,097147 53,60745 IE0000463 Balla Turlough SAC * 54,8795 0 -9,117272 53,80368 IE0000466 Bellacorick Iron Flush SAC 17,3527 0 -9,523057 54,16095 IE0000470 Mullet/Blacksod Bay Complex SAC * 14 023,024 0 -10,01589 54,14625 IE0000471 Brackloon Woods SAC 80,201 0 -9,560313 53,75983 IE0000472 Broadhaven Bay SAC 9 071,3789 0 -9,906985 54,29065 IE0000474 Ballymaglancy Cave, Cong SAC 9,2966 0 -9,337992 53,53773 IE0000475 Carrowkeel Turlough SAC * 54,3661 0 -9,059403 53,66716 IE0000476 Carrowmore Lake Complex SAC * 3 646,7812 0 -9,725215 54,17236 IE0000479 Cloughmoyne SAC * 96,7249 0 -9,172956 53,49115 IE0000480 Clyard Kettle-holes SAC * 126,4579 0 -9,178822 53,58095 IE0000484 Cross Lough (Killadoon) SAC 56,6691 0 -9,909647 53,70544 IE0000485 Corraun Plateau SAC 3 895,1319 0 -9,859192 53,89413 IE0000492 Doocastle Turlough SAC * 76,6723 0 -8,641336 54,02713 IE0000495 Duvillaun Islands SAC 529,804 0 -10,1559 54,0789 IE0000497 Flughany Bog SAC * 230,9941 0 -8,5908 54,0092 IE0000500 Glenamoy Bog Complex SAC * 13 057,212 0 -9,6431 54,2803 IE0000503 Greaghans Turlough SAC * 43,7144 0 -9,074908 53,60989 IE0000504 Kilglassan/Caheravoostia Turlough Complex SAC * 111,6331 0 -9,095321 53,62507 IE0000507 Inishkea Islands SAC * 1 229,7619 0 -10,20568 54,1295 IE0000516 Lackan Saltmarsh and Kilcummin Head SAC * 539,8143 0 -9,242786 54,27686 IE0000522 Lough Gall Bog SAC * 362,5806 0 -9,810712 53,94003 IE0000525 Shrule Turlough SAC * 228,0597 0 -9,112752 53,53332 IE0000527 Moore Hall (Lough Carra) SAC 0,0849 0 -9,226345 53,71345 IE0000532 Oldhead Wood SAC 85,2856 0 -9,782549 53,77639 IE0000534 Owenduff/Nephin Complex SAC * 27 052,046 0 -9,69431 54,01664 IE0000541 Skealoghan Turlough SAC * 40,0177 0 -9,140667 53,60943 IE0000542 Slieve Fyagh Bog SAC * 2 375,8953 0 -9,672905 54,20685 IE0000566 All Saints Bog and Esker SAC * 369,5198 0 -7,9825 53,1511 IE0000571 Charleville Wood SAC 377,3547 0 -7,524383 53,26006 IE0000572 Clara Bog SAC * 836,177 0 -7,6277 53,3205 IE0000575 Ferbane Bog SAC * 151,8987 0 -7,835814 53,2836 IE0000576 Fin Lough (Offaly) SAC 73,985 0 -7,95118 53,31489 IE0000580 Mongan Bog SAC * 207,7403 0 -7,952509 53,32798 IE0000581 Moyclare Bog SAC * 129,9533 0 -7,884076 53,26842 IE0000582 Raheenmore Bog SAC * 209,9195 0 -7,343 53,3377 IE0000584 Cuilcagh  Anierin Uplands SAC * 9 735,529 0 -7,883404 54,1535 IE0000585 Sharavogue Bog SAC * 236,3946 0 -7,92995 53,0355 IE0000588 Ballinturly Turlough SAC * 151,6893 0 -8,244883 53,58767 IE0000592 Bellanagare Bog SAC * 1 207,0797 0 -8,436328 53,82727 IE0000595 Callow Bog SAC * 617,6538 0 -8,499905 53,91038 IE0000597 Carrowbehy/Caher Bog SAC * 345,6593 0 -8,652358 53,79397 IE0000600 Cloonchambers Bog SAC * 348,0581 0 -8,56517 53,76979 IE0000604 Derrinea Bog SAC * 89,1827 0 -8,691888 53,84303 IE0000606 Lough Fingall Complex SAC * 606,777 0 -8,88303 53,1825 IE0000607 Errit Lough SAC 84,5895 0 -8,700247 53,81384 IE0000609 Lisduff Turlough SAC * 69,694 0 -8,241207 53,55016 IE0000610 Lough Croan Turlough SAC * 155,0195 0 -8,181086 53,49446 IE0000611 Lough Funshinagh SAC * 480,7526 0 -8,102579 53,51235 IE0000612 Mullygollan Turlough SAC * 43,7725 0 -8,306487 53,76444 IE0000614 Cloonshanville Bog SAC * 225,8101 0 -8,378289 53,87322 IE0000622 Ballysadare Bay SAC * 2 144,5535 0 -8,588966 54,23559 IE0000623 Ben Bulben, Gleniff and Glenade Complex SAC * 5 981,2416 0 -8,381843 54,36474 IE0000625 Bunduff Lough and Machair/Trawalua/Mullaghmore SAC * 4 387,1826 0 -8,448591 54,46546 IE0000627 Cummeen Strand/Drumcliff Bay (Sligo Bay) SAC * 4 917,0141 0 -8,582751 54,32155 IE0000633 Lough Hoe Bog SAC * 3 214,0373 0 -8,97925 54,06619 IE0000634 Lough Nabrickkeagh Bog SAC * 271,8197 0 -8,890983 54,0832 IE0000636 Templehouse and Cloonacleigha Loughs SAC 492,6379 0 -8,591053 54,09718 IE0000637 Turloughmore (Sligo) SAC * 74,1695 0 -8,692678 54,06677 IE0000638 Union Wood SAC 60,8343 0 -8,487992 54,20342 IE0000641 Ballyduff/Clonfinane Bog SAC * 269,4484 0 -8,003291 53,08144 IE0000646 Galtee Mountains SAC * 6 418,9944 0 -8,144508 52,3668 IE0000647 Kilcarren-Firville Bog SAC * 676,3799 0 -8,087758 53,06497 IE0000665 Helvick Head SAC 205,0463 0 -7,541798 52,04817 IE0000668 Nier Valley Woodlands SAC 94,063 0 -7,642615 52,27363 IE0000671 Tramore Dunes and Backstrand SAC * 752,4999 0 -7,102868 52,15839 IE0000679 Garriskil Bog SAC * 351,2908 0 -7,4526 53,6555 IE0000685 Lough Ennell SAC 1 719,633 0 -7,403824 53,46733 IE0000688 Lough Owel SAC 1 122,0838 0 -7,392939 53,57323 IE0000692 Scragh Bog SAC 23,9254 0 -7,36029 53,57928 IE0000696 Ballyteige Burrow SAC * 703,0897 0 -6,652128 52,20533 IE0000697 Bannow Bay SAC * 1 325,1155 0 -6,795321 52,23276 IE0000700 Cahore Polders and Dunes SAC * 264,7641 0 -6,213815 52,54312 IE0000704 Lady's Island Lake SAC * 540,0749 0 -6,392541 52,19368 IE0000707 Saltee Islands SAC 15 802,14 0 -6,598382 52,11803 IE0000708 Screen Hills SAC 140,8727 0 -6,389046 52,40706 IE0000709 Tacumshin Lake SAC * 558,5722 0 -6,46833 52,19666 IE0000710 Raven Point Nature Reserve SAC * 594,2585 0 -6,365526 52,3564 IE0000713 Ballyman Glen SAC * 24,7064 0 -6,15683 53,20341 IE0000714 Bray Head SAC 264,1886 0 -6,080234 53,18181 IE0000716 Carriggower Bog SAC 93,1226 0 -6,168902 53,10448 IE0000717 Deputy's Pass Nature Reserve SAC 47,8804 0 -6,163576 52,95168 IE0000719 Glen of the Downs SAC 74,4523 0 -6,116243 53,13598 IE0000725 Knocksink Wood SAC * 89,7599 0 -6,192544 53,20423 IE0000729 Buckroney-Brittas Dunes and Fen SAC * 320,6475 0 -6,076436 52,86708 IE0000733 Vale of Clara (Rathdrum Wood) SAC 381,4557 0 -6,235671 52,95636 IE0000764 Hook Head SAC 16 932,713 0 -6,875343 52,10334 IE0000770 Blackstairs Mountains SAC 5 050,7335 0 -6,78943 52,58486 IE0000781 Slaney River Valley SAC * 6 017,8108 0 -6,562137 52,46298 IE0000831 Cullahill Mountain SAC * 54,7202 0 -7,489134 52,78972 IE0000849 Spahill and Clomantagh Hill SAC * 146,4724 0 -7,507079 52,74782 IE0000859 Clonaslee Eskers and Derry Bog SAC 278,666 0 -7,607762 53,16091 IE0000869 Lisbigney Bog SAC * 35,591 0 -7,33466 52,86204 IE0000919 Ridge Road, SW of Rapemills SAC * 6,239 0 -7,950867 53,13441 IE0000925 The Long Derries, Edenderry SAC * 30,3665 0 -7,003653 53,31077 IE0000930 Clare Glen SAC 21,8629 0 -8,386969 52,68533 IE0000934 Kilduff, Devilsbit Mountain SAC * 133,8108 0 -7,908239 52,82551 IE0000939 Silvermine Mountains SAC * 24,8904 0 -8,229554 52,7794 IE0000979 Corratirrim SAC * 116,9854 0 -7,879463 54,27299 IE0000994 Ballyteige (Clare) SAC 6,4332 0 -9,265911 53,02575 IE0000996 Ballyvaughan Turlough SAC * 21,7256 0 -9,160646 53,10998 IE0001013 Glenomra Wood SAC 50,2694 0 -8,578231 52,75846 IE0001021 Carrowmore Point to Spanish Point and Islands SAC * 4 236,472 0 -9,505208 52,81022 IE0001040 Barley Cove to Ballyrisode Point SAC * 794,6801 0 -9,736347 51,47404 IE0001043 Cleanderry Wood SAC 61,0638 0 -9,933831 51,73776 IE0001058 Great Island Channel SAC 1 442,5965 0 -8,261539 51,88991 IE0001061 Kilkeran Lake and Castlefreke Dunes SAC * 98,0136 0 -8,956461 51,55987 IE0001070 Myross Wood SAC 3,9652 0 -9,147431 51,57247 IE0001090 Ballyness Bay SAC * 1 235,3051 0 -8,133739 55,14873 IE0001107 Coolvoy Bog SAC * 306,5536 0 -8,192026 54,89551 IE0001125 Dunragh Loughs/Pettigo Plateau SAC * 2 022,4828 0 -7,95469 54,62296 IE0001141 Gweedore Bay and Islands SAC * 6 013,5467 0 -8,3567 55,06634 IE0001151 Kindrum Lough SAC 116,0552 0 -7,711093 55,23344 IE0001179 Muckish Mountain SAC 1 522,1485 0 -7,993322 55,10706 IE0001190 Sheephaven SAC * 1 841,1897 0 -7,854492 55,16019 IE0001195 Termon Strand SAC * 86,8571 0 -8,4387 54,93299 IE0001197 Keeper Hill SAC * 413,5314 0 -8,266845 52,75088 IE0001209 Glenasmole Valley SAC * 149,2311 0 -6,363312 53,24149 IE0001228 Aughrusbeg Machair and Lake SAC 422,2529 0 -10,16624 53,55759 IE0001230 Courtmacsherry Estuary SAC * 735,1111 0 -8,707702 51,64315 IE0001242 Carrownagappul Bog SAC * 485,6554 0 -8,497222 53,5013 IE0001251 Cregduff Lough SAC 71,8374 0 -9,926446 53,38682 IE0001257 Dog's Bay SAC * 146,9296 0 -9,962251 53,37498 IE0001271 Gortnandarragh Limestone Pavement SAC * 346,8893 0 -9,213746 53,40588 IE0001275 Inisheer Island SAC * 551,5381 0 -9,530353 53,05571 IE0001285 Kiltiernan Turlough SAC * 52,4141 0 -8,850539 53,1772 IE0001309 Omey Island Machair SAC * 228,8601 0 -10,16262 53,53363 IE0001311 Rusheenduff Lough SAC 48,7369 0 -10,00729 53,60774 IE0001312 Ross Lake and Woods SAC 323,0551 0 -9,21938 53,3758 IE0001313 Rosturra Wood SAC 38,2367 0 -8,35048 53,0647 IE0001321 Termon Lough SAC * 211,6951 0 -8,872002 53,02991 IE0001342 Cloonee and Inchiquin Loughs, Uragh Wood SAC 1 154,049 0 -9,696553 51,80392 IE0001371 Mucksna Wood SAC 14,0749 0 -9,590674 51,86785 IE0001387 Ballynafagh Lake SAC 53,7134 0 -6,791318 53,29972 IE0001398 Rye Water Valley/Carton SAC * 72,256 0 -6,537185 53,38016 IE0001403 Arroo Mountain SAC * 3 966,1881 0 -8,230582 54,38498 IE0001430 Glen Bog SAC * 27,6619 0 -8,506899 52,4937 IE0001432 Glenstal Wood SAC 6,333 0 -8,383751 52,66686 IE0001459 Clogher Head SAC 23,7393 0 -6,220524 53,79319 IE0001482 Clew Bay Complex SAC * 11 981,939 0 -9,652941 53,85231 IE0001497 Doogort Machair/Lough Doo SAC * 187,8723 0 -9,980465 54,01939 IE0001501 Erris Head SAC 814,4538 0 -10,04054 54,28102 IE0001513 Keel Machair/Menaun Cliffs SAC * 1 615,33 0 -10,03655 53,95473 IE0001529 Lough Cahasy, Lough Baun and Roonah Lough SAC * 300,5789 0 -9,894786 53,73341 IE0001536 Mocorha Lough SAC * 66,6262 0 -9,162935 53,53954 IE0001547 Castletownshend SAC 17,0315 0 -9,171171 51,53728 IE0001571 Urlaur Lakes SAC 265,7845 0 -8,75091 53,84995 IE0001625 Castlesampson Esker SAC * 168,5141 0 -8,107444 53,41106 IE0001626 Annaghmore Lough (Roscommon) SAC 249,8958 0 -8,139895 53,79709 IE0001637 Four Roads Turlough SAC * 100,5187 0 -8,240868 53,51234 IE0001656 Bricklieve Mountains & Keishcorran SAC * 1 695,4707 0 -8,392111 54,04922 IE0001669 Knockalongy and Knockachree Cliffs SAC 115,55 0 -8,739346 54,20607 IE0001673 Lough Arrow SAC 1 457,5374 0 -8,32212 54,05765 IE0001680 Streedagh Point Dunes SAC * 630,0352 0 -8,534665 54,40996 IE0001683 Liskeenan Fen SAC * 43,6838 0 -8,052722 53,03629 IE0001741 Kilmuckridge-Tinnaberna Sandhills SAC * 85,7109 0 -6,258883 52,49366 IE0001742 Kilpatrick Sandhills SAC * 39,6898 0 -6,150426 52,72987 IE0001757 Holdenstown Bog SAC 4,0462 0 -6,688552 52,91 IE0001766 Magherabeg Dunes SAC * 74,6074 0 -6,031121 52,92252 IE0001774 Lough Carra/Mask Complex SAC * 13 509,769 0 -9,335514 53,62804 IE0001776 Pilgrim's Road Esker SAC * 69,7343 0 -7,943078 53,33325 IE0001786 Kilroosky Lough Cluster SAC * 56,811 0 -7,242814 54,20087 IE0001810 White Lough, Ben Loughs and Lough Doo SAC 116,2797 0 -7,215609 53,70024 IE0001818 Lough Forbes Complex SAC * 1 336,5159 0 -7,878256 53,76485 IE0001831 Split Hills and Long Hill Esker SAC * 75,2272 0 -7,466729 53,38883 IE0001847 Philipston Marsh SAC 3,8036 0 -8,165381 52,56689 IE0001858 Galmoy Fen SAC 25,2195 0 -7,568906 52,80762 IE0001873 Derryclogher (Knockboy) Bog SAC * 1 712,2159 0 -9,426783 51,80376 IE0001879 Glanmore Bog SAC * 1 147,7785 0 -9,852641 51,71267 IE0001880 Meenaguse Scragh SAC 627,1251 0 -8,135723 54,76361 IE0001881 Maulagowna Bog SAC * 425,8903 0 -9,632326 51,81382 IE0001890 Mullaghanish Bog SAC * 70,0177 0 -9,143556 51,98396 IE0001898 Unshin River SAC * 916,6244 0 -8,468005 54,16009 IE0001899 Cloonakillina Lough SAC 66,9268 0 -8,625162 54,00357 IE0001912 Glendree Bog SAC * 339,9179 0 -8,73274 52,94409 IE0001913 Sonnagh Bog SAC * 464,7187 0 -8,644665 53,12459 IE0001919 Glenade Lough SAC 115,0215 0 -8,271284 54,36453 IE0001922 Bellacorick Bog Complex SAC * 9 519,7529 0 -9,451956 54,13631 IE0001926 East Burren Complex SAC * 18 800,658 0 -9,004411 53,03124 IE0001932 Mweelrea/Sheeffry/Erriff Complex SAC * 20 974,45 0 -9,707081 53,66676 IE0001952 Comeragh Mountains SAC 6 290,4315 0 -7,5674 52,23648 IE0001955 Croaghaun/Slievemore SAC 3 293,8114 0 -10,1355 53,99499 IE0001957 Boyne Coast and Estuary SAC * 629,2407 0 -6,258186 53,72893 IE0001975 Ballyhoorisky Point to Fanad Head SAC 1 292,4883 0 -7,68013 55,25287 IE0001976 Lough Gill SAC * 3 319,0297 0 -8,341159 54,26152 IE0001992 Tamur Bog SAC * 1 183,6192 0 -7,967666 54,55539 IE0002005 Bellacragher Saltmarsh SAC 16,8074 0 -9,792633 53,94365 IE0002006 Ox Mountains Bogs SAC * 10 565,785 0 -8,841379 54,15047 IE0002008 Maumturk Mountains SAC * 13 465,967 0 -9,659788 53,51611 IE0002010 Old Domestic Building (Keevagh) SAC 0,0115 0 -8,888554 52,8318 IE0002012 North Inishowen Coast SAC * 7 066,0403 0 -7,325237 55,30257 IE0002031 The Twelve Bens/Garraun Complex SAC * 16 163,233 0 -9,854337 53,53423 IE0002032 Boleybrack Mountain SAC * 4 242,3151 0 -8,068182 54,247 IE0002034 Connemara Bog Complex SAC * 49 197,326 0 -9,626125 53,39166 IE0002036 Ballyhoura Mountains SAC * 746,7035 0 -8,52687 52,30646 IE0002037 Carrigeenamronety Hill SAC 94,7536 0 -8,436958 52,29427 IE0002041 Old Domestic Building, Curraglass Wood SAC 0,0252 0 -9,394601 51,95386 IE0002047 Cloghernagore Bog and Glenveagh National Park SAC * 33 445,527 0 -8,067274 54,99913 IE0002070 Tralee Bay and Magharees Peninsula, West to Cloghane SAC * 11 627,107 0 -9,94196 52,26775 IE0002074 Slyne Head Peninsula SAC * 4 026,4601 0 -10,10683 53,4417 IE0002081 Ballinafad SAC 0,1451 0 -9,183452 53,78194 IE0002091 Newhall and Edenvale Complex SAC 136,9115 0 -9,007641 52,80863 IE0002098 Old Domestic Building, Askive Wood SAC 43,4275 0 -9,8689 51,823 IE0002110 Corliskea/Trien/Cloonfelliv Bog SAC * 724,9061 0 -8,506616 53,71765 IE0002111 Kilkieran Bay and Islands SAC * 21 397,864 0 -9,730381 53,28088 IE0002112 Ballyseedy Wood SAC * 39,4919 0 -9,656991 52,25512 IE0002117 Lough Coy SAC * 77,3999 0 -8,764451 53,11076 IE0002118 Barnahallia Lough SAC 43,8606 0 -10,12096 53,53311 IE0002119 Lough Nageeron SAC 19,6484 0 -9,875042 53,3207 IE0002120 Lough Bane and Lough Glass SAC 203,4206 0 -7,172822 53,68825 IE0002121 Lough Lene SAC 490,7414 0 -7,229217 53,66339 IE0002122 Wicklow Mountains SAC * 32 931,376 0 -6,377 53,0851 IE0002123 Ardmore Head SAC 29,5913 0 -7,709899 51,94346 IE0002124 Bolingbrook Hill SAC * 204,514 0 -8,186049 52,76499 IE0002125 Anglesey Road SAC * 32,9194 0 -8,095873 52,65295 IE0002126 Pollagoona Bog SAC * 55,0328 0 -8,534506 53,01461 IE0002129 Murvey Machair SAC * 80,126 0 -10,01121 53,38666 IE0002130 Tully Lough SAC 142,2193 0 -9,983682 53,59091 IE0002135 Lough Nageage SAC 156,7682 0 -7,731816 54,61427 IE0002137 Lower River Suir SAC * 7 096,9071 0 -7,6348 52,3975 IE0002141 Mountmellick SAC 2,0287 0 -7,265596 53,1266 IE0002144 Newport River SAC 1 402,5189 0 -9,42988 53,92602 IE0002147 Lisduff Fen SAC * 30,83 0 -7,877657 53,05377 IE0002157 Newgrove House SAC 47,4057 0 -8,821951 52,87311 IE0002158 Kenmare River SAC * 43 267,502 0 -10,05429 51,71992 IE0002159 Mulroy Bay SAC 3 207,7649 0 -7,728631 55,17892 IE0002161 Long Bank SAC 3 370,8675 0 -6,282113 52,30008 IE0002162 River Barrow and River Nore SAC * 12 367,762 0 -7,1828 52,5815 IE0002164 Lough Golagh and Breesy Hill SAC * 798,8285 0 -8,053439 54,52804 IE0002165 Lower River Shannon SAC * 68 300,01 0 -9,4271 52,5841 IE0002170 Blackwater River (Cork/Waterford) SAC * 10 145,316 0 -8,39774 52,14059 IE0002171 Bandon River SAC * 321,12 0 -9,097176 51,74192 IE0002172 Blasket Islands SAC 22 701,854 0 -10,57603 52,08557 IE0002173 Blackwater River (Kerry) SAC 5 900,1762 0 -9,756747 51,89299 IE0002176 Leannan River SAC 1 725,6398 0 -7,800901 55,01195 IE0002177 Lough Dahybaun SAC 76,0993 0 -9,528866 54,11784 IE0002179 Towerhill House SAC 60,7054 0 -9,20024 53,72385 IE0002180 Gortacarnaun Wood SAC 111,4867 0 -8,73586 53,0255 IE0002181 Drummin Wood SAC 84,8415 0 -8,725073 53,04387 IE0002185 Slieve Mish Mountains SAC 9 787,4943 0 -9,81038 52,20279 IE0002187 Drongawn Lough SAC * 31,2041 0 -9,841874 51,81473 IE0002189 Farranamanagh Lough SAC * 27,301 0 -9,690327 51,57891 IE0002193 Ireland's Eye SAC 41,8121 0 -6,063813 53,40487 IE0002197 Derrinlough (Cloonkeenleananode) Bog SAC 61,0986 0 -8,600136 53,52344 IE0002199 Ballygar (Aghrane) Bog SAC * 27,9766 0 -8,345338 53,53688 IE0002200 Aughrim (Aghrane) Bog SAC 110,329 0 -8,326373 53,55249 IE0002201 Derragh Bog SAC * 37,623 0 -7,407611 53,76731 IE0002202 Mount Jessop Bog SAC * 71,9161 0 -7,803409 53,67785 IE0002203 Girley (Drewstown) Bog SAC 32,2672 0 -6,938857 53,67286 IE0002205 Wooddown Bog SAC 49,8649 0 -7,263803 53,53319 IE0002206 Scohaboy (Sopwell) Bog SAC 71,9062 0 -8,051462 52,9815 IE0002207 Arragh More (Derrybreen) Bog SAC 90,5804 0 -8,046911 53,06852 IE0002213 Glenloughaun Esker SAC * 5,6962 0 -8,264747 53,29302 IE0002214 Killeglan Grassland SAC * 60,9077 0 -8,20223 53,42979 IE0002236 Island Fen SAC 12,0175 0 -7,818633 53,06318 IE0002241 Lough Derg, North-East Shore SAC * 3 646,6106 0 -8,2513 53,0356 IE0002243 Clare Island Cliffs SAC 354,3754 0 -10,01949 53,80524 IE0002244 Ardrahan Grassland SAC * 200,9949 0 -8,830991 53,16504 IE0002245 Old Farm Buildings, Ballymacrogan SAC 0,1628 0 -9,003884 52,9249 IE0002246 Ballycullinan, Old Domestic Building SAC 5,7448 0 -9,043391 52,91725 IE0002247 Toonagh Estate SAC 5,4083 0 -9,030502 52,88615 IE0002249 The Murrough Wetlands SAC * 605,8522 0 -6,04832 53,03899 IE0002250 Carrowmore Dunes SAC * 442,3364 0 -9,509787 52,75474 IE0002252 Thomastown Quarry SAC * 3,8831 0 -7,144438 52,53489 IE0002256 Ballyprior Grassland SAC * 44,1838 0 -7,131844 52,98343 IE0002257 Moanour Mountain SAC 48,0252 0 -8,24849 52,42502 IE0002258 Silvermines Mountains West SAC 625,0409 0 -8,277685 52,78005 IE0002259 Tory Island Coast SAC * 3 044,4332 0 -8,2303 55,2622 IE0002261 Magharee Islands SAC 2 268,6818 0 -10,00572 52,33196 IE0002262 Valencia Harbour/Portmagee Channel SAC 2 691,8418 0 -10,31696 51,92448 IE0002263 Kerry Head Shoal SAC 5 794,7182 0 -10,06296 52,44593 IE0002264 Kilkee Reefs SAC 2 914,7768 0 -9,675584 52,69662 IE0002265 Kingstown Bay SAC 79,8889 0 -10,12688 53,51564 IE0002268 Achill Head SAC 7 161,894 0 -10,16225 53,96221 IE0002269 Carnsore Point SAC 8 736,1896 0 -6,336857 52,1856 IE0002274 Wicklow Reef SAC 1 532,5558 0 -5,956834 52,97362 IE0002279 Askeaton Fen Complex SAC * 284,6479 0 -8,936172 52,57516 IE0002280 Dunbeacon Shingle SAC 43,0151 0 -9,565068 51,60105 IE0002281 Reen Point Shingle SAC 7,0136 0 -9,607076 51,60132 IE0002283 Rutland Island and Sound SAC * 3 865,605 0 -8,459244 54,96444 IE0002287 Lough Swilly SAC * 9 257,6773 0 -7,543991 55,06381 IE0002293 Carrowbaun, Newhall and Ballylee Turloughs SAC * 105,6218 0 -8,783321 53,10878 IE0002294 Cahermore Turlough SAC * 64,0704 0 -8,873615 53,11823 IE0002295 Ballinduff Turlough SAC * 60,6066 0 -8,806963 53,11964 IE0002296 Williamstown Turloughs SAC * 232,4356 0 -8,650217 53,66185 IE0002298 River Moy SAC * 15 389,857 0 -9,113 53,9891 IE0002299 River Boyne and River Blackwater SAC * 2 319,8631 0 -6,784926 53,69415 IE0002301 River Finn SAC * 5 499,4336 0 -7,954357 54,78802 IE0002303 Dunmuckrum Turloughs SAC * 33,9035 0 -8,213287 54,49117 IE0002306 Carlingford Shore SAC 526,0522 0 -6,162611 54,03388 IE0002312 Slieve Bernagh Bog SAC * 1 973,9689 0 -8,551763 52,83928 IE0002313 Ballymore Fen SAC 42,7128 0 -7,637231 53,49463 IE0002314 Old Domestic Buildings, Rylane SAC 13,8954 0 -8,838521 52,89076 IE0002315 Glanlough Woods SAC 16,5453 0 -9,441009 51,87019 IE0002316 Ratty River Cave SAC 0,7195 0 -8,770806 52,76473 IE0002317 Cregg House Stables, Crusheen SAC 0,0151 0 -8,84337 52,98799 IE0002318 Knockanira House SAC 0,0151 0 -9,052924 52,78185 IE0002319 Kilkishen House SAC 0,4441 0 -8,760745 52,80184 IE0002320 Kildun Souterrain SAC 0,6491 0 -9,235511 53,5534 IE0002324 Glendine Wood SAC 19,6354 0 -7,586083 52,1203 IE0002327 Belgica Mound Province SAC 41 090,4 0 -11,71048 51,38388 IE0002328 Hovland Mound Province SAC 108655 0 -12,83267 52,20267 IE0002329 South-West Porcupine Bank SAC 32 929,9 0 -15,02477 51,79918 IE0002330 North-West Porcupine Bank SAC 71 629,7 0 -14,20974 53,63172 IE0002331 Mouds Bog SAC * 590,9394 0 -6,817105 53,21471 IE0002332 Coolrain Bog SAC * 145,8927 0 -7,600046 52,97326 IE0002333 Knockacoller Bog SAC * 129,2679 0 -7,539241 52,96946 IE0002336 Carn Park Bog SAC * 247,1484 0 -7,827052 53,42549 IE0002337 Crosswood Bog SAC * 206,5184 0 -7,869571 53,4115 IE0002338 Drumalough Bog SAC * 278,7744 0 -8,592704 53,79667 IE0002339 Ballynamona Bog and Corkip Lough SAC * 244,6738 0 -8,093705 53,43817 IE0002340 Moneybeg and Clareisland Bogs SAC * 364,1688 0 -7,333998 53,78151 IE0002341 Ardagullion Bog SAC * 116,4447 0 -7,524229 53,72575 IE0002342 Mount Hevey Bog SAC * 483,5827 0 -7,067465 53,47769 IE0002343 Tullaher Lough and Bog SAC * 468,982 0 -9,559029 52,70617 IE0002346 Brown Bog SAC * 76,6489 0 -7,854202 53,73208 IE0002347 Camderry Bog SAC * 280,601 0 -8,449641 53,56465 IE0002348 Clooneen Bog SAC * 214,9338 0 -7,895526 53,80326 IE0002349 Corbo Bog SAC * 206,6708 0 -8,085501 53,66939 IE0002350 Curraghlehanagh Bog SAC * 277,9711 0 -8,490654 53,5302 IE0002351 Moanveanlagh Bog SAC * 214,6337 0 -9,409774 52,45463 IE0002352 Monivea Bog SAC * 286,5606 0 -8,680725 53,3616 IE0002353 Redwood Bog SAC * 554,7945 0 -8,081914 53,14967 IE0002354 Tullaghanrock Bog SAC * 102,8293 0 -8,531283 53,91105 IE0002356 Ardgraigue Bog SAC * 183,4622 0 -8,242027 53,17377 IE0002953 Blackwater Bank SAC 12 401,447 0 -6,205339 52,37945 IE0002998 West Connacht Coast SAC 65 988,179 0 -10,0545 53,787 IE0002999 Hemptons Turbot Bank SAC 4 492,6778 0 -6,970855 55,44074 IE0003000 Rockabill to Dalkey Island SAC 27 313,859 0 -6,023103 53,4252 IE0003001 Porcupine Bank Canyon SAC 78110 0 -15,07916 51,99209 IE0003002 South East Rockall Bank SAC 148790 0 -14,46136 55,99494 IE0003015 Codling Fault Zone SAC 2 982,2321 7 -5,641399 53,32862 NL1000001 Waddenzee * 264858 0 5,2488 53,2711 NL1000002 IJsselmeer * 2441 0 5,3872 53,0275 NL1000003 Witterveld * 481 0 6,5078 52,9615 NL1000004 Engbertsdijksvenen * 998 0 6,6679 52,4687 NL1000005 Uiterwaarden Zwarte Water en Vecht * 1080 0 6,1043 52,5736 NL1000009 Duinen Den Helder  Callantsoog * 645 0 4,7146 52,8999 NL1000010 Schoorlse Duinen * 1737 0 4,6625 52,6982 NL1000012 Kennemerland-Zuid * 8171 0 4,5497 52,3636 NL1000013 Meijendel & Berkheide * 2878 0 4,3532 52,149 NL1000014 Westduinpark & Wapendal * 246 0 4,2445 52,0819 NL1000015 Haringvliet * 11118 0 4,0629 51,8961 NL1000016 Solleveld & Kapittelduinen * 827 0 3,9722 51,5769 NL1000017 Kop van Schouwen * 2242 0 3,7075 51,7029 NL1000020 Manteling van Walcheren * 735 0 3,5653 51,5856 NL1000021 Krammer-Volkerak * 6081 0 4,2548 51,6492 NL1000022 Kempenland-West * 1882 0 5,1873 51,4273 NL1000024 Strabrechtse Heide & Beuven * 1843 0 5,6215 51,4007 NL1000026 Deurnsche Peel & Mariapeel * 2734 0 5,8849 51,4165 NL1000028 Maasduinen * 5274 0 6,1166 51,5594 NL1000029 Brunssummerheide * 542 0 5,9971 50,9243 NL1000030 Coepelduynen * 188 0 4,4147 52,2224 NL2000002 Bargerveen * 2083 0 7,0255 52,6765 NL2000008 Meinweg * 1822 0 6,1232 51,1636 NL2003001 Aamsveen * 144 0 6,9504 52,1869 NL2003002 Abdij Lilbosch & Voormalig Klooster Mariahoop 15 0 5,9679 51,0899 NL2003003 Achter de Voort, Agelerbroek & Voltherbroek * 323 0 6,9264 52,378 NL2003005 Bekendelle * 88 0 6,699 51,9414 NL2003006 Binnenveld 111 0 5,5824 52,0108 NL2003007 Bergvennen & Brecklenkampse Veld * 133 0 7,0053 52,4319 NL2003009 Boetelerveld * 171 0 6,3252 52,3634 NL2003010 Boschhuizerbergen * 277 0 6,0137 51,5503 NL2003011 De Bruuk * 99 0 5,9638 51,761 NL2003012 Bunder- en ElsloÃ «rbos * 190 0 5,7438 50,9103 NL2003013 Canisvliet 141 0 3,8131 51,2189 NL2003014 Drouwenerzand * 222 0 6,806 52,9626 NL2003015 Elperstroomgebied * 351 0 6,668 52,8776 NL2003016 Geleenbeekdal * 253 0 5,8896 50,9359 NL2003017 Markermeer & IJmeer 1109 0 5,0713 52,4483 NL2003019 Groote Gat 70 0 3,5022 51,3226 NL2003020 Groote Wielen * 604 0 5,8788 53,2266 NL2003021 Hollands Diep * 591 0 4,5516 51,71 NL2003023 Ilperveld, Varkensland, Oostzanerveld & Twiske * 1910 0 4,916 52,457 NL2003024 Kolland & Overlangbroek * 107 0 5,4262 51,9954 NL2003025 Kunderberg * 95 0 5,9576 50,866 NL2003026 Langstraat 506 0 5,0066 51,6854 NL2003027 Lemselermaten * 55 0 6,8755 52,3443 NL2003028 Lieftinghsbroek 20 0 7,119 53,0031 NL2003029 Lonnekermeer * 105 0 6,8551 52,2767 NL2003030 Uiterwaarden Lek * 148 0 4,988 51,9686 NL2003031 Mantingerbos 46 0 6,605 52,8115 NL2003032 Mantingerzand * 780 0 6,5926 52,7777 NL2003033 Noorbeemden & Hoogbos * 55 0 5,801 50,7681 NL2003034 Norgerholt * 26 0 6,4521 53,057 NL2003035 Oeffeltermeent * 101 0 5,9408 51,7104 NL2003036 Oostelijke Vechtplassen * 4401 0 5,0901 52,2387 NL2003037 Oude Maas * 474 0 4,4396 51,8393 NL2003038 Oudegaasterbrekken, Fluessen en omgeving * 3054 0 5,5049 52,9223 NL2003040 Polder Westzaan * 1057 0 4,7859 52,45 NL2003042 Roerdal * 834 0 6,0273 51,147 NL2003043 Sarsven en De Banen 154 0 5,7943 51,2677 NL2003044 Stelkampsveld * 102 0 6,474 52,1157 NL2003045 Swalmdal * 123 0 6,064 51,2314 NL2003047 Ulvenhoutse Bos * 112 0 4,81 51,5537 NL2003049 Vogelkreek 97 0 4,0094 51,3404 NL2003050 Wijnjeterper Schar * 170 0 6,1613 53,0588 NL2003051 Willinks Weust * 52 0 6,785 51,9642 NL2003052 Witte Veen * 290 0 6,8696 52,1471 NL2003053 Wooldse Veen * 63 0 6,7447 51,9083 NL2003054 Wormer- en Jisperveld & Kalverpolder * 1453 0 4,8362 52,5079 NL2003055 Zeldersche Driessen * 82 0 6,0217 51,6944 NL2003059 Duinen Terschelling * 4040 0 5,3073 53,3995 NL2003060 Duinen en Lage Land Texel * 4083 0 4,7268 53,0524 NL2003061 Duinen Vlieland * 1484 0 5,0098 53,281 NL2003063 Olde Maten & Veerslootlanden * 795 0 6,1162 52,6324 NL2003064 De Wieden * 7156 0 6,0625 52,6997 NL2008001 Doggersbank 474489 0 3,4782 55,1392 NL2008002 Klaverbank 154058 0 3,0844 54,0233 NL2008003 Vlakte van de Raan 17521 0 3,3096 51,4866 NL2011015 Van Oordt's Mersken * 536 0 6,1613 53,0588 NL2014067 Rijntakken * 8440 0 5,9452 51,9473 NL2018167 Maas bij Eijsden * 63 0 5,7 50,785 NL3000016 Zwanenwater & Pettemerduinen * 770 0 4,6875 52,8071 NL3000027 Zwin & Kievittepolder * 121 0 3,3711 51,3673 NL3000036 Nieuwkoopse Plassen & de Haeck * 2008 0 4,8046 52,1424 NL3000040 Biesbosch * 9640 0 4,7573 51,7513 NL3000061 Naardermeer * 1151 0 5,1147 52,2925 NL3000070 Dwingelderveld * 3768 0 6,4093 52,8086 NL3000401 Kampina & Oisterwijkse Vennen * 2278 0 5,2458 51,5703 NL3004001 Loevestein, Pompveld & Kornsche Boezem * 750 0 5,032 51,7641 NL3004002 Eilandspolder * 798 0 4,8615 52,5797 NL3004003 Landgoederen Oldenzaal * 578 0 6,9617 52,3256 NL3004004 Sint Jansberg * 226 0 5,9303 51,7423 NL3004005 Landgoederen Brummen * 677 0 6,1254 52,1138 NL3004006 Zouweboezem * 257 0 4,9952 51,9494 NL3004007 Lingegebied & Diefdijk-Zuid * 750 0 5,076 51,8639 NL3009001 Alde Feanen * 2124 0 5,9253 53,1245 NL3009005 Duinen Ameland * 2055 0 5,7519 53,4557 NL3009006 Duinen Schiermonnikoog * 833 0 6,1738 53,4876 NL3009012 Groote Peel 1348 0 5,8178 51,3465 NL3009016 Oosterschelde * 36976 0 3,9722 51,5769 NL4000017 Voordelta 83534 0 3,6775 51,7452 NL4000021 Grevelingen * 13753 0 3,9919 51,7421 NL9801004 Bakkeveense Duinen * 258 0 6,2879 53,0867 NL9801007 FochteloÃ «rveen * 2596 0 6,41 53,0054 NL9801009 Drentsche Aa-gebied * 3902 0 6,6454 53,0245 NL9801013 Weerribben * 3279 0 5,9539 52,7808 NL9801016 Borkeld * 493 0 6,5035 52,2725 NL9801017 Vecht- en Beneden-Reggegebied * 4105 0 6,4669 52,4956 NL9801018 Wierdense Veld * 419 0 6,5159 52,3747 NL9801019 Buurserzand & Haaksbergerveen * 1243 0 6,7784 52,1431 NL9801021 Dinkelland * 532 0 7,024 52,2919 NL9801023 Veluwe * 88378 0 5,8554 52,1962 NL9801025 Sint Pietersberg & Jekerdal * 256 0 5,6739 50,8239 NL9801035 Weerter- en Budelerbergen & Ringselven * 1139 0 5,6693 51,3031 NL9801036 Leenderbos, Groote Heide & De Plateaux * 4390 0 5,5011 51,3291 NL9801040 Savelsbos * 357 0 5,7475 50,8029 NL9801041 Geuldal * 2593 0 5,9394 50,7794 NL9801044 Botshol * 218 0 4,9257 52,2522 NL9801049 Vlijmens Ven, Moerputten & Bossche Broek * 897 0 5,2363 51,6826 NL9801055 Brabantse Wal 1775 0 4,3861 51,3961 NL9801064 Springendal & Dal van de Mosbeek * 1225 0 6,8741 52,4436 NL9801071 Holtingerveld * 1754 0 6,2522 52,8041 NL9801072 Korenburgerveen * 459 0 6,6565 51,9868 NL9801075 Grensmaas * 314 0 5,7754 51,0253 NL9801076 Bemelerberg & Schiepersberg * 191 0 5,7731 50,8417 NL9801079 Duinen Goeree & Kwade Hoek * 1624 0 3,9823 51,8371 NL9801080 Noordhollands Duinreservaat * 5242 0 4,6284 52,5771 NL9802001 Noordzeekustzone 144475 0 5,0268 53,3453 NL9802031 Zwarte Meer 2162 0 5,9524 52,6303 NL9802033 Veluwerandmeren 6166 0 5,6619 52,38 NL9802068 Yersekse en Kapelse Moer 433 0 4,0197 51,4911 NL9803006 Rottige Meenthe & Brandemeer * 1369 0 5,8984 52,8431 NL9803011 Drents-Friese Wold & Leggelderveld * 7466 0 6,3044 52,9018 NL9803015 Sallandse Heuvelrug * 2217 0 6,4099 52,3381 NL9803030 Loonse en Drunense Duinen & Leemkuilen * 3975 0 5,1323 51,6459 NL9803039 Leudal * 340 0 5,9461 51,2493 NL9803061 Westerschelde & Saeftinghe * 44052 0 3,7825 51,3812 NL9803073 Regte Heide & Riels Laag * 538 0 5,0265 51,5036 NL9803077 Voornes Duin * 1432 0 4,0629 51,8961 PTCON0001 Peneda / GerÃ ªs * 88 837,02 0 -8,1219 41,7886 PTCON0017 Litoral Norte * 2 797,12 0 -8,802736 41,57914 PTCON0019 Rio Minho * 4 554,35 0 -8,684668 41,98743 PTCON0020 Rio Lima * 5 360,29 0 -8,6374 41,7673 PTCON0024 Valongo * 2 552,3 0 -8,4693 41,1468 PTCON0039 Serra D'Arga * 4 492,94 0 -8,722665 41,8166 PTCON0040 CÃ ´rno do Bico * 5 138,97 0 -8,532168 41,90685 PTCON0062 Banco Gorringe * 2 292 778,5 0 -11,34532 36,57871 UK0012549 Godrevy Head to St Agnes * 128,39 0 -5,2303 50,3006 UK0012550 Fontmell and Melbury Downs 263,09 0 -2,142778 50,97222 UK0012552 Pewsey Downs * 153 0 -1,848333 51,37167 UK0012553 Prescombe Down 75,6 0 -2,0206 51,0275 UK0012557 The New Forest * 29 213,57 0 -1,6806 50,8664 UK0012559 Penhale Dunes * 621,95 0 -5,1378 50,3717 UK0012566 Kenfig/ Cynffig * 1 189,14 0 -3,7447 51,5183 UK0012570 Braunton Burrows * 1 339,74 0 -4,2122 51,0911 UK0012576 Hill of Towanreef * 1 889,66 0 -2,95 57,3083 UK0012577 Craigengar * 37,16 0 -3,475 55,7722 UK0012583 Moniack Gorge 32,67 0 -4,401667 57,45 UK0012584 Bath and Bradford-on-Avon Bats 106,45 0 -2,238611 51,4175 UK0012585 Beer Quarry and Caves 31 0 -3,1119 50,6969 UK0012586 Windsor Forest and Great Park 1 680,18 0 -0,623333 51,43556 UK0012587 Bredon Hill 360,46 0 -2,0506 52,0636 UK0012594 Rum * 10 839,74 0 -6,3333 57 UK0012598 Preseli 2 701,68 0 -4,751111 51,955 UK0012599 River Itchen 303,98 0 -1,3347 50,9539 UK0012602 East Devon Pebblebed Heaths 1 124,4 0 -3,359167 50,67194 UK0012604 Tregonning Hill * 5,42 0 -5,357778 50,12056 UK0012638 Dunkeld  Blairgowrie Lochs 427,84 0 -3,554167 56,575 UK0012642 River Wye/ Afon Gwy 2 147,64 0 -3,299722 52,02333 UK0012643 River Eden * 2 430,39 410 -2,832778 54,60528 UK0012646 Ensor`s Pool 3,86 0 -1,486389 52,3425 UK0012647 River Wensum 306,79 0 0,993889 52,71778 UK0012650 South Hams * 126,87 0 -3,489167 50,39833 UK0012658 Mells Valley 28,77 0 -2,491667 51,22583 UK0012661 Glynllifon 187,28 0 -4,3061 53,0708 UK0012670 Afon Teifi/ River Teifi 691,07 0 -4,170833 52,13583 UK0012672 Cannock Extension Canal 5 0 -1,970556 52,64972 UK0012679 Culm Grasslands 774,21 0 -3,647778 50,98 UK0012680 Rhos Llawr-cwrt 45,95 0 -4,32 52,1225 UK0012681 Rooksmoor 62,2 0 -2,369722 50,89722 UK0012682 Taynish and Knapdale Woods 1 017,95 0 -5,556944 56,04028 UK0012683 Salisbury Plain * 21 465,94 0 -1,889444 51,24583 UK0012685 Gower Commons/ Tiroedd Comin GÃ µyr 1 775,29 0 -4,1697 51,5889 UK0012687 Yell Sound Coast 1 544,44 0 -1,15 60,46111 UK0012691 River Tweed 3 742,65 1 284,69 -2,791667 55,6 UK0012694 Monach Islands * 3 646,56 0 -7,608333 57,525 UK0012696 North Rona 628,53 0 -5,825 59,125 UK0012705 Sound of Barra 12 507,39 0 -7,3517 57,0539 UK0012711 Mousa 529,74 0 -1,172222 60 UK0012712 Cardigan Bay/ Bae Ceredigion 95 857,06 0 -4,617222 52,24639 UK0012713 South Uist Machair * 3 437,71 0 -7,333333 57,31389 UK0012715 Ebernoe Common 234,93 0 -0,607222 51,03667 UK0012716 The Mens 204,69 0 -0,540833 51,00111 UK0012720 Epping Forest 1 630,74 0 0,0225 51,64417 UK0012723 East Hampshire Hangers * 561,69 0 -0,945833 51,035 UK0012724 Chilterns Beechwoods 1 285,86 0 -0,585278 51,81083 UK0012727 Wye Valley Woodlands/ Coetiroedd Dyffryn Gwy * 913,32 0 -2,678611 51,65778 UK0012734 Avon Gorge Woodlands * 151,07 0 -2,633611 51,46389 UK0012735 Downton Gorge * 68,88 0 -2,818611 52,36333 UK0012740 Birklands and Bilhaugh 270,5 0 -1,075278 53,20472 UK0012741 Staverton Park and The Thicks, Wantisden 84,28 0 1,440833 52,10583 UK0012745 Borrowdale Woodland Complex * 669,43 0 -3,181667 54,50556 UK0012748 Coedydd a Cheunant Rheidol/ Rheidol Woods and Gorge 228,58 0 -3,8397 52,3936 UK0012749 South Dartmoor Woods 2 159,06 0 -3,819167 50,51667 UK0012750 Loch Etive Woods * 2 642,59 0 -5,183333 56,475 UK0012756 Glen Tanar * 4 178,58 0 -2,891667 57,02222 UK0012758 Black Wood of Rannoch * 1 100,89 0 -4,347222 56,66667 UK0012759 Kinveachy Forest * 2 849,8 0 -3,9 57,2375 UK0012762 Amat Woods * 234,89 0 -4,583333 57,875 UK0012766 Coed y Cerrig * 8,99 0 -3,029167 51,88333 UK0012767 Kingley Vale * 200,94 0 -0,827778 50,89167 UK0012768 Castle Eden Dene * 189 0 -1,324722 54,75 UK0012770 Great Yews * 29,09 0 -1,830278 51,0075 UK0012782 Ingleborough Complex * 5 770,45 0 -2,373611 54,16 UK0012785 Strath * 1 388,34 0 -5,965 57,28889 UK0012786 Durness * 1 213,8 0 -4,768333 58,56917 UK0012787 Inchnadamph * 1 283,21 0 -4,940278 58,12833 UK0012789 Pasturefields Salt Marsh * 7,8 0 -2,0125 52,82139 UK0012791 Hoy * 9 501,27 0 -3,319444 58,85833 UK0012793 Thursley, Ash, Pirbright and Chobham 5 154,5 0 -0,693056 51,16167 UK0012795 Carrine Common * 46,44 0 -5,089722 50,2525 UK0012799 The Lizard * 3 083,23 0 -5,224444 50,01139 UK0012801 Roydon Common and Dersingham Bog 353,45 0 0,499444 52,77278 UK0012804 Mole Gap to Reigate Escarpment * 892,3 0 -0,28 51,26583 UK0012809 Minsmere to Walberswick Heaths and Marshes 1 256,57 0 1,6172 52,2561 UK0012810 The Stiperstones and The Hollies 602,18 0 -2,923333 52,59917 UK0012815 Keen of Hamar 39,87 0 -0,82 60,7675 UK0012816 Tyne and Allen River Gravels 36,76 0 -2,485556 54,95556 UK0012817 Gang Mine 8,26 0 -1,5725 53,09778 UK0012821 Caenlochan * 5 200,85 0 -3,291667 56,875 UK0012826 Rodborough Common 109,27 0 -2,218333 51,73083 UK0012831 Wye and Crundale Downs * 111,32 0 0,981111 51,16 UK0012832 Lewes Downs * 146 0 0,0475 50,86472 UK0012833 Queendown Warren * 14,48 0 0,623333 51,33528 UK0012834 Lydden and Temple Ewell Downs * 62,77 0 1,256389 51,16194 UK0012835 Folkestone to Etchinghill Escarpment * 187,02 0 1,118333 51,10611 UK0012836 Castle Hill * 114,53 0 -0,051111 50,84194 UK0012838 Thrislington 23,33 0 -1,5075 54,68889 UK0012844 Lower Derwent Valley * 921,26 0 -0,930556 53,88806 UK0012845 Oxford Meadows 267,4 0 -1,286667 51,77694 UK0012863 Trotternish Ridge * 3 172,02 0 -6,233333 57,56667 UK0012864 Beinn Iadain and Beinn na h' Uamha * 523,48 0 -5,783333 56,6125 UK0012870 Rannoch Moor * 10 113,57 0 -4,693333 56,63028 UK0012878 Drostre Bank * 12,58 0 -3,315 51,97194 UK0012882 Waveney and Little Ouse Valley Fens * 192,37 0 1,018333 52,37833 UK0012883 Holme Moor and Clean Moor * 7,43 0 -3,291667 51,02528 UK0012884 Corsydd MÃ ´n/ Anglesey Fens * 465,04 0 -4,295556 53,3125 UK0012885 Crymlyn Bog/ Cors Crymlyn * 299,42 3 -3,888333 51,63639 UK0012889 Cothill Fen * 43,39 0 -1,329444 51,69556 UK0012890 Newham Fen 13,46 0 -1,732778 55,55889 UK0012891 Tulach Hill and Glen Fender Meadows * 1 584,68 0 -3,866667 56,75278 UK0012892 Norfolk Valley Fens * 616,48 0 0,856111 52,52667 UK0012894 Morrone Birkwood * 320,53 0 -3,425 56,99444 UK0012895 Ben Lawers * 5 026,11 0 -4,225 56,55417 UK0012897 Beinn Dearg * 13 853,92 0 -4,895833 57,79444 UK0012900 Ben Lui * 2 057,13 0 -4,811111 56,39444 UK0012901 Ben Heasgarnich * 2 783,72 0 -4,6 56,4875 UK0012902 Flanders Mosses * 1 073,33 0 -4,2 56,15833 UK0012907 Solway Mosses North * 648,78 0 -3,243611 54,92528 UK0012912 Fenn`s, Whixall, Bettisfield, Wem and Cadney Mosses * 948,84 0 -2,762222 52,9225 UK0012915 Thorne Moor 1 911,02 0 -0,8975 53,63833 UK0012923 Border Mires, Kielder  Butterburn * 11 811,42 0 -2,497778 55,30472 UK0012926 Berwyn a Mynyddoedd de Clwyd/ Berwyn and South Clwyd Mountains * 27 208,51 0 -3,6072 52,8386 UK0012928 Elenydd * 8 609,1 0 -3,7267 52,3192 UK0012929 Dartmoor * 23 158,64 0 -3,994444 50,66028 UK0012935 North Harris * 13 119,9 0 -6,955 57,99167 UK0012942 Drumochter Hills * 9 439,48 0 -4,191667 56,86667 UK0012945 Rhinog * 3 144,31 0 -4,005 52,84778 UK0012946 Eryri/ Snowdonia * 19 732,98 0 -3,953333 53,17333 UK0012950 Ben Wyvis * 5 385,22 0 -4,55 57,68167 UK0012951 Ben Alder and Aonach Beag * 6 653,48 0 -4,497222 56,84444 UK0012952 Meall na Samhna * 1 882,53 0 -4,465278 56,46389 UK0012955 Creag Meagaidh * 6 143,46 0 -4,548611 56,9625 UK0012956 Ben Nevis * 9 316,12 0 -4,95 56,79167 UK0012957 Beinn a' Ghlo * 8 080,33 0 -3,705556 56,83472 UK0012958 Ardmeanach * 378,33 0 -6,161111 56,40278 UK0012959 Glen Coe * 2 967,37 0 -5,016667 56,64444 UK0012960 Lake District High Fells * 27 003,07 0 -3,080833 54,67611 UK0012970 Oak Mere 68,53 0 -2,638889 53,20583 UK0012977 Lismore Lochs 107,61 0 -5,529167 56,49861 UK0012983 Loch Watten 428,33 0 -3,327778 58,4875 UK0012985 Llangorse Lake/ Llyn Syfaddan 215,44 0 -3,264444 51,92778 UK0012994 River Moidart 16,19 3,75 -5,716667 56,78194 UK0012995 River Borgie 33,92 14,23 -4,288889 58,49167 UK0012996 River Kerry 10,91 3,4 -5,65 57,68333 UK0013007 River Usk/ Afon Wysg 967,97 0 -3,013889 51,79583 UK0013010 Afon Tywi/ River Tywi 375,83 0 -3,911389 51,92 UK0013011 Ouse Washes 332,61 0 0,205833 52,48278 UK0013016 River Avon 416,57 0 -1,823333 51,10389 UK0013025 Solway Firth * 43 676,16 0 -3,336667 54,97083 UK0013027 Morecambe Bay * 61 538,23 0 -2,961667 54,11917 UK0013030 Severn Estuary/ MÃ ´r Hafren 73 714,11 0 -2,978056 51,46861 UK0013031 Drigg Coast * 1396 0 -3,429722 54,35056 UK0013036 Flamborough Head 6 320,87 0 -0,076944 54,11139 UK0013039 Luce Bay and Sands * 48 752,99 0 -4,75 54,75 UK0013041 Invernaver * 287,67 0 -4,25 58,5225 UK0013042 Sands of Forvie * 735,48 0 -1,966667 57,33333 UK0013043 Winterton  Horsey Dunes * 426,96 0 1,689722 52,72333 UK0013044 Barry Links * 770,44 0 -2,75 56,4792 UK0013045 St David`s / Ty Ddewi 934,3 0 -5,303056 51,90833 UK0013046 Glannau Ynys Gybi/ Holy Island Coast 460,01 0 -4,688333 53,30167 UK0013047 Tintagel-Marsland-Clovelly Coast 2 380,44 0 -4,529167 50,9825 UK0013055 Oldshoremore and Sandwood * 446,2 0 -5,1 58,48333 UK0013059 Dungeness 3 241,43 0 0,9528 50,9189 UK0013076 Sefton Coast * 4 591,59 0 -3,085 53,58083 UK0013077 Sandwich Bay * 1 136,7 0 1,3775 51,30528 UK0013089 Clyde Valley Woods * 432,89 0 -3,797222 55,71667 UK0013091 Ardgour Pinewoods * 1 645,96 0 -5,341667 56,79583 UK0013104 Benacre to Easton Bavents Lagoons * 326,7 0 1,710278 52,38639 UK0013107 Thanet Coast 2 815,95 0 1,375833 51,39 UK0013111 Plymouth Sound and Estuaries 6 386,95 0 -4,1475 50,335 UK0013112 Fal and Helford 6 362,83 0 -5,150278 50,09167 UK0013114 Lundy 3 070,95 0 -4,667778 51,18694 UK0013116 Pembrokeshire Marine/ Sir Benfro Forol * 138 038,5 0 -5,615833 51,72639 UK0013117 Pen LlÃ ·n a`r Sarnau/ Lleyn Peninsula and the Sarnau * 146 010,52 0 -4,366389 52,69139 UK0013141 Foinaven * 14 853,66 0 -4,847222 58,40278 UK0013573 Loch Lomond Woods 1 440,2 0 -4,679167 56,2 UK0013574 Mound Alderwoods * 299,52 0 -4,091667 57,96389 UK0013575 Conon Islands * 120,64 0 -4,445833 57,55833 UK0013577 The Broads * 5 889,43 0 1,603611 52,73528 UK0013584 Creag nan Gamhainn * 15,63 0 -3,404167 57,25972 UK0013585 Cwm Cadlan 84,2 0 -3,505278 51,77722 UK0013589 Stromness Heaths and Coast 638,26 0 -3,35 59 UK0013592 Lendalfoot Hills Complex * 1 308,02 0 -4,8875 55,19139 UK0013594 Whitlaw and Branxholme 41,3 0 -2,7939 55,55 UK0013595 West Midlands Mosses 184,62 0 -1,961111 52,85111 UK0013597 Loch Maree Complex * 15 753,97 0 -5,394444 57,60694 UK0013602 Caithness and Sutherland Peatlands * 143 561,47 0 -3,9375 58,33611 UK0013618 Monadh Mor * 252,42 0 -4,369444 57,55139 UK0013619 Pitmaduthy Moss * 121,12 0 -4,05 57,77361 UK0013658 Cotswold Beechwoods 590,2 0 -2,147778 51,81861 UK0013690 Essex Estuaries 46 109,95 0 1,043611 51,70167 UK0013694 Isles of Scilly Complex 26 848,62 0 -6,343056 49,91833 UK0013695 St Kilda 25 467,57 0 -8,583333 57,81667 UK0013696 Wormley Hoddesdonpark Woods 336,47 0 -0,088611 51,73556 UK0013697 Blean Complex 522,89 0 1,028611 51,30194 UK0014728 Coll Machair * 854,24 0 -6,658333 56,58889 UK0014729 Rhidorroch Woods * 737,75 0 -4,966667 57,89861 UK0014739 Strathglass Complex * 23 591,92 0 -5,016667 57,3375 UK0014744 Tiree Machair * 789,37 0 -6,924167 56,52194 UK0014749 Loch of Stenness * 792,59 0 -3,25 58,99583 UK0014774 Moor House  Upper Teesdale * 38 803,22 0 -2,312222 54,71639 UK0014775 North Pennine Dales Meadows 481,64 0 -2,106667 54,62528 UK0014776 Craven Limestone Complex * 5 326,09 0 -2,116389 54,10111 UK0014777 Morecambe Bay Pavements * 2 607,95 0 -2,86 54,27444 UK0014778 Asby Complex * 3 134,01 0 -2,620556 54,49417 UK0014780 Orfordness  Shingle Street * 888 0 1,561389 52,08139 UK0014782 Fenland * 619,25 0 0,278889 52,30639 UK0014783 Tanat and Vyrnwy Bat Sites/ Safleoedd Ystlumod Tanat ac Efyrnwy 11,55 0 -3,413333 52,8225 UK0014784 Usk Bat Sites/ Safleoedd Ystlumod Wysg * 1 686,025 0 -3,176 51,824 UK0014787 Limestone Coast of South West Wales/ Arfordir Calchfaen de Orllewin Cymru * 1 583,86 0 -5,055833 51,63056 UK0014788 Great Orme`s Head/ Pen y Gogarth 302,27 0 -3,8536 53,3325 UK0014789 Coedydd Derw a Safleoedd Ystlumod Meirion/ Meirionnydd Oakwoods and Bat Sites * 2 812,79 0 -3,898889 52,795 UK0014790 Cors Caron * 861,99 0 -3,917 52,257 UK0014791 Cors Fochno * 653,018 0 -4,016 52,503 UK0014792 Rhos Goch * 67,59 0 -3,173 52,128 UK0014793 Pembrokeshire Bat Sites and Bosherston Lakes/ Safleoedd Ystlum Sir Benfro a Llynnoedd Bosherston 121,26 0 -4,938333 51,62111 UK0014794 Wye Valley and Forest of Dean Bat Sites/ Safleoedd Ystlumod Dyffryn Gwy a Fforest y Ddena 144,82 0 -2,5725 51,7375 UK0016254 Isle of Wight Downs 458,08 0 -1,471667 50,66889 UK0016372 North Meadow and Clattinger Farm 105,23 0 -1,979167 51,63889 UK0016373 Chilmark Quarries 10,16 0 -2,036389 51,07833 UK0016412 Cairngorms * 57 691,73 0 -3,654167 57,07667 UK0016599 Ballynahone Bog * 243,52 0 -6,661944 54,82306 UK0016603 Cuilcagh Mountain * 2 751,68 0 -7,804722 54,22389 UK0016606 Garron Plateau * 4 652,18 0 -6,061667 55,00306 UK0016607 Pettigoe Plateau * 1 267,88 0 -8,0175 54,51944 UK0016608 Teal Lough * 198,5 0 -6,855278 54,73472 UK0016609 Black Bog * 183,72 0 -7,015278 54,67389 UK0016610 Garry Bog * 154,91 0 -6,527778 55,10833 UK0016611 Fairy Water Bogs * 224,18 0 -7,473333 54,64139 UK0016612 Murlough * 11 903,9 0 -5,7833 54,2111 UK0016613 Magilligan * 1 059,62 0 -6,923889 55,17611 UK0016614 Upper Lough Erne * 5 751,34 0 -7,494444 54,2 UK0016615 Eastern Mournes * 7 509,59 0 -5,965556 54,17472 UK0016618 Strangford Lough * 15 391,77 0 -5,594444 54,44444 UK0016619 Monawilkin 175,25 0 -7,861111 54,42917 UK0016620 Derryleckagh 48,73 0 -6,286111 54,165 UK0016621 Magheraveely Marl Loughs * 58,89 0 -7,266667 54,18917 UK0016622 Slieve Beagh * 1 888,18 0 -7,193889 54,34806 UK0017068 The Vadills * 62,42 0 -1,3875 60,28333 UK0017069 Papa Stour 2 072,9 0 -1,691667 60,33333 UK0017070 Loch nam Madadh * 2 320,9 0 -7,155556 57,62222 UK0017072 Berwickshire and North Northumberland Coast 65 226,12 0 -1,672222 55,65389 UK0017073 Solent and Isle of Wight Lagoons * 37,93 0 -1,136944 50,775 UK0017074 Loch Roag Lagoons * 43,14 0 -6,875 58,23333 UK0017075 The Wash and North Norfolk Coast * 107718 0 0,318056 52,93694 UK0017076 Chesil and the Fleet * 1 634,91 0 -2,522778 50,61306 UK0017077 Lochs Duich, Long and Alsh Reefs 2 373,01 0 -5,575 57,275 UK0017096 Faray and Holm of Faray 781,33 0 -2,825 59,225 UK0017097 North Northumberland Dunes * 1 127,27 0 -1,800278 55,68472 UK0017101 Obain Loch Euphoirt * 348,28 0 -7,191667 57,53611 UK0019756 Bankhead Moss, Beith * 32,28 0 -4,633333 55,71944 UK0019757 Black Loch Moss * 107,49 0 -3,833333 55,90556 UK0019758 Blawhorn Moss * 108,86 0 -3,783333 55,89444 UK0019759 Braehead Moss * 122,17 0 -3,658333 55,74444 UK0019760 Coalburn Moss * 223,65 0 -3,863889 55,60417 UK0019761 Cockinhead Moss * 47,6 0 -4,608333 55,70278 UK0019762 Cranley Moss * 101,55 0 -3,675 55,70833 UK0019763 Dykeneuk Moss * 61,92 0 -4,630556 55,68889 UK0019764 Red Moss * 75,85 0 -3,784167 55,51833 UK0019765 Waukenwae Moss * 154,32 0 -4,098333 55,73333 UK0019767 Reidside Moss * 86,75 0 -2,665278 57,6 UK0019768 North Shotts Moss * 53,79 0 -3,798333 55,83056 UK0019771 Claish Moss and Kentra Moss * 1 018,82 0 -5,730556 56,74167 UK0019772 Coladoir Bog * 156,46 0 -5,956944 56,39722 UK0019773 Eilean na Muice Duibhe * 568,86 0 -6,263889 55,56389 UK0019774 Feur Lochain * 375,8 0 -6,39 55,83889 UK0019775 Glac na Criche * 263,36 0 -6,436111 55,85167 UK0019791 Carn nan Tri-tighearnan * 4 150,04 0 -3,944444 57,43056 UK0019793 Hascosay * 164,19 0 -0,9875 60,6125 UK0019794 Inverasdale Peatlands * 1 261,75 0 -5,736667 57,84333 UK0019795 East Mires and Lumbister * 619,54 0 -1,1 60,63917 UK0019796 Moidach More * 930,19 0 -3,6083 57,4514 UK0019797 Ronas Hill  North Roe * 4 903,57 0 -1,416667 60,55 UK0019798 Sligachan Peatlands * 1 438,28 0 -6,1725 57,27667 UK0019799 Tingon * 570,78 0 -1,533333 60,53333 UK0019800 Turclossie Moss * 61,98 0 -2,1925 57,60778 UK0019801 Flow of Dergoals * 169,86 0 -4,734722 54,88333 UK0019802 Sound of Arisaig (Loch Ailort to Loch Ceann Traigh) 4 544,27 0 -5,870833 56,80833 UK0019803 Sunart * 10 230,22 0 -5,808333 56,675 UK0019804 North Uist Machair * 3 039,34 0 -7,3792 57,5333 UK0019806 Dornoch Firth and Morrich More * 8 701,22 0 -4,041667 57,85 UK0019807 Culbin Bar 580,99 0 -3,775 57,6292 UK0019808 Moray Firth 151 273,99 0 -3,725556 57,81694 UK0019811 River Spey 5 759,72 776,6 -3,5 57,37083 UK0019812 Insh Marshes * 1 157,04 0 -3,966667 57,09167 UK0019813 Kirkcowan Flow * 775,19 0 -4,736111 55,00278 UK0019814 Kilhern Moss * 123,58 0 -4,808333 54,92917 UK0019815 Lewis Peatlands * 27 955,02 0 -6,35 58,35556 UK0019816 Mointeach Scadabhaigh * 3 317,65 0 -7,275 57,59722 UK0019818 Mochrum Lochs * 179,16 0 -4,651389 54,84889 UK0019820 Mointeach nan Lochain Dubha * 412,3 0 -5,854167 57,21667 UK0019833 Duddon Mosses * 311,42 0 -3,192778 54,25694 UK0019834 Roudsea Wood and Mosses * 471,36 0 -3,001667 54,21778 UK0019838 North Norfolk Coast * 3 148,6 0 0,610556 52,96889 UK0019839 Moine Mhor * 1 149,02 0 -5,518056 56,08056 UK0019840 Endrick Water 235,45 40,52 -4,363 56,061 UK0019841 Merrick Kells * 8 730,25 0 -4,445833 55,13333 UK0019857 Dorset Heaths * 5 719,54 0 -2,16 50,65083 UK0019859 Peak District Dales * 2 336,91 0 -1,787778 53,09139 UK0019861 Isle of Portland to Studland Cliffs 1 441,75 0 -2,2261 50,6206 UK0019863 St Albans Head to Durlston Head * 283,4 0 -1,991111 50,59222 UK0019864 Sidmouth to West Bay * 895,58 0 -2,9544 50,7158 UK0019865 Breckland * 7 543,5 0 0,745 52,51889 UK0019866 Rex Graham Reserve * 2,65 0 0,550833 52,34194 UK0019958 Morven and Mullachdubh 916,69 0 -3,075 57,125 UK0019959 Muir of Dinnet 417,76 0 -2,893056 57,10139 UK0019978 Lower River Spey  Spey Bay * 654,26 0 -3,116667 57,67 UK0020019 Carmarthen Bay Dunes/ Twyni Bae Caerfyrddin * 1 204,02 0 -4,482778 51,73917 UK0020020 Carmarthen Bay and Estuaries/ Bae Caerfyrddin ac Aberoedd 66 092,05 0 -4,3764 51,6667 UK0020021 Y Twyni o Abermenai i Aberffraw/ Abermenai to Aberffraw Dunes * 1 868,6 0 -4,372778 53,15167 UK0020025 Glannau MÃ ´n: Cors heli / Anglesey Coast: Saltmarsh 1 056,68 0 -4,421944 53,16167 UK0030030 Ballochbuie * 1 882,37 0 -3,318333 56,99167 UK0030031 Barnack Hills and Holes * 23,54 0 -0,4114 52,6278 UK0030032 River Derwent and Bassenthwaite Lake 1 793,8 0 -3,142222 54,57639 UK0030033 North Pennine Moors * 103 014,48 0 -1,79 54,16944 UK0030034 Burnham Beeches 383,71 0 -0,630833 51,56 UK0030035 Clints Quarry 12,56 0 -3,302222 54,70917 UK0030036 Denby Grange Colliery Ponds 18,34 0 -1,590556 53,63361 UK0030037 Devil`s Dyke * 7,68 0 0,358889 52,23361 UK0030038 Dorset Heaths (Purbeck and Wareham) and Studland Dunes * 2 230,53 0 -1,965833 50,65444 UK0030039 Eller`s Wood and Sand Dale * 4,22 0 -0,683333 54,25222 UK0030040 Exmoor Heaths * 10 670,3 0 -3,624722 51,16444 UK0030041 Firth of Lorn 20 999,35 0 -5,716667 56,21667 UK0030042 Glan-traeth 13,98 0 -4,3686 53,1733 UK0030043 Grimsthorpe 0,36 0 -0,469167 52,77194 UK0030044 Kennet and Lambourn Floodplain 112,24 0 -1,549722 51,43139 UK0030045 Largalinny 245,54 0 -7,886667 54,43194 UK0030046 Afon Gwyrfai a Llyn Cwellyn 111,6 0 -4,170833 53,08306 UK0030047 Lough Melvin 517,98 0 -8,121944 54,42722 UK0030048 Mendip Woodlands * 251,39 0 -2,421667 51,20694 UK0030049 Morfa Harlech a Morfa Dyffryn 1 059,96 0 -4,129167 52,87333 UK0030051 Mottey Meadows 43,69 0 -2,236944 52,7175 UK0030052 North Somerset and Mendip Bats * 555,93 0 -2,746389 51,28611 UK0030053 Orton Pit 141,24 0 -0,288056 52,53444 UK0030054 Portholme 91,56 0 -0,184167 52,32083 UK0030055 Rathlin Island 3 346,59 0 -6,216667 55,3 UK0030056 River Camel * 604,7 69 -4,735278 50,50417 UK0030057 River Ehen 23,33 0 -3,4975 54,51528 UK0030058 Rook Clift * 10,62 0 -0,832778 50,95694 UK0030059 Solent Maritime * 11 243,12 0 -0,927778 50,79639 UK0030060 South Devon Shore Dock 332,12 0 -3,7 50,2125 UK0030061 South Wight Maritime 19 866,12 0 -1,3475 50,59139 UK0030063 Wast Water 284,11 0 -3,289167 54,44389 UK0030064 Lower Bostraze and Leswidden * 2,34 0 -5,660278 50,12056 UK0030065 Newlyn Downs * 115,41 0 -5,044167 50,34889 UK0030066 Strathy Point 207 0 -4,0375 58,59111 UK0030067 South-East Islay Skerries 1 500,41 0 -6,061111 55,65278 UK0030068 Fardrum and Roosky Turloughs * 43,21 0 -7,722222 54,4 UK0030069 Sanday 10 976,97 0 -2,5 59,28333 UK0030070 Cernydd Carmel * 360,804 0 -4,043 51,826 UK0030071 Aberbargoed Grasslands 39,64 0 -3,209722 51,685 UK0030072 Sugar Loaf Woodlands 173,09 0 -3,023056 51,84333 UK0030073 Achnahaird 21,55 0 -5,363889 58,06667 UK0030074 Afonydd Cleddau/ Cleddau Rivers * 751,706 0 -4,997 51,884 UK0030075 Afon Eden  Cors Goch Trawsfynydd * 284,647 0 -3,9 52,826 UK0030076 Alde, Ore and Butley Estuaries 1 632,63 0 1,568889 52,10167 UK0030077 Altnaharra 68,68 0 -4,425 58,28472 UK0030078 Alyn Valley Woods/ Coedwigoedd Dyffryn Alun * 166,67 0 -3,201389 53,15861 UK0030079 Ardnamurchan Burns 26,3 9,49 -6,191667 56,71667 UK0030080 Ashdown Forest 2 715,88 0 0,070556 51,05583 UK0030081 Abhainn Clais an Eas and Allt a' Mhuilinn 1,21 2,76 -5,258333 58,13333 UK0030082 Aston Rowant 124,89 0 -0,948611 51,66833 UK0030083 Banagher Glen * 87,9 0 -6,952778 54,88361 UK0030084 Bann Estuary * 348,37 0 -6,7492 55,1675 UK0030085 Baston Fen 2,12 0 -0,316944 52,73917 UK0030086 Beast Cliff  Whitby (Robin Hood`s Bay) 265,48 0 -0,517222 54,41389 UK0030087 Bee`s Nest and Green Clay Pits 14,7 0 -1,641389 53,08667 UK0030088 Berriedale and Langwell Waters 58,25 44,63 -3,519444 58,19444 UK0030089 Binevenagh * 90,92 0 -6,924722 55,12056 UK0030090 Blackmill Woodlands 70,05 0 -3,544167 51,56139 UK0030091 Blackstone Point 7,81 0 -4,056944 50,29667 UK0030092 Blaen Cynon 66,52 0 -3,528056 51,74833 UK0030093 Walton Moss * 286,74 0 -2,775 54,99056 UK0030094 Borders Woods * 54,08 0 -2,6625 55,58056 UK0030095 Bracket`s Coppice 53,75 0 -2,6875 50,86056 UK0030096 Brecon Beacons/ Bannau Brycheiniog 268,63 0 -3,416944 51,88 UK0030097 Breen Wood * 36,03 0 -6,238056 55,13778 UK0030098 Breney Common and Goss and Tregoss Moors 824,05 0 -4,8825 50,40222 UK0030099 Broubster Leans 172,19 0 -3,652778 58,52778 UK0030100 Brown Moss 31,64 0 -2,653333 52,94972 UK0030101 Buchan Ness to Collieston 206,03 0 -1,808333 57,43889 UK0030102 Burrow Head 244,1 0 -4,4 54,69167 UK0030103 Butser Hill * 237,36 0 -0,98 50,97167 UK0030104 Cadair Idris * 3 784,36 0 -3,9183 52,7011 UK0030105 Caeau Mynydd Mawr 24,78 0 -4,0658 51,7892 UK0030106 Calf Hill and Cragg Woods * 34,43 0 -2,698056 54,04667 UK0030107 Cannock Chase 1 244,2 0 -2,026667 52,76639 UK0030108 Cape Wrath 1 009,75 0 -4,927222 58,60444 UK0030109 Cardiff Beech Woods * 114,45 0 -3,270556 51,53389 UK0030110 Carn-Glenshane Pass * 1 941,28 0 -6,771111 54,90889 UK0030111 Carsegowan Moss * 49,3 0 -4,45 54,9 UK0030112 Cawdor Wood 161,68 0 -3,925 57,51389 UK0030113 Glaswelltiroedd Cefn Cribwr/ Cefn Cribwr Grasslands 57,92 0 -3,628056 51,535 UK0030114 Bae Cemlyn/ Cemlyn Bay * 43,17 0 -4,511111 53,41167 UK0030115 Cerne and Sydling Downs 371,75 0 -2,468333 50,81667 UK0030116 Cladagh (Swanlinbar) River 28,36 0 -7,630556 54,21917 UK0030117 Coed Cwm Einion * 20,92 0 -3,930556 52,53444 UK0030118 Coedydd Aber * 345,88 0 -4,001389 53,22222 UK0030119 Coedydd Llawr-y-glyn 99,21 0 -3,580833 52,50111 UK0030120 Coille Mhor 310,07 0 -5,634722 57,31111 UK0030121 Corsydd Eifionydd 144,18 0 -4,295833 53,00556 UK0030122 Coyles of Muick 134,18 0 -3,108333 57,00833 UK0030123 Craighall Gorge * 53,65 0 -3,345833 56,61944 UK0030124 Coedwigoedd Penrhyn Creuddyn/ Creuddyn Peninsula Woods * 117,97 0 -3,805833 53,29472 UK0030125 Upper Strathearn Oakwoods 154,82 0 -3,865 56,34389 UK0030126 Cumbrian Marsh Fritillary Site 22,55 0 -2,932222 54,75917 UK0030127 Cwm Clydach Woodlands / Coedydd Cwm Clydach 28,08 0 -3,15 51,80389 UK0030128 Cwm Doethie  Mynydd Mallaen 4 121,73 0 -3,830278 52,09667 UK0030129 Dam Wood 19,56 0 -4,269444 57,58333 UK0030130 Dawlish Warren * 58,69 0 -3,435833 50,60306 UK0030131 Dee Estuary/ Aber Dyfrdwy * 15 805,27 0 -3,216111 53,32833 UK0030132 Deeside and Buckley Newt Sites 206,19 0 -3,061667 53,20306 UK0030133 Dew`s Ponds 6,59 0 1,500556 52,29194 UK0030134 Dinnet Oakwood 19,63 0 -2,883333 57,06944 UK0030135 Dixton Wood 13,02 0 -2,030556 51,97972 UK0030136 Dogden Moss * 156,36 0 -2,502778 55,7375 UK0030138 Duncton to Bignor Escarpment 211,84 0 -0,626944 50,91389 UK0030139 Dunraven Bay 6,45 0 -3,6025 51,44222 UK0030140 Durham Coast 389,61 0 -1,292778 54,75889 UK0030141 Coedydd Nedd a Mellte * 376,32 0 -3,567222 51,77222 UK0030142 Arnecliff and Park Hole Woods 52,39 0 -0,787778 54,43333 UK0030143 East Caithness Cliffs 457,48 0 -3,339167 58,28028 UK0030144 Gweunydd Blaencleddau * 149,13 0 -4,6853 51,9533 UK0030145 Coetiroedd Cwm Elan/ Elan Valley Woodlands * 438,74 0 -3,578889 52,26222 UK0030146 Coedwigoedd Dyffryn Elwy/ Elwy Valley Woods * 81,44 0 -3,466389 53,20972 UK0030147 Emer Bog 36,76 0 -1,438333 50,99 UK0030148 Exmoor and Quantock Oakwoods * 1 894,05 0 -3,5825 51,18389 UK0030149 Fair Isle 561,05 0 -1,533333 59,53333 UK0030150 Fens Pools 20 0 -2,117778 52,49667 UK0030151 Ford Moss * 60,96 0 -2,0475 55,63278 UK0030152 Dun Moss and Forest of Alyth Mires * 469,38 0 -3,345 56,7 UK0030153 Galloway Oakwoods 353,68 0 -4,529167 55,00833 UK0030154 Glen Beasdale 504,67 0 -5,741667 56,89444 UK0030155 Glen Creran Woods * 705,91 0 -5,248611 56,56667 UK0030156 Glenartney Juniper Wood 101,45 0 -4,001389 56,3375 UK0030157 Gower Ash Woods/ Coedydd Ynn GÃ µyr * 229,63 0 -4,059722 51,57472 UK0030158 Granllyn 20,84 0 -3,150278 52,695 UK0030159 Green Hill of Strathdon 640,91 0 -3,133333 57,23333 UK0030160 Grogwynion 42,11 0 -3,8947 52,33 UK0030161 Mwyngloddiau Fforest Gwydir/ Gwydyr Forest Mines 39,13 0 -3,801389 53,10389 UK0030162 Hackpen Hill 35,57 0 -1,491944 51,55944 UK0030163 Halkyn Mountain/ Mynydd Helygain 604,33 0 -3,204722 53,235 UK0030164 Hartslock Wood * 34,16 0 -1,1075 51,50583 UK0030165 Hastings Cliffs 182,47 0 0,652222 50,86861 UK0030166 Hatfield Moor 1 359,45 0 -0,943889 53,54361 UK0030167 Helbeck and Swindale Woods * 136,9 0 -2,333889 54,54222 UK0030168 Hestercombe House 0,06 0 -3,084167 51,05194 UK0030169 Hollymount * 49,96 0 -5,749722 54,32194 UK0030170 Humber Estuary * 36 657,15 0 -0,734722 53,58917 UK0030171 Inverpolly * 11 881,94 0 -5,183333 58,06389 UK0030172 Isle of May 356,64 0 -2,573611 56,19028 UK0030173 Johnstown Newt Sites 69,29 0 -3,028333 53,01222 UK0030174 Keltneyburn * 32,04 0 -3,988889 56,62972 UK0030175 Kennet Valley Alderwoods * 57,73 0 -1,4275 51,40444 UK0030176 Kinloch and Kyleakin Hills * 5 275,46 0 -5,729167 57,21667 UK0030177 Kippenrait Glen * 60,86 0 -3,947222 56,175 UK0030178 Kirk Deighton 3,99 0 -1,396389 53,94528 UK0030179 Ladder Hills * 4 353,61 0 -3,248611 57,21667 UK0030180 Lecale Fens 40,87 0 -5,770833 54,27667 UK0030181 Ledmore Wood 93,15 0 -4,25 57,875 UK0030182 Eileanan agus Sgeiran Lios mor 1 139,49 0 -5,4375 56,56806 UK0030183 Little Gruinard River 1 167,28 69,68 -5,441667 57,75833 UK0030184 Little Wittenham 68,65 0 -1,173333 51,63139 UK0030185 Llwyn * 21,97 0 -3,371111 53,16694 UK0030186 Llyn Dinam 36,72 0 -4,534167 53,26639 UK0030187 Corsydd LlÃ ·n/ Lleyn Fens * 282,7 0 -4,509167 52,90028 UK0030188 Loch a' Phuill 152,44 0 -6,941667 56,46944 UK0030189 Loch Achnacloich 20,64 0 -4,241667 57,73333 UK0030190 Loch Creran 1 226,48 0 -5,341667 56,53222 UK0030191 Loch Fada 79,96 0 -6,208333 56,08333 UK0030192 Loch Laxford 1 214,54 0 -5,084722 58,40222 UK0030193 Loch of Isbister 105,41 0 -3,3 59,09444 UK0030194 Loch of Wester 68,79 0 -3,163889 58,51944 UK0030195 Loch Ruthven 200,84 0 -4,28 57,33167 UK0030196 Loch Ussie 102,29 0 -4,5 57,575 UK0030197 Lower Findhorn Woods * 177,14 0 -3,666667 57,55 UK0030198 Lyppard Grange Ponds 1,09 0 -2,176944 52,19806 UK0030199 Main Valley Bogs * 186,35 0 -6,383333 55,01222 UK0030200 Manchester Mosses 170,49 0 -2,465556 53,47111 UK0030202 Y Fenai a Bae Conwy/ Menai Strait and Conwy Bay 26 501,64 0 -4,055 53,23444 UK0030203 Mendip Limestone Grasslands * 415,24 0 -2,859167 51,29667 UK0030204 Methven Moss * 83,85 0 -3,602778 56,39167 UK0030205 Migneint-Arenig-Dduallt * 19 966,12 0 -3,782222 52,97722 UK0030206 Mingarry Burn 3,63 3,77 -6,179167 56,61111 UK0030208 Moffat Hills * 2 881,72 0 -3,333333 55,40833 UK0030209 Loch Moidart and Loch Shiel Woods * 1 753,04 0 -5,566667 56,80972 UK0030210 Monadhliath * 10 672,34 0 -4,272222 57,08611 UK0030211 Moneygal Bog * 156,16 0 -7,630278 54,74194 UK0030212 Moninea Bog * 44,84 0 -7,5425 54,14167 UK0030213 Montgomery Canal 51,46 0 -3,1156 52,6825 UK0030214 Montiaghs Moss 151,39 0 -6,314722 54,52528 UK0030215 Moorfoot Hills * 8 502,01 0 -2,973 55,693 UK0030216 Mortlach Moss 12,36 0 -2,830556 57,49167 UK0030217 Morvern Woods * 1 924,86 0 -5,647222 56,51667 UK0030218 Airds Moss * 1 360,22 0 -4,197222 55,50278 UK0030219 Mull Oakwoods 1 405,45 0 -5,68 56,40556 UK0030220 Mull of Galloway 136,93 0 -4,9 54,64167 UK0030221 Mynydd Epynt 40,11 0 -3,628333 52,04722 UK0030222 Nene Washes 82,57 0 -0,078333 52,57278 UK0030223 Ness Woods * 841,38 0 -4,591667 57,19167 UK0030224 North Antrim Coast * 311,44 0 -6,3933 55,2325 UK0030225 North Downs Woodlands * 288,58 0 0,403611 51,34 UK0030226 North Fetlar 1 585,18 0 -0,855556 60,61667 UK0030227 North Pembrokeshire Woodlands/ Coedydd Gogledd Sir Benfro * 313,8 0 -4,846389 51,97472 UK0030228 North York Moors * 44 053,29 0 -0,904167 54,40917 UK0030229 North West Pembrokeshire Commons/ Comins Gogledd Orllewin Sir Benfro 247,06 0 -5,233889 51,90056 UK0030230 Ascrib, Isay and Dunvegan 2 577,99 0 -6,638889 57,51389 UK0030231 Ardvar and Loch a' Mhuilinn Woodlands 808,1 0 -5,084722 58,25 UK0030232 Overstrand Cliffs 29,82 0 1,325 52,92306 UK0030233 Owenkillew River * 213,84 0 -7,132222 54,72778 UK0030234 Ox Close * 141,07 0 -2,024444 54,30806 UK0030235 Paston Great Barn 0,96 0 1,449444 52,85722 UK0030236 Peatlands Park * 207,53 0 -6,598611 54,48833 UK0030237 Peter`s Pit 28,91 0 0,465556 51,33778 UK0030238 Phoenix United Mine and Crow`s Nest 48,65 0 -4,447778 50,52389 UK0030239 Pitkeathly Mires 60,58 0 -3,444444 56,3125 UK0030240 Turflundie Wood 86,59 0 -3,3 56,31389 UK0030241 Polruan to Polperro 210,24 0 -4,584167 50,33111 UK0030242 Quants 20,33 0 -3,158889 50,95306 UK0030243 Rassal * 1 018,89 0 -5,551667 57,4375 UK0030244 Rea`s Wood and Farr`s Bay * 41,83 0 -6,228056 54,70722 UK0030245 Rhos Talglas 53,38 0 -4,121667 52,25056 UK0030246 Richmond Park 846,27 0 -0,274444 51,44083 UK0030247 Rinns of Islay 1085 0 -6,416667 55,76389 UK0030248 River Axe 22,94 0 -3,039167 50,75917 UK0030249 River Bladnoch 272,6 143,57 -4,583333 54,90833 UK0030250 River Clun 14,64 0 -2,891667 52,37278 UK0030251 River Dee 2 334,48 571,2 -3,075 57,05556 UK0030252 River Dee and Bala Lake/ Afon Dyfrdwy a Llyn Tegid 1 271,32 175,7 -2,861111 53,04722 UK0030253 River Derwent 397,87 0 -0,927778 53,9175 UK0030254 River Evelix 23,6 19,06 -4,119444 57,89583 UK0030255 Langavat 1 471,42 88,9 -6,75 58,08333 UK0030256 River Kent 88,9 0 -2,756667 54,35056 UK0030257 River Lambourn 28,78 0 -1,426944 51,46194 UK0030258 River Mease 23,03 0 -1,615556 52,69972 UK0030259 River Moriston 194,38 31,98 -4,816667 57,17222 UK0030260 River Naver 1 044,15 127,63 -4,341667 58,30694 UK0030261 River Oykel 921,46 211,65 -4,733333 57,97222 UK0030262 River South Esk 471,85 167,59 -2,916667 56,70278 UK0030263 River Teith 1 289,33 143,76 -4,2875 56,28333 UK0030264 River Thurso 348,25 114,04 -3,466667 58,42222 UK0030265 Rixton Clay Pits 13,65 0 -2,475278 53,40639 UK0030266 Rochdale Canal 24,86 0 -2,161111 53,53056 UK0030267 Roman Wall Loughs 683,1 0 -2,351667 55,01944 UK0030268 Rostrevor Wood 16,65 0 -6,187222 54,09111 UK0030270 Saltfleetby-Theddlethorpe Dunes and Gibraltar Point * 967,65 0 0,225833 53,39111 UK0030271 Clogwyni Pen LlÃ ·n/ Seacliffs of Lleyn 1 045,02 0 -4,646389 52,8 UK0030272 Shelforkie Moss * 111,34 0 -3,841667 56,26667 UK0030273 Sullom Voe * 2 691,43 0 -1,309722 60,46389 UK0030274 Shingle Islands * 77,88 0 -3,663889 56,64167 UK0030275 Shortheath Common * 58,53 0 -0,893889 51,12361 UK0030276 Skipwith Common 294,6 0 -0,9975 53,82778 UK0030277 Slieve Gullion 612,7 0 -6,435 54,12778 UK0030280 South Pennine Moors * 65 024,32 0 -1,783056 53,46028 UK0030281 St Abb's Head to Fast Castle 122,63 0 -2,195833 55,91944 UK0030282 St Austell Clay Pits * 0,6 0 -4,781111 50,36 UK0030283 Stodmarsh 563,27 0 1,1725 51,30639 UK0030284 Strensall Common 572 0 -1,005833 54,02972 UK0030285 Subberthwaite, Blawith and Torver Low Commons 1 860,19 0 -3,123056 54,29639 UK0030286 Tarbert Woods 1 576,29 0 -5,575 55,78333 UK0030287 Tayvallich Juniper and Coast 1 213,13 0 -5,668056 55,98056 UK0030288 Threepwood Moss * 53,18 0 -2,766667 55,675 UK0030289 Treshnish Isles 1 962,66 0 -6,406667 56,5 UK0030290 Trossachs Woods 377,5 0 -4,420833 56,23611 UK0030291 Turmennan 14,83 0 -5,714167 54,37944 UK0030292 Tweed Estuary 156,24 0 -2,011111 55,77111 UK0030293 Tyne and Nent 37,74 0 -2,443333 54,79694 UK0030294 Tynron Juniper Wood 6,54 0 -3,843056 55,21389 UK0030295 Ullswater Oakwoods 123,37 0 -2,927778 54,5075 UK0030296 Upper Ballinderry River 58,88 0 -6,8625 54,65556 UK0030297 Upper Nithsdale Woods * 99,62 0 -3,866667 55,35694 UK0030298 Urquhart Bay Wood * 46,39 0 -4,441667 57,33333 UK0030299 West Dorset Alder Woods * 329,06 0 -2,655 50,76833 UK0030300 West Fermanagh Scarplands * 2 276,47 0 -7,869167 54,39028 UK0030301 Wimbledon Common 351,38 0 -0,234444 51,43222 UK0030302 Witherslack Mosses * 486,71 0 -2,833056 54,23583 UK0030303 Wolf Island Bog * 118,14 0 -6,562222 54,91111 UK0030304 Woolmer Forest 670,15 0 -0,850278 51,08556 UK0030305 Yerbeston Tops 18,6 0 -4,816667 51,75472 UK0030306 Yewbarrow Woods * 112,7 0 -3,002778 54,27611 UK0030307 Rigg  Bile * 499,64 0 -6,144444 57,46111 UK0030310 South Solway Mosses * 1 956,23 0 -3,243333 54,92583 UK0030311 Firth of Tay and Eden Estuary 15 441,63 0 -2,95 56,36667 UK0030312 River Tay 9 461,63 837,11 -4,083333 56,56667 UK0030313 Peeswit Moss * 52,93 0 -3,05 55,78333 UK0030314 Raeburn Flow * 64,2 0 -3,1 54,95278 UK0030315 Red Moss of Netherley * 93,17 0 -2,233333 57,03611 UK0030316 West Fannyside Moss * 33,57 0 -3,918056 55,93333 UK0030317 Darwin Mounds 137726 0 -7,2167 59,7583 UK0030318 Aughnadarragh Lough 12,8 0 -5,774444 54,4625 UK0030319 Ballykilbeg 37,59 0 -5,775833 54,29444 UK0030320 River Foyle and Tributaries 771,8 120 -7,451667 54,73611 UK0030321 Cranny Bogs * 79,06 0 -7,343611 54,52333 UK0030322 Curran Bog * 183,51 0 -6,6425 54,79972 UK0030323 Dead Island Bog * 54,62 0 -6,5475 54,8875 UK0030324 Deroran Bog * 75,6 0 -7,187778 54,58806 UK0030325 Tonnagh Beg Bog * 55,71 0 -7,362778 54,48667 UK0030326 Tully Bog * 36,06 0 -7,349722 54,62583 UK0030328 Briddlesford Copses 165,44 0 -1,220833 50,71056 UK0030329 Crowdy Marsh 92,53 0 -4,614444 50,62056 UK0030330 Dover to Kingsdown Cliffs * 184,54 8 1,3825 51,14389 UK0030331 Eversden and Wimpole Woods 66,22 0 -0,034722 52,15889 UK0030332 Fen Bog 26,98 0 -0,689722 54,36528 UK0030333 Harbottle Moors 931,77 0 -2,146944 55,33111 UK0030334 Mottisfont Bats 196,55 0 -1,558056 51,04778 UK0030335 Naddle Forest 362,67 0 -2,780833 54,5225 UK0030336 Simonside Hills * 2 082,6 0 -2,028889 55,26722 UK0030337 Singleton and Cocking Tunnels 1,88 0 -0,758611 50,92167 UK0030338 Parkgate Down * 6,92 0 1,102778 51,17111 UK0030339 Tarn Moss 16,97 0 -2,929167 54,63861 UK0030340 TrÃ igh na Berie 153,54 0 -6,928333 58,21306 UK0030341 Oronsay 340,02 0 -6,25 56,01167 UK0030342 Fannich Hills * 9 639,4 0 -4,991667 57,69306 UK0030343 Beinn Bhan 4 171,19 0 -5,668333 57,43889 UK0030344 Onich to North Ballachulish Woods * 618,49 0 -5,185 56,71222 UK0030346 Glen Shira 65,24 0 -5,009444 56,29778 UK0030347 Slochd 92,42 0 -3,958056 57,31667 UK0030348 The Maim 484,37 0 -3,208333 57,06667 UK0030349 Crookhill Brick Pit 4,64 0 -2,504444 50,61639 UK0030350 Holnest 54,8 0 -2,474722 50,89444 UK0030352 Dogger Bank 1233115 0 2,2189 54,8575 UK0030353 Haig Fras 47 569,38 0 -7,7823 50,2296 UK0030354 Scanner Pockmark 335 0 0,9711 58,2853 UK0030355 Wyville Thomson Ridge 173995 0 -6,715 59,9736 UK0030356 Garron Point 15,01 0 -2,168889 56,98333 UK0030357 Braemar Pockmarks 518 0 1,4761 58,9867 UK0030358 North Norfolk Sandbanks and Saturn Reef 360341 0 2,1208 53,3747 UK0030359 Stanton Banks 81727 0 -7,9078 56,2347 UK0030360 River Roe and Tributaries 408,19 87 -6,928889 54,99472 UK0030361 River Faughan and Tributaries 293,79 62,03 -7,199167 54,92361 UK0030362 Bolton Fell Moss 381,13 0 -2,798056 55,01139 UK0030363 North West Rockall Bank 436526 0 -14,1678 57,7097 UK0030364 East Mingulay 11 510,87 0 -7,4058 56,7889 UK0030365 Red Bay 966,279 0 -6,024 55,114 UK0030366 Arun Valley 487,48 0 -0,528056 50,91861 UK0030367 Pevensey Levels 3 585,38 0 0,350556 50,8525 UK0030368 Bassurelle Sandbank 6709 0 1,0064 50,5931 UK0030369 Haisborough, Hammond and Winterton 146759 0 1,966 52,841 UK0030370 Inner Dowsing, Race Bank and North Ridge 84514 0 0,721 53,257 UK0030371 Margate and Long Sands 64 876,85 0 1,37 51,565 UK0030372 Lyme Bay and Torbay 31 246,73 0 -2,97 50,651 UK0030373 Start Point to Plymouth Sound & Eddystone 34 089,58 0 -3,984 50,21 UK0030374 Lizard Point 13 995,24 0 -5,256 49,968 UK0030375 Lands End and Cape Bank 30 203,63 0 -5,825 50,201 UK0030376 Shell Flat and Lune Deep 10 567,49 0 -3,204 53,864 UK0030377 Hamford Water 50,34 0 1,2236 51,9025 UK0030378 Tankerton Slopes and Swalecliffe 13,01 0 1,0703 51,3658 UK0030379 Pisces Reef Complex 873 0 -5,2519 54,1478 UK0030380 Wight-Barfleur Reef 137344 0 -1,4736 50,2778 UK0030381 Croker Carbonate Slabs 11599 0 -5,228 53,47 UK0030382 Studland to Portland 33 184,28 0 -2,168 50,555 UK0030383 Skerries and Causeway 10 875,96 0 -6,597 55,243 UK0030384 The Maidens 7 466,25 0 -5,752 54,944 UK0030385 Pobie Bank Reef 96575 0 -0,2931 60,5297 UK0030386 Solan Bank Reef 85593 0 -5,08 59,0008 UK0030387 Anton Dohrn Seamount 142861 0 -11,0232 57,2146 UK0030389 East Rockall Bank 369489 0 -12,91 57,6544 UK0030393 Inner Hebrides and the Minches 1380199 0 -6,1179 57,8292 UK0030395 Southern North Sea 3695054 0 1,7999 53,551 UK0030396 Bristol Channel Approaches / Dynesfeydd MÃ ´r Hafren 584994 0 -4,9093 51,0291 UK0030397 West Wales Marine / Gorllewin Cymru Forol 737614 0 -4,8897 52,2687 UK0030398 North Anglesey Marine / Gogledd MÃ ´n Forol 324949 0 -4,8279 53,5663 UK0030399 North Channel 160367 0 -5,2936 54,4555